Exhibit 10.4

 

--------------------------------------------------------------------------------

Published CUSIP Number:             

CREDIT AGREEMENT

dated as of April 2, 2007

among

ADVANCED MEDICAL OPTICS, INC.,

as the Borrower,

CERTAIN OF ITS SUBSIDIARIES,

as the Guarantors,

UBS SECURITIES LLC,

as Syndication Agent,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Documentation Agent,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

The Other Lenders Party Hereto

 

--------------------------------------------------------------------------------

UBS SECURITIES LLC and BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers

and

UBS SECURITIES LLC, BANC OF AMERICA SECURITIES LLC

and GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Joint Bookmanagers

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I.     DEFINITIONS AND ACCOUNTING TERMS

   2

1.01

 

Defined Terms.

   2

1.02

 

Other Interpretive Provisions.

   33

1.03

 

Accounting Terms.

   34

1.04

 

Rounding.

   34

1.05

 

References to Agreements and Laws.

   35

1.06

 

Times of Day.

   35

1.07

 

Letter of Credit Amounts.

   35

1.08

 

Exchange Rates; Currency Equivalents.

   35

1.09

 

Additional Foreign Currencies.

   35

1.10

 

Change of Currency.

   36

ARTICLE II.     THE COMMITMENTS AND CREDIT EXTENSIONS

   37

2.01

 

Loans.

   37

2.02

 

Borrowings, Conversions and Continuations of Loans.

   37

2.03

 

Letters of Credit.

   40

2.04

 

Swing Line Loans.

   48

2.05

 

Voluntary Prepayments.

   50

2.06

 

Mandatory Prepayments.

   51

2.07

 

Termination or Reduction of Commitments.

   53

2.08

 

Repayment of Loans.

   54

2.09

 

Interest.

   55

2.10

 

Fees.

   55

2.11

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

   56

2.12

 

Evidence of Debt.

   57

2.13

 

Payments Generally; Administrative Agent’s Clawback.

   57

2.14

 

Sharing of Payments by Lenders.

   59

2.15

 

Foreign Currency Borrowings.

   60

2.16

 

Increase in Revolving Credit Facility.

   60

2.17

 

Incremental Term Loans.

   61

ARTICLE III.     TAXES, YIELD PROTECTION AND ILLEGALITY

   63

3.01

 

Taxes.

   63

3.02

 

Illegality.

   65

3.03

 

Inability to Determine Rates.

   65

3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans.

   66

3.05

 

Funding Losses.

   67

3.06

 

Matters Applicable to all Requests for Compensation.

   67

3.07

 

Survival.

   68

ARTICLE IV.     GUARANTEE

   68

4.01

 

The Guarantee.

   68

4.02

 

Obligations Unconditional.

   68

4.03

 

Reinstatement.

   70

4.04

 

Certain Waivers.

   70

4.05

 

Subrogation; Subordination.

   71

4.06

 

Remedies.

   71

 



--------------------------------------------------------------------------------

4.07

 

Instrument for the Payment of Money.

   72

4.08

 

Guarantee of Payment; Continuing Guarantee.

   72

4.09

 

General Limitation on Guaranteed Obligations.

   72

4.10

 

Release of Guarantors.

   72

4.11

 

Right of Contribution.

   72

ARTICLE V.     CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

   73

5.01

 

Conditions to Effectiveness.

   73

5.02

 

Conditions to all Credit Extensions.

   76

ARTICLE VI.     REPRESENTATIONS AND WARRANTIES

   77

6.01

 

Existence, Qualification and Power; Compliance with Laws.

   77

6.02

 

Authorization; No Contravention.

   77

6.03

 

Governmental Authorization; Other Consents.

   78

6.04

 

Binding Effect.

   78

6.05

 

Financial Statements; No Material Adverse Effect.

   78

6.06

 

Litigation.

   79

6.07

 

No Default.

   79

6.08

 

Property; Liens.

   80

6.09

 

Environmental Compliance

   80

6.10

 

Insurance.

   80

6.11

 

Taxes.

   81

6.12

 

ERISA Compliance

   81

6.13

 

Reserved.

   81

6.14

 

Margin Regulations; Investment Company Act.

   81

6.15

 

Disclosure.

   82

6.16

 

Compliance with Laws.

   82

6.17

 

Intellectual Property; Licenses, Etc.

   82

6.18

 

Perfection of Security Interests.

   83

6.19

 

Solvency.

   83

6.20

 

Reserved.

   83

6.21

 

Senior Indebtedness.

   83

6.22

 

Labor Matters.

   83

6.23

 

Anti-Terrorism Law.

   84

ARTICLE VII.     AFFIRMATIVE COVENANTS

   84

7.01

 

Financial Statements.

   84

7.02

 

Certificates; Other Information.

   86

7.03

 

Notices.

   88

7.04

 

Payment of Obligations; Taxes.

   88

7.05

 

Preservation of Existence, Etc.

   89

7.06

 

Maintenance of Properties.

   89

7.07

 

Maintenance of Insurance.

   89

7.08

 

Compliance with Laws.

   89

7.09

 

Books and Records.

   90

7.10

 

Inspection Rights.

   90

7.11

 

Use of Proceeds.

   90

7.12

 

Covenant to Guarantee Obligations and Give Security.

   90

7.13

 

Further Assurances.

   92

7.14

 

Reserved.

   92

7.15

 

Environmental Matters; Preparation of Environmental Reports

   92

 

ii



--------------------------------------------------------------------------------

7.16

 

Reserved.

   93

7.17

 

Hedging.

   93

7.18

 

Material Contractual Obligations.

   93

7.19

 

ERISA Compliance

   93

7.20

 

Post-Closing Matters

   94

ARTICLE VIII.     NEGATIVE COVENANTS

   94

8.01

 

Liens.

   94

8.02

 

Investments.

   96

8.03

 

Indebtedness.

   97

8.04

 

Fundamental Changes.

   100

8.05

 

Dispositions.

   100

8.06

 

Restricted Payments.

   101

8.07

 

Change in Nature of Business.

   103

8.08

 

Transactions with Affiliates.

   103

8.09

 

Burdensome Agreements.

   103

8.10

 

Use of Proceeds.

   104

8.11

 

Financial Covenants.

   104

8.12

 

Capital Expenditures.

   105

8.13

 

Sale and Leaseback Transactions.

   105

8.14

 

Reserved.

   105

8.15

 

Accounting Changes; Fiscal Year.

   105

8.16

 

Prepayments, Etc., of Subordinated Indebtedness.

   105

8.17

 

Reserved.

   107

8.18

 

Speculative Transactions.

   107

8.19

 

Reserved.

   107

8.20

 

Reserved.

   107

8.21

 

Designated Senior Indebtedness.

   107

8.22

 

Reserved.

   107

8.23

 

Anti-Terrorism Law; Anti-Money Laundering

   107

8.24

 

Embargoed Person.

   107

ARTICLE IX.     EVENTS OF DEFAULT AND REMEDIES

   108

9.01

 

Events of Default.

   108

9.02

 

Remedies upon Event of Default.

   110

9.03

 

Application of Funds.

   111

ARTICLE X.     ADMINISTRATIVE AGENT

   112

10.01

 

Appointment and Authority.

   112

10.02

 

Rights as a Lender.

   112

10.03

 

Exculpatory Provisions.

   112

10.04

 

Reliance by Administrative Agent.

   113

10.05

 

Delegation of Duties.

   114

10.06

 

Resignation of Administrative Agent.

   114

10.07

 

Non-Reliance on Administrative Agent and Other Lenders.

   115

10.08

 

No Other Duties, Etc.

   115

10.09

 

Administrative Agent May File Proofs of Claim.

   115

10.10

 

Collateral and Guarantee Matters.

   116

ARTICLE XI.     MISCELLANEOUS

   116

11.01

 

Amendments, Etc.

   116

11.02

 

Notices; Effectiveness; Electronic Communication.

   118

11.03

 

No Waiver; Cumulative Remedies.

   120

 

iii



--------------------------------------------------------------------------------

11.04

 

Expenses; Indemnity; Damage Waiver.

   120

11.05

 

Payments Set Aside.

   122

11.06

 

Successors and Assigns.

   123

11.07

 

Confidentiality.

   125

11.08

 

Set-off.

   126

11.09

 

Interest Rate Limitation.

   127

11.10

 

Counterparts.

   127

11.11

 

Integration.

   127

11.12

 

Survival of Representations and Warranties.

   127

11.13

 

Severability.

   127

11.14

 

Tax Forms.

   128

11.15

 

Governing Law; Jurisdiction; Consent to Service of Process.

   130

11.16

 

Waiver of Right to Trial by Jury.

   130

11.17

 

Reserved.

   131

11.18

 

Judgment Currency.

   131

11.19

 

Replacements of Lenders Under Certain Circumstances.

   131

11.20

 

No Advisory or Fiduciary Responsibility.

   132

11.21

 

USA PATRIOT Act Notice.

   132

11.22

 

Certain Undertakings with respect to Securitization Subsidiaries.

   132

 

iv



--------------------------------------------------------------------------------

SCHEDULES

1.01(a)

   Existing Letters of Credit

1.01(b)

   Mandatory Cost

1.01(c)

   Indebtedness to be Repaid on the Closing Date

2.01

   Commitments and Pro Rata Shares

6.09

   Environmental Disclosure

6.17

   Certain Intellectual Property Claims or Litigation

8.01

   Liens

8.02

   Investments Existing on the Closing Date

8.03

   Existing Debt

8.08

   Affiliate Transactions

8.13

   Sale Leaseback Transactions

11.02

   Certain Addresses for Notices EXHIBITS

A

   Form of Loan Notice

B

   Form of Revolving Credit Note

C

   Form of Term Note

D

   Form of Compliance Certificate

E

   Form of Assignment and Assumption

F

   Form of Joinder Agreement

G

   Form of Swing Line Loan Notice

H

   Form of Perfection Certificate

I

   Form of Solvency Certificate

J

   Form of Intercompany Subordination Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of April 2, 2007,
among ADVANCED MEDICAL OPTICS, INC., a Delaware corporation (the “Borrower”),
the Guarantors (as defined herein) from time to time party hereto, each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), UBS SECURITIES LLC, as syndication agent (in such capacity, the
“Syndication Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as documentation agent
(in such capacity, the “Documentation Agent”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower and Ironman Merger Corporation have entered into that
certain Agreement and Plan of Merger, dated as of January 5, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Merger Agreement”),
with IntraLase Corp. to acquire (the “IntraLase Acquisition”) IntraLase Corp.
and its subsidiaries (taken as a whole, the “IntraLase Acquired Business”).

WHEREAS, the Borrower has requested the Lenders to extend credit in the form of
(a) Term Loans on the Closing Date, in an aggregate principal amount not in
excess of $450,000,000, and (b) Revolving Credit Loans at any time and from time
to time prior to the Revolving Maturity Date, in an aggregate principal amount
at any time outstanding not in excess of $300,000,000, of which no more than
$250,000,000 may be drawn on the Closing Date.

WHEREAS, the Borrower has requested the Swing Line Lender to make Swing Line
Loans, at any time and from time to time prior to the Revolving Maturity Date,
in an aggregate principal amount at any time outstanding not in excess of
$20,000,000.

WHEREAS, the Borrower has requested the L/C Issuer to issue letters of credit,
in an aggregate face amount at any time outstanding not in excess of
$35,000,000, to support payment obligations incurred in the ordinary course of
business by the Borrower and its Subsidiaries.

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 7.11.

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower and
the L/C Issuer is willing to issue letters of credit for the account of the
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement (including the preamble and the preliminary statements
hereto), the following terms shall have the meanings set forth below:

“2004 Convertible Indenture” means that certain Indenture dated as of June 22,
2004 between the Borrower and U.S. Bank National Association, as trustee, as
such Indenture is in effect on the Closing Date and as the same may be amended,
modified, restated or supplemented and in effect from time to time in accordance
with the terms hereof and thereof.



--------------------------------------------------------------------------------

“2004 Convertible Senior Subordinated Notes” means those 2.50% Convertible
Senior Subordinated Notes of the Borrower due 2024 issued pursuant to the 2004
Convertible Indenture, as in effect on the Closing Date and as the same may be
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof.

“2004 Convertible Senior Subordinated Notes Documents” means the 2004
Convertible Senior Subordinated Notes, the 2004 Convertible Indenture and all
other documents executed and delivered in respect of the 2004 Convertible Senior
Subordinated Notes and the 2004 Convertible Indenture, in each case as in effect
on the Closing Date and as the same may be amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.

“2005 Convertible Indenture” means that certain Indenture dated as of July 18,
2005 between the Borrower and U.S. Bank National Association, as trustee, as
such Indenture is in effect on the Closing Date and as the same may be amended,
modified, restated or supplemented and in effect from time to time in accordance
with the terms hereof and thereof.

“2005 Convertible Senior Subordinated Notes” means those 1.375% Convertible
Senior Subordinated Notes of the Borrower due 2025 issued pursuant to the 2005
Convertible Indenture, as in effect on the Closing Date and as the same may be
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof.

“2005 Convertible Senior Subordinated Notes Documents” means the 2005
Convertible Senior Subordinated Notes, the 2005 Convertible Indenture and all
other documents executed and delivered in respect of the 2005 Convertible Senior
Subordinated Notes and the 2005 Convertible Indenture, in each case as in effect
on the Closing Date and as the same may be amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.

“2006 Convertible Indenture” means that certain Indenture dated as of June 13,
2006 between the Borrower and U.S. Bank National Association, as trustee, as
such Indenture is in effect on the Closing Date and as the same may be amended,
modified, restated or supplemented and in effect from time to time in accordance
with the terms hereof and thereof.

“2006 Convertible Senior Subordinated Notes” means those 3.25% Convertible
Senior Subordinated Notes of the Borrower due 2026 issued pursuant to the 2006
Convertible Indenture, as in effect on the Closing Date and as the same may be
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof.

“2006 Convertible Senior Subordinated Notes Documents” means the 2006
Convertible Senior Subordinated Notes, the 2006 Convertible Indenture and all
other documents executed and delivered in respect of the 2006 Convertible Senior
Subordinated Notes and the 2006 Convertible Indenture, in each case as in effect
on the Closing Date and as the same may be amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.

“2007 Indenture” means that certain Indenture dated as of April 2, 2007 between
the Borrower and Wilmington Trust Company, as trustee, as such Indenture may be
amended, modified, restated or supplemented and in effect from time to time in
accordance with the terms hereof and thereof.

“2007 Senior Subordinated Notes” means those 7.5% Senior Subordinated Notes of
the Borrower due 2017 issued pursuant to the 2007 Indenture, as in effect on the
Closing Date and as the same may be amended, modified or supplemented from time
to time in accordance with the terms hereof and thereof.

 

3



--------------------------------------------------------------------------------

“2007 Senior Subordinated Notes Documents” means the 2007 Senior Subordinated
Notes, the 2007 Indenture and all other documents executed and delivered in
respect of the 2007 Senior Subordinated Notes and the 2007 Indenture, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the Property of another Person or at least a majority of the Equity
Interests of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

“Acquisition Consideration” means the purchase consideration for any Investment
pursuant to Section 8.02(i) and all other payments by the Borrower or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any such
Investments, whether paid in cash or by exchange of Equity Interests or of
properties or otherwise and whether payable at or prior to the consummation of
such Investment or deferred for payment at any future time, whether or not any
such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by the Borrower or any of its
Subsidiaries.

“Acquisition Documents” means the Merger Agreement and related agreements,
instruments and documents.

“Act” has the meaning specified in Section 11.21.

“Additional Basket Amount” means (A) the amount of Qualified Equity Proceeds
received by the Borrower after the Closing Date plus the amount of Unswept
Excess Cash Flow minus (B) the amount of the sum in (A) of this definition that
has been used pursuant to Section 8.02(i), Section 8.02(j) and
Section 8.16(a)(ii).

“Additional Subordinated Indebtedness” means any Indebtedness of the Borrower
issued subsequent to the Closing Date (i) which by its terms is expressly
subordinated in right of payment to the prior payment of the Obligations under
this Agreement and the other Loan Documents, (ii) which contains subordination
provisions reasonably satisfactory to the Administrative Agent and (iii) the
terms of which do not provide for any scheduled repayment, amortization payment,
maturity date, mandatory redemption or sinking fund obligation prior to the date
that is three months after the Final Maturity Date.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities or other Equity Interests having, at the time of such
determination, ordinary voting power for the election of directors, managing
general partners or the equivalent. With respect to Affiliates of the Borrower,
the term “Affiliate” shall specifically exclude the Administrative Agent and
each Lender.

“Agent Parties” has the meaning specified in Section 11.02.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning set forth in the preamble hereto, as the same may be
further amended, amended and restated, supplemented or otherwise modified from
time to time.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 6.23.

“Applicable Rate” means a percentage per annum equal to, from time to time, the
following percentages per annum, based upon the Consolidated Total Leverage
Ratio as set forth below:

Applicable Rate

 

Pricing
Level

  

Consolidated Total

Leverage Ratio

   Eurocurrency
Rate    

Base

Rate

    Commitment
Fee         Letter of
Credit      

1

   Equal to or greater than 3:00:1.00    1.75 %   0.75 %   0.50 %

2

   Less than 3.00:1.00    1.50 %   0.50 %   0.375 %

The Applicable Rate shall be determined by reference to the Consolidated Total
Leverage Ratio in effect from time to time; provided, however, that (a) no
change in the Applicable Rate shall be effective until the Business Day
immediately following the date on which the Administrative Agent receives the
financial statements required to be delivered pursuant to Section 7.01(a) or
(b), as the case may be, and a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower in accordance with Section 7.02(b)
demonstrating such Consolidated Total Leverage Ratio; (b) the Applicable Rate
shall be at Pricing Level 1 (i) from the Closing Date to the date that is the
Business Day immediately following the delivery to the Administrative Agent of
the financial statements and certificates required by Section 7.01(b) for the
fiscal period ended June 30, 2007, and (ii) for so long as the Borrower has not
submitted to the Administrative Agent the information described in clause (a) of
this proviso as and when required under Section 7.01(a) or (b), as the case may
be, and (c) if an Event of Default shall have occurred and be continuing at the
time any reduction in the Applicable Rate would otherwise be implemented, no
such reduction shall be implemented until the date on which such Event of
Default shall cease to be continuing (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply). Notwithstanding
anything to the contrary contained in this definition, the determination of the
Applicable Rate for any period shall be subject to the provisions of
Section 2.11(b).

 

5



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to any borrowings and payments in any
Foreign Currency, the local time in the place of settlement for such Foreign
Currency as may be determined by the Administrative Agent or the L/C Issuer, as
the case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Credit Facility, a Lender that has a Revolving Credit Commitment at such time,
(b) the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if the other
Revolving Credit Lenders have made L/C Advances pursuant to Section 2.03(c) that
are outstanding at such time, each such other Revolving Credit Lender and
(c) the Term Loans, a Lender that has an outstanding Term Loan.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means UBSS and BAS.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements or other charges of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by such Person in its reasonable judgment.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Business Day immediately preceding the Revolving
Maturity Date, (b) the date of termination of the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 2.03, and (c) the date
of termination of the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

“BAS” means Banc of America Securities LLC and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
(or such other bank as may be the Administrative Agent at such time) as its
“prime rate”. The “prime rate” is a rate set by Bank of America (or such other
bank) based upon

 

6



--------------------------------------------------------------------------------

various factors including Bank of America’s (or such other bank’s) costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America (or
such other bank) shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Bookmanagers” means UBSS, BAS and GSCP.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Appropriate Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, either the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars or the office of the cash
management bank of the Borrower is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
Eurocurrency market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Sterling, any fundings, disbursements, settlements and
payments in Sterling in respect of any such Eurocurrency Rate Loan, or any other
dealings in Sterling to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which the relevant
financial markets are open for dealings between banks in London;

(d) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars, Euro or Sterling, means any
such day on which dealings in deposits in the relevant currency are conducted by
and between banks in the London or other applicable offshore interbank market
for such currency; and

(e) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars, Euro or Sterling, in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars, Euro, or Sterling, or
any other dealings in any currency other than Dollars, Euro or Sterling to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Rate
Loan (other than any interest rate settings), means any such day on which banks
are open for foreign exchange business in the principal financial center of the
country of such currency.

 

7



--------------------------------------------------------------------------------

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following, to the extent having a maturity
of not greater than 12 months from the date of acquisition thereof: (a) readily
marketable direct obligations of the Government of the United States or any
agency or instrumentality thereof or obligations unconditionally guaranteed by
the full faith and credit of the Government of the United States, (b) readily
marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case having, at the time of the acquisition
thereof, a rating of at least BBB+ by Moody’s and Baal by S&P, (c) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender or a member of the Federal Reserve System that issues (or the parent of
which issues) commercial paper rated as described in clause (d) below, is
organized under or subject to regulation under the laws of the United States or
any State thereof and has combined capital and surplus of at least $1 billion,
(d) commercial paper issued by any corporation organized under the laws of any
State of the United States and rated, at the time of the acquisition thereof, at
least “Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P, (e) repurchase agreements with a term of not more than
30 days for underlying securities of the types described in clauses (a), (b) and
(c) above entered into with any commercial bank meeting the requirements
specified in clause (d) above or with any securities dealer of recognized
national standing meeting the requirements specified in clause (d) above which
is (i) is secured by a fully perfected security interest in any obligation of
the type described in clause (a) above and (ii) has a market value at the time
such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such commercial bank or securities dealer thereunder,
(f) diversified money market funds that invest solely in one or more of the
types of investments referred to in clauses (a) through (e) above, and (g) in
the case of any Foreign Subsidiary, high quality, short-term liquid Investments
made by such Foreign Subsidiary in the ordinary course of managing its surplus
cash position in investments of similar quality as those described in
clauses (a) through (f) above.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of such Person

 

8



--------------------------------------------------------------------------------

entitled to vote for members of the board of directors or equivalent governing
body of such Person on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) the occurrence of a “Fundamental Change” (or any comparable term) or “Change
of Control” (or any comparable term) under, and as defined in, any Permitted
Senior Unsecured Note Document, the 2004 Convertible Senior Subordinated Notes
Documents, the 2005 Convertible Senior Subordinated Notes Documents, the 2006
Convertible Senior Subordinated Notes Documents, the 2007 Senior Subordinated
Notes Documents or in the documentation evidencing any Additional Subordinated
Indebtedness.

“Closing Date” means April 2, 2007.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean, collectively, all property pledged or granted as
collateral pursuant to the Security Agreement and all other property of whatever
kind and nature subject or purported to be subject from time to time to a Lien
under any Collateral Document.

“Collateral Documents” means the Perfection Certificate and the Security
Agreement (including, without limitation, each Foreign Subsidiary Pledge
Supplement), the IP Security Agreement (including, without limitation, each IP
Security Agreement Supplement), any Mortgage and any other agreement that
creates or purports to create or perfects a Lien in favor of the Administrative
Agent for the benefit of the Secured Parties.

“Commitment” means, (a) as to each Revolving Credit Lender, its obligation to
(i) make Revolving Credit Loans to the Borrower pursuant to Section 2.01(a),
(ii) purchase participations in L/C Obligations, and (iii) purchase
participations in Swing Line Loans in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement and (b) as to each Term Loan
Lender, its obligation to make its portion of the Term Loans pursuant to
Section 2.01(b) in the principal amount set forth opposite such Term Loan
Lender’s name on Schedule 2.01. The aggregate principal amount of the
Commitments of the Revolving Credit Lenders on the Closing Date is $300,000,000.
The aggregate principal amount of the Commitments of the Term Loan Lenders is
$450,000,000.

 

9



--------------------------------------------------------------------------------

“Commitment Fee” has the meaning specified in Section 2.10(a).

“Commitment Letter” means the Bank Facilities Commitment Letter dated January 5,
2007 among the Borrower, UBS Loan Finance LLC, UBSS, Bank of America, BAS and
GSCP.

“Compensation Period” has the meaning specified in Section 2.13(c).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D or otherwise in a form reasonably satisfactory to the Administrative
Agent.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted (and not added
back) in calculating such Consolidated Net Income, without duplication:
(i) Consolidated Interest Charges for such period, (ii) taxes based on income or
profits or capital, including, without limitation, state, franchise and similar
taxes and foreign withholding taxes paid or accrued during such period,
(iii) depreciation and amortization expense, (iv) Transaction Costs paid during
such period in an amount not to exceed $34,000,000, (v) expenses or charges
(other than depreciation or amortization expense) related to any offering of
Equity Interests, Investment, acquisition, Disposition, recapitalization or the
incurrence of Indebtedness permitted hereunder (including a refinancing thereof)
(whether or not successful), including any amendment or other modification of
the 2007 Senior Subordinated Notes Documents and the Loan Documents, (vi) the
amount of any non-recurring restructuring charge or reserve in such period,
including costs related to the closure and/or consolidation of facilities,
(vii) any other non-cash charges, including any write offs or write downs, for
such period (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period and the reversal of any accrual of, or cash reserve
for, anticipated charges in any period where such accrual or reserve is no
longer required), (viii) cash charges related to the IntraLase Acquisition
(including the amount of severance payments made to departing employees) paid
during such period so long as such cash charges are made within 12 months of the
consummation of the IntraLase Acquisition and do not exceed $30,000,000 in the
aggregate and (ix) cash charges of up to $25,000,000 for the fiscal quarter
ended March 31, 2007 and up to $15,000,000 for the fiscal quarter ended June 30,
2007, in each case resulting from the Borrower’s voluntary recall of certain eye
care product lots as a result of production-line issues at the Borrower’s
manufacturing plant in China, and minus (b) all non-cash items increasing
Consolidated Net Income for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Net Income in any prior period.

For purposes of this definition, “non-recurring” means that any gain, loss or
charge as of any date is not reasonably likely to recur within the two years
following such date in the good faith determination of (i) the Borrower’s board
of directors or a duly authorized committee thereof for transactions in excess
of $10,000,000, or (ii) the Borrower’s management for transactions up to
$10,000,000.

Notwithstanding any provision to the contrary contained herein, for purposes of
calculating the Debt Ratio Conditions and the financial covenants set forth in
Section 8.11, Consolidated EBITDA for the fiscal quarter ended December 31, 2006
shall be deemed to be $72,000,000.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, the sum of (without duplication)
(a) consolidated interest expense for the Borrower

 

10



--------------------------------------------------------------------------------

and its Subsidiaries for such period, to the extent such expense was deducted
(and not added back) in calculating Consolidated Net Income (including
(i) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (ii) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers acceptances,
(iii) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Obligations
under any Swap Contract pursuant to GAAP), (iv) the portion of rent expense of
the Borrower and its Subsidiaries with respect to such period under capital
leases that is treated as interest in accordance with GAAP, and (v) net
payments, if any, pursuant to interest rate Swap Contracts with respect to
Indebtedness), (b) imputed interest on Attributable Indebtedness, (c) the
interest portion of any deferred payment obligations, and (d) consolidated
capitalized interest for such period, whether paid or accrued.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
ending on such date to (b) Consolidated Interest Charges for such period.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Consolidated Total Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) the outstanding principal amount of all purchase money
Indebtedness, (c) all direct or contingent obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) the outstanding amount of
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Contingent Obligations with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary and (g) all Indebtedness of
the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation, limited
liability company or other form of entity that limits liability to its equity
holders) in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless any such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
the Borrower is required to deliver financial statements pursuant to
Section 7.01(a) or (b).

“Consolidated Working Capital” means, at any time, the excess of (i) Current
Assets (excluding cash and Cash Equivalents) of the Borrower and its
Subsidiaries on a Consolidated basis at such time over (ii) Current Liabilities
of the Borrower and its Subsidiaries on a Consolidated basis at such time, all
as determined in accordance with GAAP.

“Contingent Obligation” means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay

 

11



--------------------------------------------------------------------------------

(or advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person.
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the guaranteeing Person in good faith.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Facilities” means the Revolving Credit Facility, the Swing Line Loans
and the Term Loans.

“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.

“Current Liabilities” of any Person means (a) all Indebtedness of such Person
that by its terms is payable on demand or matures within one year after the date
of determination (excluding any Indebtedness renewable or extendible, at the
option of such Person, to a date more than one year from such date or arising
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date)
and (b) all other items (including taxes accrued as estimated) that in
accordance with GAAP would be classified as current liabilities of such Person.

“Debt Ratio Conditions” shall mean that, after giving effect to the incurrence
of any Indebtedness under either Section 2.16, Section 2.17 or Section 8.03(l)
and the application of the proceeds therefrom, or in connection with any
Investments permitted under Section 8.02(i), (a) the Consolidated Total Leverage
Ratio for the most recent four-fiscal quarter period of the Borrower shall be
less than (i) 5.50 to 1.00 if such Indebtedness is incurred or such Investment
is made on or prior to September 30, 2007, (ii) 5.25 to 1.00 if such
Indebtedness is incurred or such Investment is made after September 30, 2007 but
on or prior to December 31, 2007, (iii) 5.00 to 1.00 if such Indebtedness is
incurred or such Investment is made after December 31, 2007 but on or prior to
March 31, 2008, (iv) 4.75 to 1.00 if such Indebtedness is incurred or such
Investment is made after March 31, 2008 but on or prior to June 30, 2008,
(v) 4.50 to 1.00 if such Indebtedness is incurred or such Investment is made
after June 30, 2008 but on or prior to

 

12



--------------------------------------------------------------------------------

September 30, 2008, (vi) 4.25 to 1.00 if such Indebtedness is incurred or such
Investment is made after September 30, 2008 but on or prior to December 31,
2008, (vii) 4.00 to 1.00 if such Indebtedness is incurred or such Investment is
made after December 31, 2008 but on or prior to December 31, 2009 and
(viii) 3.50 to 1.00 if such Indebtedness is incurred or such Investment is made
thereafter and (b) the Consolidated Interest Coverage Ratio for the most recent
four-fiscal quarter period of the Borrower shall be greater than (i) 2.50 to
1.00 if such Indebtedness is incurred or such Investment is made on or prior to
December 31, 2008 and (ii) 2.75 to 1.00 if such Indebtedness is incurred or such
Investment is made thereafter.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) in the case of Eurocurrency
Rate Loans, the sum of (i) the Eurocurrency Rate for such Loans, plus (ii) the
Applicable Rate applicable to such Loans, plus (iii) the Mandatory Cost, if any,
plus (iv) 2% per annum, and (b) for Base Rate Loans and for all other purposes,
the sum of (i) the Base Rate then in effect plus (ii) the Applicable Rate
applicable to Base Rate Loans plus (iii) 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, or (c) has been deemed insolvent or become the
subject of a proceeding under any Debtor Relief Laws.

“Determination Date” has the meaning specified in Section 2.15.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for Qualified Capital Stock), pursuant
to a sinking fund obligation or otherwise, or is redeemable (other than solely
for Qualified Capital Stock) at the option of the holder thereof, in whole or in
part, on or prior to the date that is 91 days after the Final Maturity Date,
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, in each case at any time on or prior to the date that is 91 days
after the Final Maturity Date, or (c) contains any repurchase obligation which
may come into effect prior to payment in full of all Obligations; provided,
however, that any Equity Interests that would not constitute Disqualified
Capital Stock but for provisions thereof giving holders thereof (or the holders
of any security into or for which such Equity Interests is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Equity Interests upon the occurrence of a change in control or an asset
sale occurring prior to the date that is 91 days after the Final Maturity Date

 

13



--------------------------------------------------------------------------------

shall not constitute Disqualified Capital Stock if such Equity Interests provide
that the issuer thereof will not redeem any such Equity Interests pursuant to
such provisions prior to the repayment in full of the Obligations.

“Documentation Agent” means GSCP.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in any Foreign Currency, the equivalent amount thereof in Dollars as determined
by the Administrative Agent or the L/C Issuer, as the case may be, at such time
on the basis of the Spot Rate for the purchase of Dollars with such Foreign
Currency on the most recent Determination Date.

“Domestic Subsidiary” means any Subsidiary that is created or organized in the
United States or under the Laws of the United States or any State therein.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; or (d) any other Person (other than a natural person) approved by
the Administrative Agent (and in the case of an assignment of a Revolving Credit
Commitment, the L/C Issuer and the Swing Line Lender) and the Borrower (each
such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, (x) none of the foregoing approvals shall be
required prior to the completion of the primary syndication of the Revolving
Credit Commitments and Loans (as determined by the Bookmanagers) (it being
understood and agreed that the Borrower shall be consulted prior to final
allocations in the primary syndication), (y) no approval of the Borrower shall
be required after the occurrence and during the continuance of an Event of
Default of the type set forth in Section 9.01(a), (f) or (g) and (z) “Eligible
Assignee” shall not include the Borrower or any of its Affiliates or
Subsidiaries or any natural person.

“Embargoed Person” shall have the meaning assigned to such term in Section 8.24.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or final and enforceable
consent agreement under or pursuant to any Environmental Law or resulting from
the release of Hazardous Materials.

“Environmental Laws” means any federal, state, local, and foreign statutes,
laws, regulations, and final and enforceable ordinances, rules, judgments,
orders, decrees or governmental restrictions governing pollution and the
protection of the environment or the release of any Hazardous Materials into the
environment.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines or penalties), of the
Borrower, any other Loan Party or any of their respective Subsidiaries resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials,

 

14



--------------------------------------------------------------------------------

(c) the release or threatened release of any Hazardous Materials into the
environment or (d) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or a
Foreign Currency. All Loans denominated in a Foreign Currency must be
Eurocurrency Rate Loans.

 

15



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 9.01.

“Excess Amount” has the meaning specified in Section 2.06(f).

“Excess Cash Flow” means, for any period for the Borrower and its Subsidiaries,
an amount equal to the sum of (a) Consolidated EBITDA for such period minus
(without duplication for all of the following clauses) (b) capital expenditures
(net of any proceeds of (i) any related financings with respect to such
expenditures and (ii) any sales of assets used to finance such expenditures) to
the extent permitted under Section 8.12 for such period minus (c) the cash
portion of Consolidated Interest Charges for such period minus (d) scheduled
debt amortization payments made during such period minus (e) mandatory principal
payments on Revolving Credit Loans if accompanied simultaneously by a dollar for
dollar permanent reduction in the Revolving Credit Commitments during such
period minus (f) any premium paid during such period in connection with the
prepayment, redemption, purchase, defeasance or other satisfaction prior to the
scheduled maturity of Indebtedness permitted to be prepaid, redeemed, purchased,
defeased or satisfied hereunder minus (g) cash charges made during such period
related to the conversion of the 2004 Convertible Senior Subordinated Notes, the
2005 Convertible Senior Subordinated Notes and the 2006 Convertible Senior
Subordinated Notes minus (h) increases in Consolidated Working Capital for such
period minus (i) taxes of the Borrower and its Subsidiaries that were paid in
cash during such period minus (j) to the extent added to determine Consolidated
EBITDA, all items that did not result from a cash payment to Borrower or any of
its Subsidiaries on a Consolidated basis during such period plus (k) decreases
in Consolidated Working Capital for such period, in each case on a consolidated
basis determined in accordance with GAAP.

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly-owned
Subsidiary, (b) any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary, (c) any Securitization Subsidiary and (d) any Immaterial Subsidiary
(provided however that if such Immaterial Subsidiary is a Domestic Subsidiary
and ceases to meet the definition for Immaterial Subsidiary at any time, then
such Subsidiary shall no longer be an Excluded Subsidiary).

“Executive Order” shall have the meaning assigned to such term in Section 6.23.

“Existing Debt” means Indebtedness of the Borrower and its Subsidiaries
described on Schedule 8.03 hereto.

“Existing Letters of Credit” means those certain letters of credit in existence
on the Closing Date and set forth on Schedule 1.01(a) hereto.

“Extraordinary Receipt” means any proceeds of insurance and condemnation awards
(and payments in lieu thereof) received by or paid to or for the account of any
Person not in the ordinary course of business.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America (or such other bank as may be the Administrative Agent at such time) on
such day on such transactions as determined by the Administrative Agent.

 

16



--------------------------------------------------------------------------------

“Fee Letter” means the letter agreement dated January 5, 2007 among the
Borrower, UBS Loan Finance LLC, UBSS, Bank of America, BAS and GSCP.

“Final Maturity Date” means the latest of the Revolving Maturity Date, the Term
Loan Maturity Date and any Incremental Term Loan Maturity Date applicable to
existing Incremental Term Loans, as of any date of determination.

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Foreign Currency” means Euros, Japanese yen, Sterling, Canadian Dollars,
Australian Dollars, Hong Kong Dollars, and other freely transferable currencies
satisfactory to each of the Revolving Credit Lenders in their sole discretion.

“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Foreign
Currency as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Determination Date) for
the purchase of such Foreign Currency with Dollars.

“Foreign Currency Sublimit” means, at any time, an amount equal to the lesser of
(a) $75,000,000 and (b) the unused amount of the Aggregate Commitments under the
Revolving Credit Facility at such time. The Foreign Currency Sublimit is part
of, and not in addition to, the Revolving Credit Commitments.

“Foreign Lender” has the meaning specified in Section 11.14(a)(i).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Pledge Supplement” means each supplement to the Security
Agreement in respect of the pledge of Equity Interests of a Foreign Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“GSCP” means Goldman Sachs Credit Partners L.P. and its successors.

 

17



--------------------------------------------------------------------------------

“Guarantors” means, collectively, the Domestic Subsidiaries of the Borrower
party hereto on the Closing Date and each other Subsidiary of the Borrower that
joins as a Guarantor pursuant to Section 7.12.

“Guarantee” means the Guarantee made by the Guarantors pursuant to Article IV
hereof.

“Guaranteed Obligations” has the meaning specified in Section 4.01.

“Hazardous Materials” means all hazardous or toxic substances, wastes or
pollutants (including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls and radon gas)
regulated under any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means any direct or indirect Subsidiary of the Borrower
now existing or hereafter acquired or formed, and each successor thereto, which,
either individually or in the aggregate with all other Immaterial Subsidiaries,
accounts for less than 5% of (i) the Consolidated gross revenues of the Borrower
and its Subsidiaries for the twelve month period ending as of the most recently
completed fiscal quarter, (ii) Consolidated EBITDA for the twelve month period
ending as of the most recently completed fiscal quarter, and (iii) the
Consolidated assets of the Borrower and its Subsidiaries, in each case, as of
the last day of the most recently completed fiscal quarter of the Borrower with
respect to which, pursuant to clauses (a) or (b) of Section 7.01, financial
statements have been, or are required to be, delivered by the Borrower.

“Incremental Term Loan Effective Date” has the meaning specified in
Section 2.17(d).

“Incremental Term Loan Maturity Date” has the meaning specified in
Section 2.17(f)(ii).

“Incremental Term Loans” has the meaning specified in Section 2.17(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct obligations or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) the Attributable Indebtedness of Securitization Transactions;

(e) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, except for those being contested in good faith, not past due
for more than 60 days after the date on which each such trade payable or account
payable was created);

(f) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

18



--------------------------------------------------------------------------------

(g) capital leases and Synthetic Lease Obligations;

(h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock; and

(i) all Contingent Obligations (including Guarantees) of such Person in respect
of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other form of entity
that limits liability to its equity holders) in which such Person is a general
partner or a joint venturer, except to the extent such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation or Securitization Transaction as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Information Memorandum” means the confidential information memorandum dated
March 2007 containing information supplied by the Borrower and used by the
Bookmanagers in connection with the syndication of the Commitments.

“Intercompany Subordination Agreement” means an agreement substantially in the
form of Exhibit J or otherwise in a form reasonably satisfactory to the
Administrative Agent.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Term Loan
Maturity Date, Revolving Maturity Date or an Incremental Term Loan Maturity
Date, as the case may be; provided, however, that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Term Loan Maturity Date, Revolving Maturity Date or an Incremental Term Loan
Maturity Date, as the case may be.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three,
six, or if available to all Appropriate Lenders, nine or twelve months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

19



--------------------------------------------------------------------------------

(iii) no Interest Period for any Loan shall extend beyond the Term Loan Maturity
Date, Revolving Maturity Date or an Incremental Term Loan Maturity Date, as the
case may be.

“IntraLase Acquired Business” has the meaning specified in the preliminary
statements hereof.

“IntraLase Acquisition” has the meaning specified in the preliminary statements
hereof.

“IntraLase IP Transaction” means (i) the Investments by AMO Holdings, Inc. in
AMO Regional Holdings to allow AMO Regional Holdings to acquire non-exclusive
rights to the intellectual property of IntraLase Corp. for the entire world,
with the exception of North America and South America, in an amount not to
exceed $90,000,000 and (ii) the sale by IntraLase Corp. of such rights to AMO
Regional Holdings; in each case provided that (x) 100% of the amount of the
Investments made by AMO Holdings Inc. in AMO Regional Holdings is used for the
purchase of such intellectual property rights and 100% of such invested amount
is, after the purchase of such intellectual property rights, held by either
IntraLase Corp. or another Loan Party and (y) the foregoing transactions occur
within 60 days after the Closing Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Contingent Obligation with respect to or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor incurs debt of the type referred to in clause (h) of the
definition of “Indebtedness” set forth in this Section 1.01 in respect of such
Person, (c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or
(d) any other investment in another Person. For purposes of covenant compliance,
the amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning set forth in Section 6.17.

“IP Security Agreement” means the Intellectual Property Security Agreement made
by each Loan Party to the Administrative Agent, dated as of the Closing Date, as
amended, amended and restated, supplemented or otherwise modified from time to
time.

“IP Security Agreement Supplement” means each supplement to the IP Security
Agreement with respect to the intellectual property of the Loan Parties.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document or agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

 

20



--------------------------------------------------------------------------------

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered by a Loan Party in accordance with the
provisions of Section 7.12.

“Judgment Currency” has the meaning specified in Section 11.18.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Pro Rata Share. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when reimbursement is
required under Section 2.03(c) or refinanced as a Revolving Credit Borrowing.
All L/C Borrowings shall be denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (a) Bank of America or (b) any other Revolving Credit Lender
from time to time designated by the Borrower as an L/C Issuer with the consent
of such other Revolving Credit Lender and the Administrative Agent (such consent
of the Administrative Agent not to be unreasonably withheld, conditioned or
delayed), in each case in its capacity as issuer of Letters of Credit hereunder,
or any successor issuer of Letters of Credit hereunder. In the event that there
is more than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.

“L/C Obligations” means, as at any date of determination and without
duplication, the aggregate amount available to be drawn under all outstanding
Letters of Credit plus the aggregate of all Unreimbursed Amounts, including all
L/C Borrowings. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices or branch or
branches of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices or branch or branches as a Lender
may from time to time notify the Borrower and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letters of Credit may be issued in Dollars
or in a Foreign Currency.

 

21



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Revolving Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
(a) $35,000,000 and (b) the unused amount of the Aggregate Commitments under the
Revolving Credit Facility at such time. The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Credit Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan, a Term Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Intercompany Subordination Agreement,
the Notes, any amendment, supplement or modification hereof or thereof, the
Collateral Documents, the Fee Letter, each Issuer Document, each Secured Swap
Contract and each Secured Treasury Management Contract.

“Loan Notice” means a notice of (a) a Borrowing (other than a Swing Line Loan
Borrowing), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02, which, if in
writing, shall be substantially in the form of Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor, and
individually, any of the Loan Parties.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).

“Material Adverse Change” means any change, effect or circumstance occurring
that (i) is materially adverse to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the IntraLase
Acquired Business, or (ii) materially adversely affects the IntraLase
Acquisition; provided, however, that in no event shall any of the following,
either alone or in combination, be deemed to be “materially adverse”, nor shall
any of the following be taken into account in determining whether a change,
effect or circumstance is “materially adverse”: (A) any changes resulting from
or arising out of general market, economic or political conditions (including
any changes arising out of acts of terrorism, or war, weather conditions or
other force majeure events), provided that such changes do not have a
substantially disproportionate impact on the IntraLase Acquired Business,
(B) any changes resulting from or arising out of general market, economic or
political conditions in the industries in which the IntraLase Acquired Business
conducts business (including any changes arising out of acts of terrorism, or
war, weather conditions or other force majeure events), provided that such
changes do not have a substantially disproportionate impact on the IntraLase
Acquired Business, (C) any changes resulting from or arising out of actions
taken pursuant to (and required by) the Merger Agreement or the failure to take
any actions due to restrictions set forth in the Merger Agreement, (D) any
changes in the

 

22



--------------------------------------------------------------------------------

price or trading volume of IntraLase Corp.’s stock, in and of itself, (E) any
failure by the IntraLase Acquired Business to meet published revenue or earnings
projections, in and of itself, (F) any changes or effects arising out of or
resulting from any legal claims or other proceedings made by any of the
stockholders of IntraLase Corp. or its subsidiaries arising out of or related to
the Merger Agreement or the IntraLase Acquisition or (G) any changes arising out
of or resulting from any delay with respect to the receipt by the IntraLase
Acquired Business of pending regulatory approvals relating to its proposed
product offerings of no longer than three months after the date that the
IntraLase Acquired Business has informed the Borrower it expects to obtain such
pending regulatory approvals (provided that at all times during such period,
such approvals are still pending and can be reasonably expected to be obtained
within such period).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrower and its Subsidiaries,
taken as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Maximum Rate” has the meaning specified in Section 11.09.

“Merger Agreement” has the meaning specified in the preliminary statements
hereof.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a mortgage, deed of trust or any other document, creating and
evidencing a Lien on a Mortgaged Property, which shall be in a form reasonably
satisfactory to the Administrative Agent.

“Mortgaged Property” means any Real Estate, if any, which shall be subject to a
Mortgage delivered after the Closing Date pursuant to Section 7.12.

“Multiemployer Plan” means any “multiemployer plan” (as such term is defined in
Section 4001(a)(3) of ERISA) that is subject to Title IV of ERISA and to which
any Loan Party or any ERISA Affiliate makes or is obligated to make
contributions, or has made or been obligated to make contributions at any time,
or under which any Loan Party or any ERISA Affiliate has or may have any
liability or obligations.

“Net Cash Proceeds” means, with respect to any sale, lease, transfer or other
disposition of any asset or the incurrence or issuance of any Indebtedness or
the sale or issuance of any Equity Interests (including, without limitation, any
capital contribution) by any Person, or any Extraordinary Receipt received by or
paid to or for the account of any Person, the aggregate amount of cash received
from time to time (whether as initial consideration or through payment or
disposition of deferred consideration or as a refund) by or on behalf of such
Person in connection with such transaction after deducting therefrom only
(without duplication) (a) reasonable and customary brokerage commissions,
underwriting fees and discounts, legal fees, finder’s fees and other similar
fees and commissions, (b) the amount of taxes payable in connection with or as a
result of such transaction and (c) the amount of any Indebtedness that, by the
terms of the agreement or instrument governing such Indebtedness, is required to
be repaid upon such disposition, in each case to the extent, but only to the
extent, that the amounts so deducted are, at the time of receipt of such cash,
actually paid or accrued for future payments within 90 days after consummation
of such disposition to a Person that is not an Affiliate of such Person or any
Loan Party or

 

23



--------------------------------------------------------------------------------

any Affiliate of any Loan Party and are properly attributable to such
transaction or to the asset that is the subject thereof; provided, however, that
in the case of amounts deducted but not actually paid or that are not then
payable, if at the time such amounts are paid the amount so deducted exceeds the
amount actually paid, then an amount equal to such excess shall constitute “Net
Cash Proceeds” for all purposes hereunder.

“Note” or “Notes” means the Revolving Credit Notes and/or the Term Notes,
individually or collectively, as appropriate.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, the Obligations of the Loan Parties under the Loan Documents
include (a) the obligation to pay principal, interest, Letter of Credit
commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to Revolving Credit Loans, Swing
Line Loans and the Term Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans, Swing Line
Loans and the Term Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in a Foreign
Currency, the rate of interest per annum at which overnight deposits in the
applicable Foreign Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of Bank of America in the applicable offshore interbank
market for such currency to major banks in such interbank market.

 

24



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 11.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Section 302 or Title IV of ERISA and is
sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer plan described in
Section 4064(a) of ERISA, has made or been obligated to make contributions at
any time, or under which any Loan Party or any ERISA Affiliate has or may have
any liability or obligations.

“Perfection Certificate” means a certificate in the form of Exhibit H or any
other form approved by the Administrative Agent.

“Permitted Securitization” means a Securitization that complies with the
following criteria: (i) the cash portion of the initial purchase price paid by
the Securitization Subsidiary at closing for the Securitization Assets is at
least 75% of the fair market value of the Securitization Assets at such time,
(ii) the proceeds to any Loan Party, net of fees, commissions and expenses of
the Securitization, from the sale of Securitization Assets are applied to repay
Term Loans hereunder in accordance with Section 2.06(a), (iii) the aggregate
Investment by any Loan Party does not exceed $50,000,000, (iv) the face amount
of Securitization Assets sold, conveyed or transferred in all Permitted
Securitizations does not exceed $50,000,000 in the aggregate and (v) the
Seller’s Retained Interest and all proceeds thereof shall constitute collateral
hereunder and all necessary steps to perfect a security interest in such
Seller’s Retained Interest in favor of the Administrative Agent are taken by the
applicable Loan Parties.

“Permitted Senior Unsecured Indebtedness” means the senior unsecured
Indebtedness of the Borrower (and senior unsecured guaranties thereof by any
Guarantor) incurred under the Permitted Senior Unsecured Notes and the other
Permitted Senior Unsecured Note Documents which satisfies the following
requirements: (a) at least five (5) Business Days prior to the issuance thereof,
the Borrower shall have delivered to the Administrative Agent the then current
drafts of the Permitted Senior Unsecured Note Documents and with any changes
thereto made after the initial delivery of such Permitted Senior Unsecured Note
Documents to be delivered to the Administrative Agent prior to the incurrence of
the related Permitted Senior Unsecured Notes, (b) the final maturity thereof is
no earlier than six (6) months following the Final Maturity Date, (c) the
respective Permitted Senior Unsecured Note Documents do not contain (i) any
financial maintenance covenants (or defaults having the same effect as a
financial maintenance covenant) or (ii) any cross-default provisions to the
Credit Facilities (other than cross payment default provisions), (d) there are
no scheduled amortization, mandatory redemption or sinking fund provisions or
similar provisions prior to the maturity of the Permitted Senior Unsecured Notes
and (e) the other terms and conditions of each incurrence of Permitted Senior
Unsecured Notes shall be no more onerous or restrictive on the Borrower and its
Subsidiaries, taken as a whole, than the terms and conditions contained in this
Agreement.

“Permitted Senior Unsecured Notes” means senior unsecured notes of the Borrower
(which may be guarantied by any Guarantor) issued pursuant to an effective
registration statement under the Securities Act of 1933, as amended, or Rule
144A thereunder.

 

25



--------------------------------------------------------------------------------

“Permitted Senior Unsecured Note Documents” means all documentation (including,
without limitation, any indenture or purchase agreement) entered into in
connection with any issuance of Permitted Senior Unsecured Notes.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 7.02.

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference Equity Interests (however designated) of such Person whether now
outstanding or issued after the Closing Date.

“Pro Forma Basis” means, for purposes of calculating the Debt Ratio Conditions
and the financial covenants set forth in Section 8.11 (including for purposes of
determining the Applicable Rate), that any Disposition or Acquisition shall be
deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such transaction for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b). In connection
with the foregoing, (a) with respect to any Disposition (i) income statement and
cash flow statement items (whether positive or negative) attributable to the
property disposed of shall be excluded to the extent relating to any period
occurring prior to the date of such transaction and (ii) Indebtedness which is
retired shall be excluded and deemed to have been retired as of the first day of
the applicable period and (b) with respect to any Acquisition (i) income
statement items (whether positive or negative) attributable to the Person or
property acquired shall be included to the extent relating to any period
applicable in such calculations to the extent (A) such items are not otherwise
included in such income statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 and (B) such items are supported by audited financial statements or
other information reasonably satisfactory to the Administrative Agent and
(ii) any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person or property acquired) in connection with such transaction
and any Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

“Pro Rata Share” means, (a) with respect to each Revolving Credit Lender at any
time, a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Credit Commitment
of such Lender at such time and the denominator of which is the amount of the
Revolving Credit Facility at such time; provided that if the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02, then the Pro Rata Share of each Revolving Credit Lender shall be
determined based on the Revolving Credit Outstandings of such Revolving Credit
Lender and (b) with respect to each Term Loan Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the principal amount of the Term Loans held by such Term
Loan Lender at such time and the denominator of which is the aggregate principal
amount of the Term Loans at such time. The initial Pro Rata Share of each
Revolving Credit Lender for the Revolving Credit Facility is set forth opposite
the name of such Lender on Schedule 2.01 or in the Assignment and Assumption or
joinder agreement under Section 2.16(c) pursuant to which such Lender becomes a
party hereto, as applicable. The initial Pro Rata Share of each Term Loan Lender
is set forth opposite such Term Loan Lender on Schedule 2.01 or in the
Assignment and Assumption or joinder agreement under Section 2.17(c) pursuant to
which such Term Loan Lender becomes a party hereto, as applicable.

 

26



--------------------------------------------------------------------------------

“Public Lender” has the meaning specified in Section 7.02.

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Qualified Equity Proceeds” means the Net Cash Proceeds actually received by the
Borrower after the Closing Date from any sale or offering of, or capital
contribution in respect of, Qualified Capital Stock of the Borrower.

“Real Estate” means, for any Person, all of the real property owned, leased,
subleased or used by such Person.

“Refinancing” means the repayment in full and the termination of any commitment
to make extensions of credit under all of the outstanding indebtedness listed on
Schedule 1.01(c) of the Borrower or any of its Subsidiaries.

“Register” has the meaning set forth in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans (other than Swing Line Loans), a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, (a) Lenders holding
in the aggregate more than 50% of the sum of the Revolving Credit Commitments
and the outstanding Term Loans or (b) if the commitment of each Revolving Credit
Lender to make Revolving Credit Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 9.02 or
otherwise, Lenders holding in the aggregate more than 50% of the sum of the
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and the outstanding Term Loans; provided that the Commitment of, and
the portion of the Revolving Credit Outstandings and the portion of the
outstanding Term Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person
or any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of

 

27



--------------------------------------------------------------------------------

any such Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such Equity Interest.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type made by the Revolving Credit Lenders.

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount set forth opposite such Revolving Credit Lender’s name
on Schedule 2.01 under the caption “Revolving Credit Commitment” or, if a
Revolving Credit Lender has entered into one or more Assignment and Assumptions,
has increased its Revolving Credit Commitment pursuant to Section 2.16, or has
entered into a joinder agreement pursuant to Section 2.16, set forth for such
Revolving Credit Lender in the Register maintained by the Administrative Agent
pursuant to Section 11.06(c) as such Lender’s “Revolving Credit Commitment,” as
such amount may be reduced at or prior to such time pursuant to Section 2.07.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit B,
evidencing the aggregate indebtedness of the Borrower to such Revolving Credit
Lender resulting from the Revolving Credit Loans, L/C Advances and
participations in Swing Line Loans made by such Lender, as amended, endorsed or
otherwise modified from time to time.

“Revolving Credit Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans, all Swing Line Loans and all L/C Obligations.

“Revolving Maturity Date” means April 2, 2013.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Borrower or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in a Foreign Currency, same day or other funds as may be determined by
the Administrative Agent or the L/C Issuer, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Foreign Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

28



--------------------------------------------------------------------------------

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Swap Banks, the Treasury Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.05 and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral.

“Secured Swap Contract” means any Swap Contract required or permitted under this
Agreement that is entered into by and between the Borrower or any of its
Subsidiaries and any Swap Bank.

“Secured Treasury Management Contract” means any Treasury Management Agreement
required or permitted under this Agreement that is entered into by and between
the Borrower or any of its Subsidiaries and any Treasury Management Bank.

“Securitization” means any transaction or series of transactions entered into by
a Loan Party pursuant to which such Loan Party sells, conveys, assigns, grants
an interest in or otherwise transfers to a Securitization Subsidiary,
Securitization Assets (and/or grants or permits a security interest in such
Securitization Assets transferred or purported to be transferred to such
Securitization Subsidiary), and which Securitization Subsidiary finances the
acquisition of such Securitization Assets (i) with cash, (ii) with the issuance
to a Loan Party of Seller’s Retained Interests or an increase in such Seller’s
Retained Interests, or (iii) with proceeds from the sale or collection of
Securitization Assets.

“Securitization Assets” means any domestic accounts receivable owed to any Loan
Party (whether now existing or arising or acquired in the future) arising in the
ordinary course of business from the sale of goods or services, all collateral
securing such accounts receivable, all contracts and contract rights and all
guarantees or other obligations in respect of such accounts receivable, all
proceeds of such accounts receivable and other assets (including contract
rights) which are of the type customarily transferred or in respect of which
security interests are customarily granted in connection with securitizations of
accounts receivable and which are sold, transferred or otherwise conveyed by
such Loan Party to a Securitization Subsidiary.

“Securitization Subsidiary” means a Person in which a Loan Party makes an
Investment and to which a Loan Party sells, conveys, transfers or grants a
security interest in Securitization Assets, which Person is formed for the
limited purpose of effecting one or more Securitizations involving the
Securitization Assets and related activities; provided that, (a) no portion of
the Indebtedness or any related obligations (including with respect to
principal, premium, interest, penalties, fees, indemnifications, reimbursements
and all other amounts payable pursuant to the documentation of such
Indebtedness) of the Securitization Subsidiary, contingent or otherwise (i) is
guaranteed by the Borrower or any other Subsidiary (excluding the Standard
Securitization Undertakings), (ii) is recourse to or obligates the Borrower or
any other Subsidiary in any way other than pursuant to the Standard
Securitization Undertakings or (iii) subjects any property or asset (including
contract rights) of the Borrower or any other Subsidiary (other than
Securitization Assets), directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to the Standard Securitization
Undertakings and (b) the Borrower or any other Subsidiary has no obligation to
maintain or preserve the Securitization Subsidiary’s financial condition or
cause such Securitization Subsidiary to achieve certain levels of operating
results. The Borrower shall provide written notice to the Administrative Agent
of any designation of a Subsidiary as a Securitization Subsidiary by the board
of directors of the Borrower, which notice shall be accompanied by a certified
copy of the resolution of the board of directors of the Borrower giving effect
to such designation and a certificate of a Responsible Officer of the Borrower
certifying that such designation complied with the foregoing conditions.

 

29



--------------------------------------------------------------------------------

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Borrower or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of the Borrower.

“Security Agreement” means the Security Agreement made by each Loan Party to the
Administrative Agent for the benefit of the Secured Parties, dated as of the
Closing Date, as amended, amended and restated, supplemented or otherwise
modified from time to time.

“Seller’s Retained Interest” means the debt or equity interests held by any Loan
Party in a Securitization Subsidiary to which Securitization Assets have been
transferred, including any such debt or equity received as consideration for or
as a portion of the purchase price for the Securitization Assets transferred, or
any other instrument through which any Loan Party has rights to or receives
distributions in respect of any residual or excess interest in the
Securitization Assets.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Notice Currency” means at any time a Foreign Currency, other than the
currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate quoted by the Administrative Agent or
the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in a Foreign
Currency.

“Standard Securitization Undertakings” means representations, warranties,
covenants, repurchase obligations and indemnities entered into by a Loan Party
which are customary for a seller or servicer of assets transferred in connection
with a Permitted Securitization.

“Sterling” means the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having

 

30



--------------------------------------------------------------------------------

ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. Notwithstanding the foregoing, all
references to a “Subsidiary” or “Subsidiaries” shall not include any
Securitization Subsidiary.

“Swap Bank” means any Lender or an Affiliate of a Lender in its capacity as a
party to a Secured Swap Contract and any Person that is a Lender or an Affiliate
of a Lender at the time of execution of any Swap Contract.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
interest rate hedging, foreign currency hedging, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04(a).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit G.

“Swing Line Sublimit” means, at any time, an amount equal to the lesser of
(a) $20,000,000 and (b) the unused amount of the Aggregate Commitments under the
Revolving Credit Facility as such time. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Commitments.

“Syndication Agent” means UBSS.

 

31



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Loan Lender” means any Lender holding outstanding Term Loans or a
Commitment in respect of Term Loans hereunder.

“Term Loan Maturity Date” means April 2, 2014.

“Term Loans” means the term loans made by the Lenders to the Borrower pursuant
to Section 2.01(b) and Incremental Term Loans, if any. All Term Loans must be
made in Dollars.

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Loan Lender, in substantially the form of Exhibit C, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the Term
Loans, as amended, endorsed or otherwise modified from time to time.

“Threshold Amount” means $25,000,000.

“Transaction Documents” means the Acquisition Documents, the 2007 Senior
Subordinated Notes Documents and the Loan Documents.

“Transaction Costs” means the fees, costs and expenses payable by the Borrower
in connection with the transactions contemplated by the Transaction Documents.

“Transactions” means, collectively, the transactions to occur on or prior to the
Closing Date pursuant to the Transaction Documents, including (a) the
consummation of the IntraLase Acquisition; (b) the execution, delivery and
performance of the Loan Documents and the initial borrowings hereunder; (c) the
Refinancing; (d) the issuance of the 2007 Senior Subordinated Notes; and (e) the
payment of all fees and expenses to be paid on or prior to the Closing Date and
owing in connection with the foregoing.

“Transferred Guarantor” has the meaning set forth in Section 4.10.

“Treasury Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overdraft, credit or debit
card, funds transfer, automated clearinghouse, zero balance accounts, returned
check concentration, controlled disbursement, lockbox, account reconciliation,
reporting and trade finance services and other cash management arrangements.

“Treasury Management Bank” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Treasury Management Agreement.

 

32



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UBSS” means UBS Securities LLC and its successors.

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code, as determined
under the most recent actuarial valuation of such Pension Plan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unswept Excess Cash Flow” means, as at any date of determination, (a) the
cumulative amount of Excess Cash Flow for all fiscal years completed after the
Closing Date (commencing with the Fiscal Year ending December 31, 2007;
provided, however, that solely with respect to the Fiscal Year ending
December 31, 2007, Excess Cash Flow shall only be measured from the Closing Date
to December 31, 2007) and prior to such date of determination minus (b) the
portion of such Excess Cash Flow that has been after the Closing Date and on or
prior to such date of determination (or will be) applied to the Term Loans
pursuant to the mandatory prepayment provisions of Section 2.06(a).

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) Unless the context otherwise requires:

(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit, Schedule, preliminary statement and preamble
references are to the Loan Document in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) The word “will” shall be construed to have the same meaning and effect as
the word “shall.”

 

33



--------------------------------------------------------------------------------

(vi) Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

(vii) The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the audited financial statements of the Borrower and its
Subsidiaries immediately prior to the date of this Agreement referenced in
Section 6.05(a) and heretofore delivered to the Administrative Agent, except as
otherwise specifically prescribed herein.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders (such approval not to be
unreasonably withheld, delayed or conditioned)); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations involving Consolidated EBITDA (other than Excess Cash Flow) and all
calculations of the Debt Ratio Conditions and the financial covenants in
Section 8.11 (including for purposes of determining the Applicable Rate) shall
be made on a Pro Forma Basis.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

34



--------------------------------------------------------------------------------

1.05 References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.08 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Determination Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Foreign Currencies. Such Spot Rates shall become effective as of such
Determination Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Determination Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in a Foreign Currency,
such amount shall be the relevant Foreign Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Foreign Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.

1.09 Additional Foreign Currencies.

(a) The Borrower may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Foreign Currency;” provided that such
requested currency is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars. In the case of
any such request with respect to the making of Eurocurrency Rate Loans, such
request shall be subject to the approval of

 

35



--------------------------------------------------------------------------------

the Administrative Agent and the Revolving Credit Lenders; and in the case of
any such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Revolving Credit Lender thereof; and in the case of any such request pertaining
to Letters of Credit, the Administrative Agent shall promptly notify the L/C
Issuer thereof. Each Revolving Credit Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

(c) Any failure by a Revolving Credit Lender or the L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Revolving Credit Lenders consent to making Eurocurrency Rate Loans in
such requested currency, the Administrative Agent shall so notify Borrower and
such currency shall thereupon be deemed for all purposes to be a Foreign
Currency hereunder for purposes of any Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and the L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be a Foreign Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.09, the Administrative
Agent shall promptly so notify the Borrower. Any specified currency of an
Existing Letter of Credit that is neither Dollars nor one of the Foreign
Currencies specifically listed in the definition of “Foreign Currency” shall be
deemed a Foreign Currency with respect to such Existing Letter of Credit only.

1.10 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

36



--------------------------------------------------------------------------------

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Subject to the terms and conditions set forth herein, each Revolving Credit
Lender severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to the Borrower in Dollars or in one or more Foreign Currencies from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Revolving Credit
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (A) the Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (B) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lenders’ Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment, and (C) the Outstanding Amount of
all Revolving Credit Loans that were made in a Foreign Currency shall not exceed
the Foreign Currency Sublimit. Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(a), prepay
under Section 2.05, and reborrow under this Section 2.01(a). Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein. Notwithstanding anything to the contrary in this Section 2.01(a), on the
Closing Date, (i) the Borrower may not borrow more than $250,000,000 of
Revolving Credit Loans and (ii) any Revolving Credit Loans must be borrowed in
Dollars.

(b) Subject to the terms and conditions set forth herein, each Term Loan Lender
severally agrees to make a single loan to the Borrower on the Closing Date in an
amount not to exceed its Commitment in respect of Term Loans. Borrowings of Term
Loans shall consist of Term Loans made simultaneously by the Term Loan Lenders
in accordance with their respective Commitments in respect of Term Loans.
Amounts repaid or prepaid on the Term Loans may not be reborrowed. The Term
Loans may consist of Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein. Term Loans may only be made in Dollars.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
1:00 p.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Eurocurrency Rate Loans denominated in Dollars
to Base Rate Loans, (ii) four Business Days (or five Business Days in the case
of a Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in a Foreign Currency, and
(iii) one Business Day prior to the requested date of any Borrowing of Base Rate
Loans; provided, however, that if the Borrower wishes to request Eurocurrency
Rate Loans having an Interest Period other than one, two, three or six months in
duration, the applicable notice must be received by the

 

37



--------------------------------------------------------------------------------

Administrative Agent not later than 1:00 p.m. (i) four Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) five Business Days (or six Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in a Foreign Currency, whereupon the Administrative Agent shall give
prompt notice to the Appropriate Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them. Not later than 1:00
p.m., (i) three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) four Business Days (or five Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in a Foreign Currency, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period is available to all the
Appropriate Lenders. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly (and in any event on the date of such
telephonic notice) by delivery to the Administrative Agent of a written Loan
Notice appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof. Except as provided in Section 2.03(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the Foreign Currency in which such Loans are
to be made, and (vi) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a currency in a Loan Notice
requesting a Borrowing, then the Loan so requested shall be made in Dollars. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of Loans
denominated in a Foreign Currency, such Loans shall be continued as Eurocurrency
Rate Loans in their original currency with an Interest Period of one month. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Appropriate Lender of the amount (and currency) of its Pro Rata
Share of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Appropriate Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans denominated in a currency other than Dollars, in
each case, described in the preceding subsection (a). In the case of a
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office for the applicable currency not later than 1:00 p.m., in the case of any
Loan denominated in Dollars, and not later than the Applicable Time specified by
the Administrative Agent in the case of any Loan in a Foreign Currency, in each
case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and if such
Borrowing is the initial Credit Extension, Section 5.01), the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of

 

38



--------------------------------------------------------------------------------

the Borrower on the books of Bank of America (or such other bank as may be the
Administrative Agent at such time) with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
the Administrative Agent by the Borrower; provided, however, that if, on the
date the Loan Notice with respect to such Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing shall
be applied, first, to the payment in full of any such L/C Borrowings, and
second, to the Borrower, as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, (i) no
Revolving Credit Loans may be converted to or continued as Eurocurrency Rate
Loans (whether in Dollars or any Foreign Currency) if the Administrative Agent
has, or (A) the Revolving Credit Lenders holding more than fifty percent
(50%) of the Revolving Credit Commitments (other than Defaulting Lenders) or
(B) if the commitment of each Revolving Credit Lender to make Revolving Credit
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 9.02 or otherwise, Lenders holding in the
aggregate more than 50% of the Revolving Credit Outstandings (with the aggregate
amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes hereof) have, determined in its or their sole
discretion not to permit such conversion or continuation, and such Lenders may
demand that (1) any or all of the then outstanding Eurocurrency Rate Loans be
converted immediately to Base Rate Loans and (2) any or all of the then
outstanding Eurocurrency Rate Loans denominated in a Foreign Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, in each case on the last day of the then current Interest Period with
respect thereto and (ii) no Term Loans may be converted to or continued as
Eurocurrency Rate Loans if the Administrative Agent has, or the Lenders (other
than Defaulting Lenders) holding in the aggregate at least a majority of the
outstanding Term Loans have, determined in its or their sole discretion not to
permit such conversion or continuation, if any, and such Lenders may demand that
any or all of the then outstanding Term Loans that are Eurocurrency Rate Loans
be converted immediately to Base Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Appropriate Lenders of any change in the prime rate of Bank of
America (or such other bank as may be the Administrative Agent at such time)
used in determining the Base Rate promptly following the public announcement of
such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect with respect to the
Revolving Credit Loans and ten (10) Interest Periods in effect with respect to
the Term Loans.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

39



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, the Existing Letters
of Credit shall be continued as Letters of Credit governed by this Agreement and
(A) the L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit denominated in Dollars or in
one or more Foreign Currencies for the account of the Borrower, and to amend or
extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Revolving Credit Lender’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus such
Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than 12 months after the date of issuance or last
extension, unless the Revolving Credit Lenders holding in the aggregate more
than 50% of the Revolving Credit Commitments have approved such expiry date (it
being understood that no such approval shall be required for the issuance of any
Letter of Credit that has an expiry date of 12 months or less from the date of
issuance, but that includes provision for automatic renewal beyond such 12 month
period); or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

40



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or a
Foreign Currency;

(D) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency; or

(E) a default of any Revolving Credit Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Credit Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Revolving Credit Lender to eliminate the
L/C Issuer’s risk with respect to such Revolving Credit Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent (A) not later than 1:00 p.m. at least three (3) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be, of any Letter of Credit denominated in Dollars, and (B) not later than 1:00
p.m. at least ten (10) Business Days prior to the proposed issuance date or date
of amendment, as the case may be, of any Letter of Credit denominated in a
Foreign Currency (or in each case such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion). In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the

 

41



--------------------------------------------------------------------------------

requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof and in the absence of specification of currency shall be deemed
a request for a Letter of Credit denominated in Dollars; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may reasonably require. Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven (7) Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Revolving Credit Lenders holding in
the aggregate more than 50% of the Revolving Credit Commitments have elected not
to permit such extension or (2) from the Administrative Agent, any Lender or any
Loan Party that one or more of the applicable conditions specified in
Section 5.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

 

42



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in a Foreign Currency, the Borrower shall reimburse the L/C Issuer
in such Foreign Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in a Foreign Currency, the L/C Issuer shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 1:00 p.m. on the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in Dollars
if the L/C Issuer delivers notice of such payment by 11:00 a.m. on such day (or,
if notice of such payment by the L/C Issuer is made after 11:00 a.m., not later
than 10:00 a.m. the next succeeding Business Day), or the Applicable Time on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in a Foreign Currency (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency. If the Borrower fails
to so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in Foreign
Currency) (the “Unreimbursed Amount”), and the Dollar Equivalent amount of such
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Revolving Credit Borrowing in Dollars of Base Rate Loans to be
disbursed on the Honor Date in a Dollar Equivalent amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 5.02 (other than the delivery of a Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender (including the Revolving Credit Lender acting
as L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan in Dollars under the Revolving Credit Facility to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

 

43



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 5.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 5.02 (other than delivery by the Borrower of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan included in the relevant Revolving Credit Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise,

 

44



--------------------------------------------------------------------------------

including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Revolving Credit Lender
its Pro Rata Share thereof in Dollars and in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Revolving Credit
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, any other agreement or instrument relating thereto or any other Loan
Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any collateral, or any release or
amendment or waiver of or consent to departure from the Guarantee or any other
guarantee, for all or any of the Obligations of the Borrower in respect of such
Letter of Credit;

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Foreign Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

 

45



--------------------------------------------------------------------------------

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Credit Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties,
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. (i) Upon the request of the Administrative Agent, (A) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (B) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations.

(ii) The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.

(iii) Sections 2.06 and 9.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.06 and Section 9.02(c), “Cash

 

46



--------------------------------------------------------------------------------

Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Revolving Credit Lenders, as
collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Revolving Credit Lenders). Derivatives of such term
have corresponding meanings. The Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuer and the Revolving Credit Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, interest bearing deposit accounts at Bank of America (or such other
bank as may be the Administrative Agent at such time). If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of the L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at Bank of America (or such other
bank as may be the Administrative Agent at such time) as aforesaid, an amount
equal to the excess of (a) such aggregate Outstanding Amount over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable law, to reimburse the L/C Issuer. So long as no Default has occurred
and is continuing and no Obligations of the Borrower or any Loan Party that are
due and payable remain unpaid, if any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be returned to the Borrower.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit equal to the Applicable Rate for Revolving Credit Loans that
are also Eurocurrency Rate Loans times the Dollar Equivalent of the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit). For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.07. Letter of Credit Fees shall be (i) due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate for Revolving Credit
Loans that are also Eurocurrency Rate Loans separately for each period during
such quarter that such Applicable Rate was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee at the rate per annum specified in the Fee Letter,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the last Business Day of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with

 

47



--------------------------------------------------------------------------------

the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04 to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Loans (other than Swing Line Loans) and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Swing Line Loan, (1) the Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (2) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender, plus such Revolving
Credit Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans shall not exceed such Revolving Credit Lender’s Revolving
Credit Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 3:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of principal amount of $250,000 and integral multiples of
$100,000 in excess thereof and (ii) the requested borrowing date, which shall be
a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 4:00 p.m.

 

48



--------------------------------------------------------------------------------

on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article V is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 5:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Revolving Credit Loan that is a Base Rate Loan in an amount equal
to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 5.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Revolving Credit Lenders fund
its risk participation in the relevant Swing Line Loan and each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 

49



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided however that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Pro Rata Share of such payment in
the same funds as those received by the Swing Line Lender.

(B) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. The Administrative Agent
will make such demand upon the request of the Swing Line Lender. The obligations
of the Revolving Credit Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(viii) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(ix) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Voluntary Prepayments.

(a) Subject to the last sentence of this paragraph, the Borrower may, upon
notice to the Administrative Agent, at any time or from time to time voluntarily
prepay Loans in whole or in part without premium or penalty; provided that
(a) such notice must be received by the Administrative Agent not later than
1:00 p.m. (i) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (ii) four Business Days (or
five, in the case of prepayment of Loans

 

50



--------------------------------------------------------------------------------

denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Foreign Currencies, and (iii) one
Business Day prior to any date of prepayment of Base Rate Loans; (b) any
prepayment of Eurocurrency Rate Loans (whether denominated in Dollars or a
Foreign Currency) shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (c) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment, the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans
are to be prepaid, the Interest Period(s) of such Loans and the manner in which
the prepayment should be applied by the Administrative Agent (it being
understood that prepayments pursuant to this Section 2.05(a) may be applied as
directed by the Borrower; provided however that the Borrower may not specify
that any Lender receives more or less than its Pro Rata Share of any such
prepayment). The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Loan shall be accompanied by all accrued interest thereon, together with, in
the case of a Eurocurrency Rate Loan, any additional amounts required pursuant
to Section 3.05. Each such prepayment shall be applied to the Loans of the
Appropriate Lenders in accordance with their respective Pro Rata Shares.
Notwithstanding anything to the contrary contained herein, the Borrower shall
not be permitted to prepay the Term Loans in whole or in part pursuant to this
Section 2.05(a) during the period from the Closing Date through the date ten
Business Days thereafter.

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

2.06 Mandatory Prepayments.

(a) The Borrower shall promptly (and in any event within five (5) Business Days)
after receipt of the Net Cash Proceeds by the Borrower or any of its
Subsidiaries from (i) the Disposition of any assets of the Borrower or any of
its Subsidiaries (other than any Disposition of assets pursuant to clause (a),
(b), (c), (d), (e), (g), (h) or (k) of Section 8.05) for an aggregate amount of
$40,000,000 or more after the Closing Date (provided however that the Net Cash
Proceeds of any Dispositions of assets pursuant to Section 8.05(f) shall not be
considered for purposes of the $40,000,000 threshold and an amount equal to such
Net Cash Proceeds shall be promptly and in any event within five (5) Business
Days after receipt thereof used to prepay the Term Loans in the manner set forth
below), (ii) the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Indebtedness or Preferred Stock (other than Indebtedness or
Preferred Stock incurred or issued pursuant to clause (a), (b), (c), (d)(i),
(e), (f), (g), (i), (j), (k), (l), (m), (n), (o), (p) or (q) of Section 8.03),
and (iii) any Extraordinary Receipt received by or paid to or for the account of
the Borrower or any of its Subsidiaries in an aggregate amount of $30,000,000 or
more in any Fiscal Year and not otherwise included in clause (i) or (ii) above,
prepay an aggregate principal amount of the Term Loans in an amount equal to
100% of the amount of such Net Cash Proceeds. Each such prepayment shall be
applied to the Term Loans (applied first to the principal amortization payments
due on the repayment dates set forth in Section 2.08(b) occurring within the 12
months following such prepayment in direct order of maturity and second ratably
to the remaining principal amortization payments scheduled for the other
repayment dates set forth in Section 2.08(b)).

 

51



--------------------------------------------------------------------------------

With respect to any Net Cash Proceeds (I) realized under a Disposition described
in clause (i) above (other than Net Cash Proceeds realized in connection with
the Disposition of assets pursuant to Section 8.05(f), which shall not be
subject to the reinvestment rights set forth in this sentence) or (II) described
in clause (iii) above, at the option of the Borrower (as elected by the Borrower
in writing to the Administrative Agent no later than five (5) Business Days
after the receipt of any related Net Cash Proceeds), and so long as no Default
or Event of Default shall have occurred and be continuing, the Borrower may
reinvest all or any portion of such Net Cash Proceeds in assets useful in the
business of the Borrower and its Subsidiaries so long as within 365 days after
the receipt of such Net Cash Proceeds, such reinvestment shall have been
consummated (with any such reinvestments being subject to the terms of this
Agreement); provided further, however, that any Net Cash Proceeds not so
reinvested after such 365-day period shall be immediately applied to the
prepayment of the Loans as set forth above. Furthermore, in the case of each
Fiscal Year (commencing with the Fiscal Year ending December 31, 2007; provided,
however that solely with respect to the Fiscal Year ending December 31, 2007,
Excess Cash Flow shall only be measured from the Closing Date to December 31,
2007), not later than five Business Days after the date on which the financial
statements referred to in Section 7.01(a) for such Fiscal Year are required to
be delivered to the Administrative Agent, the Borrower shall prepay the Term
Loans (applied first to the principal amortization payments due on the repayment
dates set forth in Section 2.08(b) occurring within the 12 months following such
prepayment in direct order of maturity and second ratably to the remaining
principal amortization payments scheduled for the other repayment dates set
forth in Section 2.08(b)) in an amount equal to (x) 50% of Excess Cash Flow for
such Fiscal Year minus (y) the aggregate principal amount of Term Loans
voluntarily prepaid pursuant to Section 2.05 and Revolving Credit Loans
voluntarily prepaid pursuant to Section 2.05 (to the extent accompanied by a
reduction of the Revolving Credit Commitments in an equal amount pursuant to
Section 2.07), in each case during such Fiscal Year (excluding the aggregate
principal amount of any such voluntary prepayments made with the proceeds of any
financings with respect to such prepayments); provided that (A) the percentage
referred to above in this sentence shall be reduced to 25% if the Consolidated
Total Leverage Ratio as of the end of such Fiscal Year is no greater than 3.50
to 1.00 but greater than 2.50 to 1.0 and (B) no prepayment using any percentage
of Excess Cash Flow shall be required pursuant to this sentence if the
Consolidated Total Leverage Ratio as of the end of such Fiscal Year is no
greater than 2.50 to 1.00.

(b) If for any reason the Revolving Credit Outstandings at any time exceed the
Revolving Credit Facility then in effect, the Borrower shall immediately prepay
Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.06(b) unless after the prepayment in full of the Revolving Credit
Loans, the Swing Line Loans and the L/C Borrowings the Revolving Credit
Outstandings exceed the Revolving Credit Facility then in effect.

(c) The Borrower shall, on each Business Day, Cash Collateralize the L/C
Obligations in an amount (if any) equal to the amount by which the L/C
Obligations exceeds the Letter of Credit Sublimit on such Business Day.

(d) Prepayments of the Revolving Credit Facility made pursuant to clause (b)
above shall be first applied ratably to the L/C Borrowings and the Swing Line
Loans until such L/C Borrowings and Swing Line Loans are paid in full, second
applied ratably to the Revolving Credit Loans then outstanding until such Loans
are paid in full and third used to Cash Collateralize the remaining L/C
Obligations. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the L/C Issuer or Revolving Credit Lenders, as applicable.

 

52



--------------------------------------------------------------------------------

(e) If as of any Determination Date (i) the Dollar Equivalent of the Revolving
Credit Outstandings exceeds the Revolving Credit Facility then in effect,
(ii) the Dollar Equivalent of the Outstanding Amount of all Revolving Credit
Loans denominated in a Foreign Currency exceeds the Foreign Currency Sublimit
then in effect or (iii) the Dollar Equivalent of all L/C Obligations exceeds the
Letter of Credit Sublimit, in each case, the Borrower shall, on such
Determination Date, prepay Revolving Credit Loans denominated in Foreign
Currencies and/or Cash Collateralize Letters of Credit denominated in a Foreign
Currency in an aggregate amount equal to such excess; provided that to the
extent that the Borrower has a Swap Contract with a counterparty reasonably
acceptable to the Administrative Agent for the Foreign Currency of such
Revolving Credit Loan or Letter of Credit, such Swap Contract shall be
considered in making the calculation in this clause (e).

(f) Within the parameters of the applications set forth above, prepayments shall
be applied first to Base Rate Loans and then to Eurocurrency Rate Loans. All
prepayments under this Section 2.06 shall be made together with accrued interest
to the date of such prepayment on the principal amount prepaid, together with
any additional amounts required to Section 3.05. Notwithstanding the foregoing,
if the amount of any prepayment of Loans required under this Section 2.06 shall
be in excess of the amount of the Base Rate Loans at the time outstanding (an
“Excess Amount”), only the portion of the amount of such prepayment as is equal
to the amount of such outstanding Base Rate Loans shall be immediately prepaid
and, at the election of the Borrower, the Excess Amount shall be either
(A) deposited in an escrow account on terms satisfactory to the Administrative
Agent and applied to the prepayment of Eurocurrency Rate Loans on the last day
of the then next-expiring Interest Period for Eurocurrency Rate Loans; provided
that (i) interest in respect of such Excess Amount shall continue to accrue
thereon at the rate provided hereunder for the Loans which such Excess Amount is
intended to repay until such Excess Amount shall have been used in full to repay
such Loans and (ii) at any time while a Default has occurred and is continuing,
the Administrative Agent may, and upon written direction from the Required
Lenders shall, apply any or all proceeds then on deposit to the payment of such
Loans in an amount equal to such Excess Amount or (B) prepaid immediately,
together with any amounts owing to the Lenders under Section 3.05.

2.07 Termination or Reduction of Commitments.

(a) The Borrower may, upon notice to the Administrative Agent, terminate unused
amounts of the Revolving Credit Facility, or from time to time permanently
reduce the unused portions of the Revolving Credit Facility; provided that
(i) any such notice shall be received by the Administrative Agent not later than
1:00 p.m. two Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $2,000,000 or
any whole multiple of $500,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Revolving Credit
Outstandings would exceed the Revolving Credit Facility, and (iv) if, after
giving effect to any reduction of the Revolving Credit Facility, the Letter of
Credit Sublimit, the Swing Line Sublimit or the Foreign Currency Sublimit
exceeds the amount of the Revolving Credit Facility, such Letter of Credit
Sublimit, Swing Line Sublimit or Foreign Currency Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Appropriate Lenders of any such notice of termination
or reduction of the Revolving Credit Facility. Any reduction of the Revolving
Credit Facility shall be applied to the Commitment of each Appropriate Lender
according to its Pro Rata Share. All fees accrued until the effective date of
any termination of the Revolving Credit Facility shall be paid on the effective
date of such termination.

(b) The Letter of Credit Sublimit shall be permanently reduced from time to time
on the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Letter of Credit Sublimit exceeds the Revolving
Credit Facility after giving effect to such reduction of the Revolving Credit
Facility.

 

53



--------------------------------------------------------------------------------

(c) The Swing Line Sublimit shall be permanently reduced from time to time on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Swing Line Sublimit exceeds the Revolving Credit
Facility after giving effect to such reduction of the Revolving Credit Facility.

(d) The Foreign Currency Sublimit shall be permanently reduced from time to time
on the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Foreign Currency Sublimit exceeds the Revolving
Credit Facility after giving effect to such reduction of the Revolving Credit
Facility.

2.08 Repayment of Loans.

(a) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Revolving Credit Lenders on the Revolving
Maturity Date the aggregate principal amount of the Revolving Credit Loans then
outstanding.

(b) Term Loans. The Borrower shall make principal payments on the Term Loans in
installments on the dates and in the amounts (shown as a percentage of the Term
Loans outstanding on the Closing Date) set forth in the table below (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.05 or Section 2.06), unless accelerated sooner pursuant to
Section 9.02:

 

Payment Dates

   Principal Amortization
Payment (% of Term
Loans outstanding on the
Closing Date)  

June 30, 2007

   0.25 %

September 30, 2007

   0.25 %

December 31, 2007

   0.25 %

March 31, 2008

   0.25 %

June 30, 2008

   0.25 %

September 30, 2008

   0.25 %

December 31, 2008

   0.25 %

March 31, 2009

   0.25 %

June 30, 2009

   0.25 %

September 30, 2009

   0.25 %

December 31, 2009

   0.25 %

March 31, 2010

   0.25 %

June 30, 2010

   0.25 %

September 30, 2010

   0.25 %

December 31, 2010

   0.25 %

March 31, 2011

   0.25 %

June 30, 2011

   0.25 %

September 30, 2011

   0.25 %

December 31, 2011

   0.25 %

March 31, 2012

   0.25 %

June 30, 2012

   0.25 %

September 30, 2012

   0.25 %

December 31, 2012

   0.25 %

March 31, 2013

   0.25 %

June 30, 2013

   0.25 %

September 30, 2013

   0.25 %

December 31, 2013

   0.25 %

March 31, 2014

   0.25 %

Term Loan Maturity Date

   Outstanding Principal
Balance of Term Loan  
 

 

54



--------------------------------------------------------------------------------

2.09 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b)(i) Upon the occurrence and during the continuance of an Event of Default
under Section 9.01(a), (f) or (g), interest shall thereafter accrue, in the case
of overdue or unpaid (in the case of any Event of Default under Section 9.01(f)
or (g)) principal, interest or premium (if any) on any Loan at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(ii) Upon the occurrence and during the continuance of an Event of Default under
Section 9.01(a), (f) or (g), interest shall thereafter accrue, in the case of
overdue or unpaid (in the case of any Event of Default under Section 9.01(f) or
(g)) amounts payable under the Loan Documents (other than principal, interest or
premium (if any) on any Loan) at a fluctuating interest rate per annum at all
times equal to the Default Rate applicable to Revolving Credit Loans that are
Base Rate Loans to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.10 Fees.

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment

 

55



--------------------------------------------------------------------------------

fee (the “Commitment Fee”) in Dollars equal to the product of (i) the Applicable
Rate times (ii) the actual daily amount by which the Revolving Credit Facility
exceeds the sum of (x) the Outstanding Amount of Revolving Credit Loans and
(y) the Outstanding Amount of L/C Obligations; provided, however, that no
Commitment Fee shall accrue on the Revolving Credit Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. The Commitment Fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article V is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Revolving Maturity Date. The Commitment Fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. For purposes hereof, Swing Line Loans
shall not be counted toward or be considered as usage of the Revolving Credit
Facility.

(b) Other Fees. The Borrower shall pay to the Administrative Agent for its own
account, in Dollars, fees in the amounts and at the times specified in the Fee
Letter. The Borrower shall pay to the Bookmanagers, in Dollars, for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.11 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans and when the Base Rate is
determined by the “prime rate” of Bank of America (or such other bank as may be
the Administrative Agent at such time) shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Loans denominated in Foreign Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Total Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.09(b) or under Article IX. The Borrower’s obligations under this
paragraph shall survive the termination of the Commitments and the repayment of
the Loans and all other Obligations hereunder.

 

56



--------------------------------------------------------------------------------

2.12 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Appropriate Lender
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) (i) in the case of Revolving
Credit Loans, a Revolving Credit Note and (ii) in the case of the Term Loans, a
Term Note which shall evidence such Appropriate Lender’s Loans in addition to
such accounts or records. Each Appropriate Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

2.13 Payments Generally; Administrative Agent’s Clawback.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Appropriate Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars, or, with respect to Revolving Credit Loans made in a Foreign
Currency, the applicable Foreign Currency and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in a Foreign Currency shall be made to the
Administrative Agent, for the account of the respective Revolving Credit Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Foreign Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, the Borrower is prohibited by any Law from making any
required payment hereunder in a Foreign Currency, the Borrower shall make such
payment in

 

57



--------------------------------------------------------------------------------

Dollars in the Dollar Equivalent of the Foreign Currency payment amount. The
Administrative Agent will promptly distribute to each Appropriate Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in a Foreign Currency, shall in
each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Appropriate Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect (plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing). If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in the applicable Borrowing. If such Lender does not pay
such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to Base Rate Loans for the applicable Borrowing.
Nothing herein shall be deemed to relieve any Appropriate Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Appropriate Lender as
a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

58



--------------------------------------------------------------------------------

(d) If any Appropriate Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Appropriate Lender to make any Loan, to fund any such participation or to make
any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Appropriate Lender of its corresponding obligation to do so on
such date, and no Appropriate Lender shall be responsible for the failure of any
other Appropriate Lender to so make its Loan, to purchase its participation or
to make its payment under Section 11.04(c).

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.14 Sharing of Payments by Lenders.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations or
Swing Line Loans held by it (excluding any amounts applied by the Swing Line
Lender to outstanding Swing Line Loans), any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) from the other Appropriate Lenders
such participations in the Loans made by them and/or such subparticipations in
the participations in L/C Obligations or Swing Line Loans held by them, as the
case may be, or make such other adjustments as shall be equitable, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans or such participations, as the case may be, pro rata with each of
them; provided, however, that (x) if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest and (y) the provisions of this Section shall not be construed
to apply to (1) any payment made by a Borrower pursuant to and in accordance
with the express terms of this Agreement or (2) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply). The Borrower consents
to the foregoing and agrees that any Appropriate Lender so purchasing a
participation from another Appropriate Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff, but subject to Section 11.08) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Appropriate
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

59



--------------------------------------------------------------------------------

2.15 Foreign Currency Borrowings.

The Administrative Agent shall determine the Dollar Equivalent amount on each of
the following dates: (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in a
Foreign Currency, (ii) each date of a continuation of a Eurocurrency Rate Loan
denominated in a Foreign Currency pursuant to Section 2.02, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in a
Foreign Currency, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in a Foreign Currency and (iv) such additional
dates as the Administrative Agent or the L/C Issuer shall determine or the
Required Lenders shall require (any of the foregoing dates, a “Determination
Date”).

2.16 Increase in Revolving Credit Facility.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Credit Lenders),
the Borrower may from time to time, request an increase in the Revolving Credit
Facility; provided that (i) the aggregate amount of Incremental Term Loans made
pursuant to Section 2.17 and additional Revolving Credit Commitments made
pursuant to this Section 2.16 may not exceed $200,000,000 (and in no event may
the additional Revolving Credit Commitments made pursuant to this Section 2.16
exceed $100,000,000) and (ii) any such request for an increase in additional
Revolving Credit Commitments shall be in a minimum amount of $5,000,000. At the
time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Credit Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Revolving Credit
Lenders).

(b) Lender Elections to Increase. Each Revolving Credit Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Pro Rata Share. Any Revolving Credit Lender
not responding within such time period shall be deemed to have declined to
increase its Revolving Credit Commitment. For the avoidance of doubt, any
Revolving Credit Lender approached to provide all or a portion of the additional
Revolving Credit Commitments may elect or decline, it its sole discretion, to
provide such additional Revolving Credit Commitments.

(c) Notification by Administrative Agent; Additional Revolving Credit Lenders.
The Administrative Agent shall notify the Borrower and each Revolving Credit
Lender of the Revolving Credit Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase, the Borrower may
also invite additional Eligible Assignees to become Revolving Credit Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Borrower, the Administrative Agent and the Arrangers; provided that any such
Eligible Assignees must be reasonably acceptable to the Administrative Agent,
the L/C Issuer and the Swing Line Lender. Such joinder agreement may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to effect the provisions of this Section 2.16.

(d) Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section 2.16, the Administrative Agent and the
Borrower shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Revolving Credit Lenders of the
final allocation of such increase and the Revolving Credit Increase Effective
Date.

 

60



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. The conditions precedent to such
increase in Revolving Credit Commitments shall be:

(i) no Default shall have occurred and be continuing or would result from the
increase in Revolving Credit Commitments (assuming all such additional Revolving
Credit Commitments are fully drawn);

(ii) after giving pro forma effect to the increase in Revolving Credit
Commitments (assuming all such additional Revolving Credit Commitments are fully
drawn) and to any change in Consolidated EBITDA and any increase in Indebtedness
resulting from the consummation of any Acquisition or Disposition prior to or
concurrently with such borrowings after the beginning of the relevant
determination period but prior to or simultaneous with the making available of
the additional Revolving Credit Commitments, the Borrower will be in compliance
with each of the covenants set forth in Section 8.11 as of the Revolving Credit
Increase Effective Date and as of the date of the most recent financial
statements delivered pursuant to Section 7.01(a) or (b);

(iii) if any Revolving Credit Loans are made, each of the conditions set forth
in Section 5.02 shall be satisfied;

(iv) the Borrower shall make any payments required pursuant to Section 3.05 in
connection with any adjustment of Revolving Credit Loans pursuant to
Section 2.16(f); and

(v) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.

(f) The Borrower shall prepay any Revolving Credit Loans outstanding on the
Revolving Credit Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Pro Rata Shares
arising from any nonratable increase in the Revolving Credit Commitments under
this Section 2.16.

(g) Terms of Additional Revolving Credit Commitments. The terms of the
additional Revolving Credit Commitments made pursuant to this Section 2.16 shall
be identical to the Revolving Credit Commitments made on the Closing Date, as
such terms may have been amended pursuant to this Agreement. In addition, unless
otherwise specifically provided herein, all references in Loan Documents to
Revolving Credit Loans shall be deemed, unless the context otherwise requires,
to include references to Revolving Credit Loans made pursuant to the additional
Revolving Credit Commitments made pursuant to this Section 2.16.

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or Section 11.01 to the contrary.

2.17 Incremental Term Loans.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Term Loan Lenders), the
Borrower may from time to time, request an increase in the Term Loans (any such
term loans made pursuant to this Section 2.17 referred to herein as “Incremental
Term Loans”); provided that (i) the aggregate amount of Incremental Term Loans

 

61



--------------------------------------------------------------------------------

made pursuant to this Section 2.17 and additional Revolving Credit Commitments
made pursuant to Section 2.16 may not exceed $200,000,000 (and in no event may
the additional Revolving Credit Commitments made pursuant to Section 2.16 exceed
$100,000,000), and (ii) any such request for an increase shall be in a minimum
amount of $5,000,000. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Term Loan Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the Term
Loan Lenders).

(b) Lender Elections to Increase. Each Term Loan Lender shall notify the
Administrative Agent within such time period whether or not it agrees to provide
Incremental Term Loans and if so, whether by an amount equal to, greater than,
or less than its ratable portion (based on such Term Loan Lender’s Pro Rata
Share in respect of the Term Loans) of such requested increase. Any Term Loan
Lender not responding within such time period shall be deemed to have declined
to provide any Incremental Term Loans. For the avoidance of doubt, any Term Loan
Lender approached to provide all or a portion of the Incremental Term Loans may
elect or decline, it its sole discretion, to provide such Incremental Term
Loans.

(c) Notification by Administrative Agent; Additional Term Loan Lenders. The
Administrative Agent shall notify the Borrower of the Term Loan Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, the Borrower may also invite additional Eligible Assignees
to become Term Loan Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Borrower, the Administrative Agent and
the Arrangers; provided that any such Eligible Assignees must be reasonably
acceptable to the Administrative Agent. Such joinder agreement may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.17.

(d) Effective Date and Allocations. If Incremental Term Loans are to be made in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Incremental Term Loan Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Term Loan Lenders of the final allocation of such
increase and the Incremental Term Loan Effective Date.

(e) Conditions to Effectiveness of Increase. The conditions precedent to the
making of any Incremental Term Loans on the Incremental Term Loan Effective Date
shall be:

(i) no Default shall have occurred and be continuing or would result from the
making of the Incremental Term Loans;

(ii) after giving pro forma effect to the Incremental Term Loans and to any
change in Consolidated EBITDA and any increase in Indebtedness resulting from
the consummation of any Acquisition or Disposition prior to or concurrently with
such borrowings after the beginning of the relevant determination period but
prior to or simultaneous with the making of the Incremental Term Loans, the
Borrower will be in compliance with the Debt Ratio Conditions as of the
Incremental Term Loan Effective Date;

(iii) each of the conditions set forth in Section 5.02 shall be satisfied; and

(iv) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.

 

62



--------------------------------------------------------------------------------

(f) Terms of Incremental Term Loans. The terms and provisions of the Incremental
Term Loans shall be as follows:

(i) terms and provisions of the Incremental Term Loans shall be, except as
otherwise set forth herein or in the joinder agreement referenced in
Section 2.17(c), identical to the Term Loans as of the Closing Date, as such
terms may have been amended pursuant to this Agreement (it being understood that
Incremental Term Loans may be part of an existing tranche of Term Loans);

(ii) if the Incremental Term Loans are not part of an existing tranche of Term
Loans, the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the Term Loan Maturity Date;

(iii) unless otherwise set forth in the joinder agreement referenced in
Section 2.17(c), each series of Incremental Term Loans will amortize in equal
quarterly installments in annual amounts equal to 1.0% of the original principal
amount of such series (unless additional amounts are issued under such series,
in which case in equal quarterly installments in annual amounts equal to 1.0% of
the sum of (A) the original principal amount of such series and (B) any
additional amounts for such series as of the relevant Incremental Term Loan
Effective Date), with the balance payable on the relevant Incremental Term Loan
Maturity Date; provided, however that in no event shall a joinder agreement
provide that amortization payments for Incremental Term Loans shall be more than
ratable with the amortization payments for the Term Loans borrowed on the
Closing Date; and

(iv) if the Incremental Term Loans are not part of an existing tranche of Term
Loans, the Incremental Term Loans shall be no more than pari passu with the Term
Loans borrowed on the Closing Date with respect to payments under Section 2.06
and other payment rights under this Agreement.

(g) Unless otherwise specifically provided herein, all references in Loan
Documents to Term Loans shall be deemed, unless the context otherwise requires,
to include references to Incremental Term Loans made pursuant to this
Section 2.17.

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or Section 11.01 to the contrary.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Subject to compliance with the provisions of Section 11.14, any and all
payments by the Borrower to or for the account of the Administrative Agent or
any Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
imposed with respect thereto, excluding, in the case of the Administrative Agent
and each Lender, taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes)
and any branch profits taxes imposed on it, by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may

 

63



--------------------------------------------------------------------------------

be, is organized, maintains its principal office or maintains its Lending Office
(all such non-excluded taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges, and liabilities being hereinafter
referred to as “Taxes”). Subject to Section 11.14, if the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01), each of the Administrative Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant Governmental Authority or other authority
in accordance with applicable Laws, and (iv) as soon as reasonably practicable
after the date of such payment, the Borrower shall furnish to the Administrative
Agent (which shall forward the same to such Lender) the original or a certified
copy of a receipt evidencing payment thereof to the extent such a receipt is
issued therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.

(b) The Borrower agrees to pay to the relevant Government Authority any and all
present or future stamp, court or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies with reasonable support is necessary to preserve the after-tax yield
(after factoring in all taxes, including taxes imposed on or measured by net
income, and tax credits that are attributable to such taxes and reasonably
anticipated to be utilized during the taxable year such taxes are imposed) that
the Administrative Agent or such Lender would have received if such Taxes or
Other Taxes had not been imposed.

(d) The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Payment
under this subsection (d) shall be made within 30 days after the date the Lender
or the Administrative Agent makes a demand therefor.

(e) If the Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes for which indemnification has been demanded hereunder or on
account of which the Borrower’s payment to a Lender has been increased
hereunder, the relevant Lender or the Administrative Agent, as applicable, shall
cooperate with the Borrower in challenging such Taxes at the Borrower’s expense
if so requested by the Borrower in writing. If the Administrative Agent, a
Lender or the L/C Issuer determines, in their reasonable good faith judgments,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section, it shall pay to the Borrower an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the

 

64



--------------------------------------------------------------------------------

request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person. Notwithstanding anything to
the contrary, in no event will any Lender be required to pay any amount to the
Borrower the payment of which would place such Lender in a less favorable net
after-tax position than such Lender would have been in if the additional amounts
giving rise to such refund of any Taxes had never been paid.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or a Foreign Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or a Foreign Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Rate Loans in the affected currency or currencies or,
in the case of Eurocurrency Rate Loans in Dollars to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Dollars or Foreign Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether in Dollars or a Foreign Currency), or (c) the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.

 

65



--------------------------------------------------------------------------------

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of the introduction after the
Closing Date of or any change after the Closing Date in or in the interpretation
of any Law, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) any taxes (as to which Section 3.01 shall govern to the extent applicable),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

(b) If any Lender determines that the introduction after the Closing Date of any
Law regarding capital adequacy or any change after the Closing Date therein or
in the interpretation thereof, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

(c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
Liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days prior notice (with a copy to the Administrative Agent)
of such additional interest from such Lender. If a Lender fails to give notice
15 days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable 15 days from receipt of such notice.

(d) A certificate of a Lender or the L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(e) Failure or delay on the part of any Lender or the L/C Issuer to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s or the L/C Issuer’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the L/C Issuer pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than six months
prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

66



--------------------------------------------------------------------------------

3.05 Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in Foreign Currency on
its scheduled due date or any payment thereof in a different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of an assignment by Bank of America,
any Bookmanager or its Affiliates as part of the primary syndication (as
determined by the Bookmanagers) of the Loans and Commitments;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank Eurocurrency market for
such currency for a comparable amount and for a comparable period, whether or
not such Eurocurrency Rate Loan was in fact so funded.

Notwithstanding the foregoing, amounts shall be payable by the Borrower pursuant
to this Section 3.05 only to the extent any Lender claiming payment hereunder
has notified the Borrower and the Administrative Agent in writing of such
amounts within 60 days after such amounts have been incurred by such Lender.

3.06 Matters Applicable to all Requests for Compensation.

(a) A written notice from the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

 

67



--------------------------------------------------------------------------------

(b) Anything in this Agreement to the contrary notwithstanding, to the extent
any notice under this Article III is given by any Lender more than 180 days
after such Lender has knowledge of the occurrence of the event giving rise to
the additional cost, reduction in amounts, loss or other additional amounts
described in this Article III or if such additional cost, reduction in amounts,
loss or other additional amounts are the result of any change in Law that is
applied retroactively, more than 180 days after the date such Law was changed
(without giving effect to such retroactive application), such Lender shall not
be entitled to compensation under such Section for any such amounts incurred or
accruing prior to the giving of such notice to the Borrower.

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV.

GUARANTEE

4.01 The Guarantee.

The Guarantors hereby jointly and severally guarantees to each Lender, each
Affiliate of a Lender that enters into a Swap Contract or a Treasury Management
Agreement, each Secured Party and the Administrative Agent and their respective
successors and assigns as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) and, for the avoidance of doubt, of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of Title 11 of the United States Code after
any bankruptcy or insolvency petition under Title 11 of the United States Code)
on the Loans made by the Lenders to, and the Notes held by each Lender of, the
Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby jointly and
severally agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Guarantors will, jointly and
severally, promptly pay the same in cash, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 shall constitute a guaranty
of payment and are joint and several, absolute and unconditional, irrespective
of the value, genuineness, validity, regularity or enforceability of any of the
Guaranteed Obligations of the Borrower under the Loan Documents, Swap Contracts
or Treasury Management Agreements, or any other agreement or instrument referred
to therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (except for payment in full), it
being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under

 

68



--------------------------------------------------------------------------------

any and all circumstances. Without limiting the generality of the foregoing, it
is agreed that, to the fullest extent permitted by law, the occurrence of any
one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional under any and
all circumstances as described above:

(i) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract or Treasury Management Agreement between any Loan
Party and any Lender, or any Affiliate of a Lender, or any other agreement or
instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under any of the Loan Documents, any Swap Contract or
Treasury Management Agreement between any Loan Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents, such Swap Contracts or such Treasury Management Agreements shall
be waived or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released, impaired or exchanged in whole or in part
or otherwise dealt with;

(iv) any Lien granted to, or in favor of, the Administrative Agent, the L/C
Issuer or any Lender or Lenders as security for any of the Guaranteed
Obligations shall fail to attach or be perfected;

(v) any of the Guaranteed Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor); or

(vi) the release of any other Guarantor pursuant to Section 4.10.

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent, any Lender or any
Secured Party exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents, any Swap Contract or any Treasury Management
Agreement between any Loan Party and any Lender, or any Affiliate of a Lender,
or any other agreement or instrument referred to in the Loan Documents, such
Swap Contracts or such Treasury Management Agreements, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive any and all notice of the creation, renewal,
extension, waiver, termination or accrual of any of the Guaranteed Obligations
and notice of or proof of reliance by any Secured Party upon this Guarantee or
acceptance of this Guarantee, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guarantee, and all dealings between the Borrower and the
Secured Parties shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. This Guarantee shall be construed
as a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by the Secured Parties, and the
obligations and liabilities of the Guarantors

 

69



--------------------------------------------------------------------------------

hereunder shall not be conditioned or contingent upon the pursuit by the Secured
Parties or any other Person at any time of any right or remedy against the
Borrower or against any other Person which may be or become liable in respect of
all or any part of the Guaranteed Obligations or against any collateral security
or guarantee therefor or right of offset with respect thereto. This Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantors and the successors and assigns
thereof, and shall inure to the benefit of the Lenders, and their respective
successors and assigns, notwithstanding that from time to time during the term
of this Agreement there may be no Guaranteed Obligations outstanding.

4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Guaranteed Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Domestic Guarantor agrees that it will indemnify the Administrative Agent and
each Lender on demand for all reasonable costs and expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

4.04 Certain Waivers.

(a) Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other Guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower; (b) any defense based on any claim that its
obligations exceed or are more burdensome than those of the Borrower; (c) the
benefit of any statute of limitations affecting its liability hereunder; (d) any
right to proceed against the Borrower, proceed against or exhaust any security
for the Obligations, or pursue any other remedy in the power of any Secured
Party whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guarantee or of the existence, creation or incurrence of new or additional
Guaranteed Obligations. Each Guarantor waives any rights and defenses that are
or may become available to it by reason of §§ 2787 to 2855, inclusive, and §§
2899 and 3433 of the California Civil Code. The foregoing waivers and the
provisions hereinafter set forth in this Guarantee which pertain to California
law are included solely out of an abundance of caution, and shall not be
construed to mean that any of the above-referenced provisions of California law
are in any way applicable to this Guarantee or the Guaranteed Obligations.

(b) Each Guarantor understands and acknowledges that if the Secured Parties
foreclose judicially or nonjudicially against any real property security for the
Guaranteed Obligations, that foreclosure could impair or destroy any ability
that such Guarantor may have to seek reimbursement, contribution, or
indemnification from the Borrower or others based on any right such Guarantor
may have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by such Guarantor under this Guarantee. Each Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of its rights, if any, may entitle such
Guarantor to assert a defense to this Guarantee based on Section 580d of the
California Code of Civil Procedure as

 

70



--------------------------------------------------------------------------------

interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing
this Agreement, each Guarantor freely, irrevocably, and unconditionally:
(i) waives and relinquishes that defense and agrees that such Guarantor will be
fully liable under this Guarantee even though the Secured Parties may foreclose,
either by judicial foreclosure or by exercise of power of sale, any deed of
trust securing the Guaranteed Obligations; (ii) agrees that such Guarantor will
not assert that defense in any action or proceeding which the Secured Parties
may commence to enforce this Guarantee; (iii) acknowledges and agrees that the
rights and defenses waived by such Guarantor in this Guarantee include any right
or defense that such Guarantor may have or be entitled to assert based upon or
arising out of any one or more of §§ 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure or § 2848 of the California Civil Code; and
(iv) acknowledges and agrees that the Secured Parties are relying on this waiver
in creating the Guaranteed Obligations, and that this waiver is a material part
of the consideration which the Secured Parties are receiving for creating the
Guaranteed Obligations.

(c) Each Guarantor waives all rights and defenses that such Guarantor may have
because any of the Guaranteed Obligations is secured by real property. This
means, among other things: (i) the Secured Parties may collect from such
Guarantor without first foreclosing on any real or personal property collateral
pledged by the other Loan Parties; and (ii) if the Secured Parties foreclose on
any real property collateral pledged by the other Loan Parties: (A) the amount
of the Guaranteed Obligations may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (B) the Secured Parties may collect from such Guarantor
even if the Secured Parties, by foreclosing on the real property collateral,
have destroyed any right such Guarantor may have to collect from the Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses any
Guarantor may have because any of the Guaranteed Obligations is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon §580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.

(d) Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure §580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

4.05 Subrogation; Subordination.

Each Guarantor hereby agrees that until the indefeasible payment and
satisfaction in full in cash of all Guaranteed Obligations and the expiration
and termination of the Commitments of the Lenders under this Agreement it shall
waive any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in Section 4.01,
whether by subrogation or otherwise, against the Borrower or any other Guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

4.06 Remedies.

The Guarantors jointly and severally agree that, to the fullest extent permitted
by law, as between the Guarantors, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, the obligations of the Borrower under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 9.02 (and shall be deemed to have become automatically
due and payable in the circumstances provided in said Section 9.02) for purposes
of Section 4.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing such obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01(a). The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.

 

71



--------------------------------------------------------------------------------

4.07 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article IV
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or any agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

4.08 Guarantee of Payment; Continuing Guarantee.

The guarantee given by the Guarantors in this Article IV is a continuing
guarantee of payment, and shall apply to all Guaranteed Obligations whenever
arising.

4.09 General Limitation on Guaranteed Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 4.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 4.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other Person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 4.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

4.10 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, all or
substantially all of the Equity Interests or property of any Guarantor are sold
or otherwise transferred (a “Transferred Guarantor”) to a Person or Persons,
none of which is the Borrower or a Guarantor, such Transferred Guarantor shall,
upon the consummation of such sale or transfer, be automatically released from
its obligations under this Agreement (including under Section 11.04 hereof) and
its obligations to pledge and grant any collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Administrative Agent pursuant to the Security Agreement and
each other applicable Collateral Document shall be automatically released, and,
so long as the Borrower shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably
request, the Administrative Agent shall take such actions as are necessary to
evidence each release described in this Section 4.10 in accordance with the
relevant provisions of the Collateral Documents.

4.11 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 4.05. The provisions of this Section 4.11 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lenders, and
each Guarantor shall remain liable to the Administrative Agent, the L/C Issuer,
the Swing Line Lender and the Lenders for the full amount guaranteed by such
Guarantor hereunder.

 

72



--------------------------------------------------------------------------------

ARTICLE V.

CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

5.01 Conditions to Effectiveness.

The obligation of each Lender and, if applicable, the L/C Issuer, to fund or
make the initial Credit Extension pursuant to the terms of this Agreement are
subject to satisfaction (or waiver), prior to or substantially concurrently with
the making of such Credit Extension on the Closing Date, of the following
conditions precedent:

(a) The Administrative Agent’s receipt of the following, each dated the Closing
Date (or, in the case of certificates of governmental officials, a recent date
before the Closing Date) and each in form and substance reasonably satisfactory
to the Administrative Agent and its legal counsel:

(i) an executed counterpart of each of this Agreement, the Security Agreement,
the IP Security Agreement, the Intercompany Subordination Agreement and the
Perfection Certificate;

(ii) a Revolving Credit Note executed by a Responsible Officer of the Borrower
in favor of each Revolving Credit Lender requesting a Revolving Credit Note at
least three Business Days prior to the Closing Date;

(iii) a Term Note executed by a Responsible Officer of the Borrower in favor of
each Term Loan Lender requesting a Term Note at least three Business Days prior
to the Closing Date;

(iv) a certificate of the President, a Vice President, secretary or assistant
secretary of each Loan Party dated the Closing Date (the statements made in
which certificate shall be true on and as of the Closing Date), certifying
(A) that attached thereto is a true and complete copy of each Organization
Document of such Loan Party certified (if applicable) as of a recent date by the
Secretary of State of the state of its organization and the absence of any
amendments to such Organization Documents since the date of the most recent
Organization Documents attached thereto, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Loan Party is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) as to the incumbency
and specimen signature of each Responsible Officer executing any Loan Document
or any other document delivered in connection herewith on behalf of such Loan
Party (together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate in this clause (iv)); and (D) as to the absence of any proceeding
for the dissolution or liquidation of such Loan Party;

 

73



--------------------------------------------------------------------------------

(v) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Section 5.01(e), Section 5.01(h),
Section 5.01(l), Section 5.02(a) and Section 5.02(b) have been satisfied;

(vi) a certificate as to the good standing of each Loan Party (in so-called
“long form” if available) from the Secretary of State of the jurisdiction of
organization of each Loan Party or other applicable Governmental Authority,
dated reasonably near the Closing Date; and

(vii) a solvency certificate in the form of Exhibit I, dated the Closing Date
and signed by the Chief Financial Officer of the Borrower.

(b) The Administrative Agent shall have received, on behalf of itself, any other
agents, the Lenders and the L/C Issuer, a favorable written opinion of Skadden,
Arps, Slate, Meagher & Flom LLP, special counsel for the Loan Parties (i) dated
the Closing Date, (ii) addressed to the Administrative Agent, the L/C Issuer,
the Documentation Agent, the Syndication Agent and the Lenders and
(iii) covering such customary matters relating to the Loan Documents as the
Administrative Agent shall reasonably request.

(c) All costs, fees, expenses (including, without limitation, legal fees and
expenses and the fees and expenses of appraisers, consultants and other
advisors) and other compensation payable to the Bookmanagers and the
Administrative Agent shall have been paid, in each case to the extent due and
payable by the Borrower plus such reasonable additional amounts of attorney
costs as shall constitute its reasonable estimate of attorney costs incurred or
to be incurred by it through the closing proceedings (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrower and the Administrative Agent).

(d) Receipt by the Administrative Agent of the following:

(i) any certificated Equity Interests pledged to the Administrative Agent
pursuant to the Security Agreement, together with duly executed in blank,
undated stock powers attached thereto (unless, with respect to the pledged
Equity Interests of any Foreign Subsidiary, such stock powers are unnecessary
under the law of the jurisdiction of incorporation of such Person);

(ii) UCC financing statements in appropriate form for filing under the UCC and
filings with the United States Patent and Trademark Office and United States
Copyright Office as may be necessary or appropriate to perfect the Liens
created, or purported to be created, by the Collateral Documents;

(iii) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches that the
Administrative Agent deems necessary or appropriate, each of a recent date and
none of which encumber the Collateral covered or intended to be covered by the
Collateral Documents (other than Liens permitted pursuant to Section 8.01 or any
other Liens acceptable to the Administrative Agent); and

(iv) evidence reasonably acceptable to the Administrative Agent of payment or
arrangements for payment by the Loan Parties of all applicable recording taxes,
fees, charges, costs and expenses required for the recording of the Collateral
Documents.

 

74



--------------------------------------------------------------------------------

Notwithstanding the foregoing, with respect to any Collateral the security
interest in which may not be perfected by filing of a UCC financing statement or
delivery of a physical stock certificate and related stock power, if the
perfection of Administrative Agent’s Lien in such Collateral may not be
accomplished on or prior to the Closing Date after the Borrower’s use of
commercially reasonable efforts to do so, then delivery of documents and
instruments for perfection of such Lien shall not constitute a condition
precedent to the initial Credit Extension, and the Borrower shall deliver or
cause to be delivered such documents and instruments, and take or cause to be
taken such other actions as may be required to perfect such Lien, as more fully
set forth in the Collateral Documents and in Section 7.20 and in each case
subject to the limitations and exceptions set forth in the Loan Documents.

(e) Since December 31, 2005 and except as disclosed in any form, report,
schedule, statement or other document, including any exhibits thereto, required
to be filed by the IntraLase Acquired Business with the SEC that were so filed
prior to January 5, 2007, there has been no Material Adverse Change.

(f) With respect to the Transactions:

(i) The IntraLase Acquisition and the Refinancing shall be consummated
substantially simultaneously with the initial Credit Extensions hereunder on the
Closing Date and (with respect to the IntraLase Acquisition, to the extent
specified in the Merger Agreement) shall be consummated in accordance with
applicable law and on the terms described in the Merger Agreement without, in
the case of the Merger Agreement, the waiver or amendment of any provisions
thereof in a manner material and adverse to the Lenders, unless consented to by
the Bookmanagers (such consent not to be unreasonably withheld or delayed);

(ii) the Merger Agreement and all other material related documentation
(including, without limitation, any and all proxy statements and other material
documentation related to any required shareholder approvals or consents) shall
be reasonably satisfactory in all material respects to the Administrative Agent
and the Bookmanagers (it being acknowledged that the executed Merger Agreement
dated as of January 5, 2007 and the final disclosure schedules provided to the
Administrative Agent and the Bookmanagers, in each case provided at February 23,
2007 at 3:08 p.m. Pacific time, are satisfactory to the Administrative Agent and
the Bookmanagers);

(iii) the Borrower shall have received not less than $250,000,000 in gross
proceeds from the issuance and sale of the 2007 Senior Subordinated Notes; and

(iv) all liens in favor of the existing lenders in respect of all debt being
refinanced in the Refinancing shall be released substantially simultaneously
with the initial Credit Extensions hereunder on the Closing Date; the
Administrative Agent shall have received a “pay-off” letter in form and
substance reasonably satisfactory to the Administrative Agent with respect to
all debt being refinanced in the Refinancing; and the Administrative Agent shall
have received from any Person holding any Lien securing any such debt, such UCC
termination statements, mortgage releases, releases of assignments of leases and
rents, releases of security interests in IP Rights and other instruments, in
each case in proper form for recording, as the Administrative Agent shall have
reasonably requested to release and terminate of record the Liens securing such
debt.

 

75



--------------------------------------------------------------------------------

(g) The Bookmanagers shall have received the financial statements, pro forma
financial statements and the forecasts described in Section 6.05.

(h) To the extent required by the Merger Agreement, all necessary governmental
and material third party approvals in connection with the Transactions shall
have been obtained and shall be in effect. Without limiting the foregoing, to
the extent required by the Merger Agreement, all requisite shareholder approvals
and consents required by applicable law or the Transaction Documents with
respect to the Merger Agreement and the Organization Documents of the Borrower
necessary to effect the IntraLase Acquisition contemplated by the Merger
Agreement shall have been obtained and shall be in full force and effect.

(i) The Administrative Agent shall have received (i) a copy, certified by a
Responsible Officer of the Borrower as true and complete, of the Merger
Agreement, together with all exhibits and schedules and (ii) a copy, certified
by a Responsible Officer of the Borrower as true and complete, of the 2007
Indenture (together with all exhibits and schedules thereto) as originally
executed and delivered.

(j) The Administrative Agent shall have received a certificate as to coverage
under the insurance policies required by Section 7.07, each of which shall name
the Administrative Agent, on behalf of the Secured Parties, as additional
insured, in customary form.

(k) The Lenders shall have received all documentation and other information that
may be required by the Lenders in order to enable compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the United States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) including the information described in Section 11.21.

(l) The representations and warranties of the IntraLase Acquired Business in the
Merger Agreement that are material to the interests of the Lenders and would
result in the Borrower or any of its Subsidiaries having a right to terminate
its obligations thereunder shall be true and correct in all material respects as
of the Closing Date.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension
(excluding a Loan Notice requesting a conversion of Loans of one Type to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided however that
with respect to

 

76



--------------------------------------------------------------------------------

the initial Credit Extensions hereunder, with respect to the representations and
warranties made by or with respect to the IntraLase Acquired Business, any
breach of any such representations and warranties shall not constitute a failure
to satisfy the condition set forth in this Section 5.02(a) unless such breach is
a breach of any of the representations and warranties set forth in Sections
6.01, 6.02, 6.03, 6.04 or 6.14.

(b) No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom;
provided however that with respect to the initial Credit Extensions hereunder,
no Default or Event of Default shall be deemed to exist with respect to breaches
of the representations and warranties made by or with respect to the IntraLase
Acquired Business, unless (i) such breach also constitutes a breach of a
representation or warranty in the Merger Agreement that is material to the
interests of the Lenders and would result in the Borrower or any of its
Subsidiaries having a right to terminate its obligations thereunder or (ii) such
breach is a breach of any of the representations and warranties set forth in
Sections 6.01, 6.02, 6.03, 6.04 and 6.14.

(c) The Administrative Agent and, if applicable, the L/C Issuer, shall have
received a Request for Credit Extension in accordance with the requirements
hereof, or if applicable, the Swing Line Lender shall have received a Swing Line
Loan Notice, in each case in accordance with the terms hereof.

Each Request for Credit Extension (excluding a Loan Notice requesting a
conversion of Loans of one type to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

6.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under (i) the
Laws of the jurisdiction of its incorporation or organization and (ii) the Laws
of each jurisdiction where such qualification is required, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, (d) is in compliance with all Laws and (e) has all requisite power and
authority to execute, deliver and perform the Transaction Documents to which it
is a party; except in each case referred to in clause (a)(ii), (b)(i), (c) or
(d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

6.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
and each Transaction Document to which such Loan Party is party are within such
Loan Party’s corporate or other powers, have been duly authorized by all
necessary corporate or other organizational action, and do not

 

77



--------------------------------------------------------------------------------

and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) result in the creation or imposition of any Lien on any property
of Borrower or any of its Subsidiaries, other than Liens permitted under this
Agreement; (c) conflict with or result in any breach or contravention of, or
require any payment to be made under, (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries, or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (d) violate in any material respect any applicable Law,
except in each case referred to in clause (c), as could not reasonably be
expected to have a Material Adverse Effect.

6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required (x) in connection with (i) the execution, delivery, recordation,
filing or performance by, or enforcement against, any Loan Party of any Loan
Document to which it is or is to be a party, (ii) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof)(to the extent required by the
Collateral Documents and subject, in all cases, to the exceptions set forth
therein) or (iv) the exercise by the Administrative Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents; or (y) in connection with the execution,
delivery, recordation, filing or performance by, or enforcement against, any
Loan Party of any Acquisition Document to which it is or is to be a party, or
for the consummation of the Transactions, except, in each case, approvals,
consents, exemptions, authorizations, or other actions by, or notices to, or
filings with, any Governmental Authority or any other Person (A) which have, or
will have been, obtained or delivered to the Administrative Agent on or prior to
the Closing Date and are in full force and effect (B) which, in the case of
clause (y) only, are immaterial; or (C) which are routine and issued or obtained
in the ordinary course of business.

6.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
has been, duly executed and delivered by each Loan Party that is party thereto.
This Agreement constitutes, and each other Loan Document when so delivered,
constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditor’s rights generally
or by equitable principles relating to enforceability.

6.05 Financial Statements; No Material Adverse Effect.

(a) The Borrower has heretofore delivered to the Administrative Agent (i) the
audited consolidated balance sheet of the Borrower and its Subsidiaries for the
Fiscal Years ended December 31, 2004, December 31, 2005 and December 31, 2006,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such Fiscal Years of the Borrower and its
Subsidiaries, including the notes thereto, and (ii) the audited consolidated
balance sheet of the IntraLase Acquired Business for the Fiscal Years ended
December 31, 2004, December 31, 2005 and December 31, 2006, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such Fiscal Years of the IntraLase Acquired Business, including the
notes thereto. Except as set forth in the financial statements provided in the
first sentence of this Section 6.05(a), as of the Closing Date, there are no
liabilities of Borrower or any of its Subsidiaries or the IntraLase Acquired
Business of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which could reasonably be expected to result in a
Material Adverse Effect. Such financial statements were prepared in

 

78



--------------------------------------------------------------------------------

accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise noted therein; and (ii) fairly present in all material
respects the financial condition of each of the Borrower and its Subsidiaries
and the IntraLase Acquired Business (as applicable) as of the date thereof and
the results of operations of each of the Borrower and its Subsidiaries and the
IntraLase Acquired Business (as applicable) for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

(b) The Borrower has heretofore delivered to the Lenders an unaudited pro forma
consolidated balance sheet and related statement of income, as well as pro forma
levels of EBITDA, for the fiscal year ended December 31, 2006, in each case
after giving effect to the Transactions as if they had occurred on such date in
the case of the balance sheet and as of the beginning of all periods presented
in the case of the statements of income and cash flows. Such pro forma financial
statements have been prepared in good faith by the Loan Parties, based on the
assumptions stated therein (which assumptions are believed by the Loan Parties
on the date hereof and on the Closing Date to be reasonable), accurately reflect
all adjustments required to be made to give effect to the Transactions, and in
accordance with Regulation S-X, and present fairly in all material respects the
pro forma consolidated financial position and results of operations of Borrower
and its Subsidiaries as of such date and for such periods, assuming that the
Transactions had occurred at such dates.

(c) The Consolidated forecasted balance sheet, statement of income and statement
of cash flows of the Borrower and its Subsidiaries delivered to the Lenders
prior to the date hereof (such forecasts covering the financial performance of
Borrower and its Subsidiaries on an annual basis from 2007 through 2014 and on a
quarterly basis through the fourth quarter of Fiscal Year 2007, or such other
period as may be agreed by the Bookmanagers) or pursuant to Section 7.01 were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s reasonable estimate of its future financial performance (it being
acknowledged that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material manner).

(d) Since December 31, 2006, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

6.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries that (a) challenges the validity or enforceability of this
Agreement or any other Loan Document, (b) could reasonably be expected to have a
Material Adverse Effect or (c) challenges the IntraLase Acquisition in a manner
that could reasonably be expected to be material and adverse to the consummation
of the IntraLase Acquistion.

6.07 No Default.

Neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
Transactions.

 

79



--------------------------------------------------------------------------------

6.08 Property; Liens.

(a) Each of the Borrower and each of its Subsidiaries have good title to, or
valid leasehold interests in, all its property material to its business free and
clear of all Liens except for Liens permitted by Section 8.01 and minor
irregularities or deficiencies in title that, individually or in the aggregate,
do not interfere with the ability to conduct business as currently conducted.

(b) No Mortgage encumbers improved Real Estate that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless flood insurance available under such Act has been obtained in
accordance with Section 7.07.

(c) Each of the Borrower and each of its Subsidiaries owns or has rights to use
all of the Collateral necessary for or material to such Person’s business as
currently conducted. The use by the Borrower or such Subsidiary of such
Collateral and all such rights with respect to the foregoing do not infringe on
the rights of any person other than such infringement which could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. No claim has been made and remains outstanding that the
Borrower’s or any Subsidiary’s use of any Collateral does or may violate the
rights of any third party that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

6.09 Environmental Compliance.

Except as disclosed in Schedule 6.09: (a) all Real Estate of any Loan Party is
free of contamination from any Hazardous Material except for such contamination
that would not adversely impact the value or marketability of such Real Estate
and that would not result in Environmental Liabilities that could reasonably be
expected to have a Material Adverse Effect, (b) no Loan Party has caused or
suffered to occur any release of Hazardous Materials on, at, in, under, above,
to, from or about any of its Real Estate that could reasonably be expected to
have a Material Adverse Effect, (c) except as could not reasonably be expected
to have a Material Adverse Effect, the Loan Parties and each of their
Subsidiaries have obtained, and are in compliance with, all permits obtained
under Environmental Laws for the operations of their respective businesses as
presently conducted or as proposed to be conducted, and all such permits are
valid, uncontested and in good standing, (d) except as could not reasonably be
expected to have a Material Adverse Effect, no Loan Party or any of its
Subsidiaries is involved in operations or knows of any facts, circumstances or
conditions, including any releases of Hazardous Materials, that are likely to
result in any Environmental Liabilities of such Loan Party and such Subsidiary,
(e) except as could not reasonably be expected to have a Material Adverse
Effect, there is no litigation arising under or related to any Environmental
Laws or Hazardous Material that seeks damages, penalties, fines, costs or
expenses or injunctive relief against, or that alleges criminal misconduct by,
any Loan Party or any of its Subsidiaries, (f) other than in connection with
liabilities that could not reasonably be expected to have a Material Adverse
Effect, no notice has been received by any Loan Party identifying it as a
“potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and (g) to the knowledge of the Loan Parties, there
are no facts, circumstances or conditions that may result in any Loan Party
being identified as a “potentially responsible party” under CERCLA or analogous
state statutes that could reasonably be expected to have a Material Adverse
Effect.

6.10 Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

 

80



--------------------------------------------------------------------------------

6.11 Taxes.

The Borrower and its Subsidiaries have timely filed all Federal tax returns and
all material state, local and foreign tax returns and reports required to be
filed, and have duly and timely paid all Federal, state and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable or for
which they otherwise would be liable, except those which (i) are being contested
in good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP and (ii) could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no proposed tax assessment, deficiency or audit against
the Borrower or any Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

6.12 ERISA Compliance.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Pension Plan is in compliance in all respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws,
(ii) each Pension Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto, and, to the best knowledge of any Loan Party, nothing has
occurred which would prevent, or cause the loss of, such qualification and
(iii) each Loan Party and each ERISA Affiliate have made all required
contributions to each Pension Plan, and no application for a finding waiver or
an extension of any amortization period pursuant to Section 412 of the Code or
ERISA has been made with respect to any Pension Plan.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or proceedings by any Governmental Authority, with
respect to any Pension Plan that could be reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069(a) or 4212(c) of ERISA.

6.13 Reserved.

6.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. No part

 

81



--------------------------------------------------------------------------------

of the proceeds of any Loan or any Letter of Credit will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of, or that is inconsistent with, the
provisions of the regulations of the FRB, including Regulation T, U or X. The
pledge of the Security Collateral (as defined in the Security Agreement) does
not violate such regulations.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company”, or is subject to
regulation, under the Investment Company Act of 1940. Neither the making of any
Loans, nor the issuance of any Letters of Credit, nor the application of the
proceeds or repayment thereof by the Borrower, will violate any provision of the
Investment Company Act of 1940 or any rule, regulation or order of the SEC.

6.15 Disclosure.

Neither the Information Memorandum nor any report, financial statement,
certificate or other information furnished (other than general economic or
industry data) by or on behalf of any Loan Party to the Administrative Agent or
any Lender in connection with the Transactions and the negotiation and
syndication of the Loan Document or delivered thereunder (in each case, as
modified or supplemented by other information so furnished) (taken as a whole)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being acknowledged that such financial information
as it relates to future events is not to be viewed as fact and that actual
results during the period or periods covered thereby by such financial
information may differ from the projected results set forth therein by a
material amount).

6.16 Compliance with Laws.

Each of the Borrower and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties (including, without limitation, any applicable rules,
regulations and policies of the United States Food and Drug Administration,
comparable regulatory agencies in Japan and in each country in which the
products of the Borrower and its Subsidiaries are marketed), except in such
instances in which the failure to comply therewith, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

6.17 Intellectual Property; Licenses, Etc.

The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
trade secrets, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, except where the failure, individually or in aggregate, to own, or
possess the rights to use, the IP Rights or such conflicts could not reasonably
be expected to have a Material Adverse Effect. Except for such infringements
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect, to the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary infringes upon any rights held by any other Person. Except as
disclosed on Schedule 6.17, no claim or litigation regarding any of the
foregoing, or challenging the validity or effectiveness of any IP Rights, is
pending or, to the knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

6.18 Perfection of Security Interests.

All filings and other actions necessary or desirable to perfect and protect the
security interest in the Collateral created under the Collateral Documents
(subject to the exceptions and limitations set forth therein) have been duly
made or taken and are in full force and effect or have been delivered to the
Administrative Agent on or prior to the Closing Date, and the Collateral
Documents create in favor of the Administrative Agent for the benefit of the
Secured Parties a valid and, together with such filings and other actions,
perfected first priority security interest (subject to the exceptions and
limitations set forth therein) in the Collateral, securing the payment of the
Secured Obligations. The Loan Parties are the legal and beneficial owners of the
Collateral free and clear of any Lien, except for the Liens created or permitted
under the Loan Documents.

6.19 Solvency.

On the Closing Date, the Borrower and its Subsidiaries, on a consolidated basis,
are Solvent.

6.20 Reserved.

6.21 Senior Indebtedness.

(a) All Obligations hereunder and under the other Loan Documents are within the
definitions of, and are designated as, “Senior Indebtedness” and “Designated
Senior Indebtedness” (or any analogous term) included in the subordination
provisions contained in the 2004 Convertible Senior Subordinated Notes
Documents, the 2005 Convertible Senior Subordinated Notes Documents, the 2006
Convertible Senior Subordinated Notes Documents and the 2007 Senior Subordinated
Notes Documents. There exists no Designated Senior Indebtedness for purposes of,
and as defined in, the 2004 Convertible Senior Subordinated Notes Documents, the
2005 Convertible Senior Subordinated Notes Documents, the 2006 Convertible
Senior Subordinated Notes Documents and the 2007 Senior Subordinated Notes
Documents (other than the Obligations).

(b) All Obligations hereunder and under the other Loan Documents are within the
definitions of “Senior Indebtedness” and “Designated Senior Indebtedness”
included in the subordination provisions contained in the documentation
governing any Additional Subordinated Indebtedness. There exists no Designated
Senior Indebtedness for purposes of, and as defined in, the documentation
governing any Additional Subordinated Indebtedness (other than the Obligations).

6.22 Labor Matters.

There are no strikes, lockouts or slowdowns against the Borrower or any of its
Subsidiaries pending or, to the knowledge of the Borrower or any of its
Subsidiaries, threatened, in any case which could reasonably be expected to
result in a Material Adverse Effect. The hours worked by and payments made to
employees of the Borrower or any of its Subsidiaries have not been in violation
of the Fair Labor Standards Act of 1938, as amended, or any other applicable
federal, state, local or foreign law dealing with such matters in any manner
which could reasonably be expected to result in a Material Adverse Effect. All
payments due from the Borrower or any of its Subsidiaries, or for which any
claim may be made against the Borrower or any of its Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Borrower or such Subsidiary
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

6.23 Anti-Terrorism Law.

(a) No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any Requirement of Law relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) No Loan Party and, to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

ARTICLE VII.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Obligations under Secured Swap Contracts,
Secured Treasury Management Contracts or contingent indemnification obligations)
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, each Loan Party shall, and shall (except in the case of the
covenants set forth in Sections 7.01, 7.02, 7.03 and 7.11) cause each
Subsidiary, and in the case of Section 7.09 and Section 7.10 only, any
Securitization Subsidiary, to:

7.01 Financial Statements.

Deliver to the Administrative Agent for the Administrative Agent to deliver to
each Lender:

 

84



--------------------------------------------------------------------------------

(a) as soon as available, but in any event within 90 days (or such earlier date
on which the Borrower is required to file a Form 10-K under the Securities
Exchange Act of 1934) after the end of each Fiscal Year of the Borrower
(commencing with the Fiscal Year ended December 31, 2007), Consolidated and
consolidating balance sheets of the Borrower and its Subsidiaries as at the end
of such Fiscal Year, and the related Consolidated and consolidating statements
of income or operations, stockholders’ equity and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year and in comparative form the figures for such Fiscal Year as
shown in the forecast for such Fiscal Year previously delivered to the
Administrative Agent and the Lenders pursuant to Section 7.01(c) (or in the case
of the forecasts for the Fiscal Year ended December 31, 2007 provided to the
Administrative Agent prior to the Closing Date, such forecasts), all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, together with a section for management
discussion and analysis and audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or another independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days (or such earlier date
on which the Borrower is required to file a Form 10-Q under the Securities
Exchange Act of 1934) after the end of each of the first three fiscal quarters
of each Fiscal Year of the Borrower (commencing with the fiscal quarter ended
June 30, 2007), Consolidated and consolidating balance sheets of the Borrower
and its Subsidiaries as at the end of such fiscal quarter, and the related
Consolidated and consolidating statements of income or operations, stockholders’
equity and cash flows for such fiscal quarter and for the portion of the
Borrower’s Fiscal Year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous Fiscal
Year and the corresponding portion of the previous Fiscal Year and in
comparative form the figures for such fiscal quarter and for the portion of the
Borrower’s Fiscal Year then ended as shown in the forecast for such fiscal
quarter and such portion of the Borrower’s Fiscal Year previously delivered to
the Administrative Agent and the Lenders pursuant to Section 7.01(c) (or in the
case of the forecasts for the Fiscal Year ended December 31, 2007 provided to
the Administrative Agent prior to the Closing Date, such forecasts), together
with a section for management discussion and analysis, all in reasonable detail
and certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

(c) as soon as available, but in any event no later than 60 days after the
beginning of each Fiscal Year (commencing with the Fiscal Year beginning on
January 1, 2008), forecasts prepared by management of the Borrower in form
reasonably satisfactory to the Administrative Agent of balance sheets, income
statements and cash flow statements on a quarterly basis for such Fiscal Year
and on an annual basis for each Fiscal Year thereafter until the Final Maturity
Date.

 

85



--------------------------------------------------------------------------------

7.02 Certificates; Other Information.

Deliver to the Administrative Agent for delivery to each Lender, in form and
detail reasonably satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default relating to the
accounting practices of the Borrower or any of its Subsidiaries or any Default
resulting from the failure of the Borrower to comply with the requirements of
Section 8.11 (to the extent such covenants are applicable) or, if any such
Default shall exist, stating the nature and status of such event setting forth
details of such Default and the action that the Borrower has taken and proposes
to take with respect thereto (which certificate may be limited to the extent
required by accounting rules or guidelines);

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower (A) certifying that no Default has occurred
and is continuing or, if such a Default has occurred and is continuing,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (B) beginning with the fiscal quarter
ending September 30, 2007, setting forth computations in reasonable detail of
the covenants contained in Section 8.11 (to the extent such covenants are
applicable) (and, in the case of delivery of the financial statements referred
to in Section 7.01(a) only, Section 8.12) and, concurrently with any delivery of
financial statements under Section 7.01(a) above (beginning with the financial
statements delivered under Section 7.01(a) with respect to the Fiscal Year
ending December 31, 2007), setting forth the Borrower’s calculation of Excess
Cash Flow (it being understood and agreed that solely with respect to the Fiscal
Year ending December 31, 2007, Excess Cash Flow shall only be measured from the
Closing Date to December 31, 2007), the Borrower’s calculation of the Additional
Basket Amount as of the end of the Fiscal Year and in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 8.11 (to the extent such covenants are
applicable), a statement of reconciliation conforming such financial statements
to GAAP;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 or
with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder (or any agent, trustee or other representative therefor)
of Indebtedness of any Loan Party pursuant to the terms of any indenture,
material loan or material credit or similar agreement and not otherwise required
to be furnished to the Lenders pursuant to any other clause of Section 7.01,
this Section 7.02 or Section 7.03;

(e) if the Borrower or any of its Subsidiaries establishes a Pension Plan or a
Multiemployer Plan, (A) promptly, but in any event within 10 days after any Loan
Party or any ERISA Affiliate knows or has reason to know of the occurrence of
any ERISA Event that could reasonably be expected to impose any material
liability on any Loan Party, a statement of a Responsible Officer of the
Borrower describing such ERISA Event and the action, if any, that such Loan
Party or such ERISA Affiliate has taken and proposes to take with respect
thereto and (B) promptly, but in any event within 10 days after the date any
records, documents or other information must be furnished to the PBGC with
respect to any Pension Plan pursuant to Section 4010 of ERISA, a copy of such
records, documents and information;

 

86



--------------------------------------------------------------------------------

(f) if the Borrower or any of its Subsidiaries establishes a Pension Plan or a
Multiemployer Plan, promptly, but in any event within 10 days after receipt
thereof by any Loan Party or, to the best knowledge of any Loan Party, any ERISA
Affiliate from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of withdrawal liability under Section 4201 of
ERISA on any Loan Party or any ERISA Affiliate by any such Multiemployer Plan,
(B) the reorganization or termination, within the meaning of Title IV of ERISA,
of any such Multiemployer Plan or (C) the amount of liability incurred, or that
may be incurred, by such Loan Party or any ERISA Affiliate in connection with
any event described in clause (A) or (B);

(g) promptly after the assertion or occurrence thereof, notice of any
Environmental Action against or of any noncompliance by the Borrower or any of
its Subsidiaries with any Environmental Law that, in any case, could reasonably
be expected to have a Material Adverse Effect;

(h) promptly and in any event within 10 days after receipt thereof by the
Borrower or any of its Subsidiaries, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation by such agency regarding
financial or other operational results of the Borrower or any of its
Subsidiaries;

(i) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b) (but only with respect to the second fiscal quarter of
such Fiscal Year), a certificate of a Responsible Officer of the Borrower
listing (i) all applications, if any, for Copyrights, Patents or Trademarks (as
each such term is defined in the IP Security Agreement) made since the date of
the prior certificate (or, in the case of the first such certificate, the
Closing Date), (ii) all issuances of registrations or letters on existing
applications for Copyrights, Patents and Trademarks (as each such term is
defined in the IP Security Agreement) received since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
and (iii) all Trademark Licenses, Copyright Licenses and Patent Licenses (as
each such term is defined in the IP Security Agreement) entered into since the
date of the prior certificate (or, in the case of the first such certificate,
the Closing Date);

(j) promptly provide copies of any Organization Documents of any Loan Party that
have been amended or modified in any way material to the interests of the
Lenders; and

(k) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may
(through the Administrative Agent) from time to time reasonably request.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(c) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02 or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the

 

87



--------------------------------------------------------------------------------

Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for Compliance Certificates, the Administrative Agent
has no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (x) by marking Borrower Materials “PUBLIC”, the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat the
Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws, (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor,” and (z) the Administrative Agent shall be entitled to treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”

7.03 Notices.

Promptly after a Responsible Officer of the Borrower or any of its Subsidiaries
has knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of any dispute, investigation, proceeding or suspension between the Borrower
or any Subsidiary and any Governmental Authority with respect to any Loan
Document; and

(d) of (i) the incurrence of any material Lien (other than Liens permitted
pursuant to this Agreement) on, or claim asserted against any of the Collateral
or (ii) the occurrence of any other event which could materially affect the
value of the Collateral.

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

7.04 Payment of Obligations; Taxes.

Pay and discharge as the same shall become due and payable its material tax
liabilities, assessments and governmental charges or levies imposed upon it or
its properties, income or assets or for

 

88



--------------------------------------------------------------------------------

which it otherwise is liable, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary.

7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
(i) in the case of any Immaterial Subsidiary or (ii) in a transaction permitted
by Section 8.04 or 8.05; (b) take all reasonable action to maintain in full
force and effect all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, registered
copyrights, trademarks, trade names and service marks except where failure to
preserve or renew could not reasonably be expected to have a Material Adverse
Effect.

7.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and casualty events excepted;

(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

7.07 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

(b) Such insurance shall (i) provide that the insurance carrier shall endeavor
to provide for not less than 30 days’ prior notice to the Administrative Agent
of termination, lapse or cancellation of such insurance; and (ii) name the
Administrative Agent as mortgagee (in the case of property insurance),
additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable.

(c) With respect to each Mortgaged Property, if any, obtain flood insurance, if
at any time the area in which any improvements located on any Mortgaged Property
is designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.

7.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

7.09 Books and Records.

Maintain proper books of record and account in conformity with GAAP in which
entries full, true and correct in all material respects are made of financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be.

7.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent,
at the expense of the Borrower no more than two times per calendar year, and
each Lender through the Administrative Agent, at such Lender’s expense, to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
Notwithstanding anything to the contrary in this Section 7.10, none of the
Borrower or any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matter (i) in respect of which disclosure to the
Administrative Agent (or any designated representative) is then prohibited by
law or any agreement binding on the Borrower or any of its Subsidiaries or
(ii) that is subject to attorney-client or similar privilege regarding attorney
work-product.

7.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) for the Refinancing, (b) to
partially finance the IntraLase Acquisition, (c) to provide for working capital
to the Borrower and its Subsidiaries, (d) to pay fees and expenses related to
the Transactions and (e) for other general corporate purposes (including
Investments permitted hereunder) not in contravention of any Law or of any Loan
Document.

7.12 Covenant to Guarantee Obligations and Give Security.

(a) Subject, in each case, to this Section 7.12 and the limitations and
exceptions set forth in the Loan Documents, with respect to any property
acquired after the Closing Date by any Loan Party that is intended to be subject
to the Lien created by any of the Collateral Documents but is not so subject,
promptly (and in any event within 30 days after the acquisition thereof or such
longer period of time as the Administrative Agent may agree) (i) execute and
deliver to the Administrative Agent such amendments or supplements to the
relevant Collateral Documents or such other documents as the Administrative
Agent by written notice to the Borrower shall deem necessary or advisable to
grant to the Administrative Agent, for its benefit and for the benefit of the
other Secured Parties, a Lien on such property subject to no Liens other than
Liens permitted by Section 8.01, and (ii) take all actions necessary to cause
such Lien to be duly perfected to the extent required by such Collateral
Document in accordance with all applicable Laws, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent; provided that no Loan Party shall be required to deliver
collateral documents for (w) any leasehold interest in any real property,
(x) motor vehicles covered by a certificate of title, (y) deposit accounts or
other bank and securities accounts, or (z) any assets as to which the Borrower
and the Administrative Agent have mutually agreed that the cost of

 

90



--------------------------------------------------------------------------------

obtaining a security interest therein are excessive in relation to the value of
the security to be afforded thereby. Except as set forth above, Borrower shall
otherwise take such actions and execute and/or deliver to the Administrative
Agent such documents as the Administrative Agent shall require to confirm the
validity, perfection and priority of the Lien of the Collateral Documents on
such after-acquired properties. For the avoidance of doubt, the Seller’s
Retained Interest is intended to be subject to the Lien created by the
Collateral Documents.

(b) With respect to any Person that is or becomes a Subsidiary after the Closing
Date (other than any Excluded Subsidiary for so long as such Person remains an
Excluded Subsidiary), promptly (and in any event within 30 days after such
Person becomes a Subsidiary or such longer period of time as the Administrative
Agent may agree) (i) deliver to the Administrative Agent the certificates, if
any, representing all of the Equity Interests of such Subsidiary, together with
undated stock powers or other appropriate instruments of transfer executed and
delivered in blank by a duly authorized officer of the holder(s) of such Equity
Interests and (ii) cause such new Subsidiary (A) to execute a Joinder Agreement
or such comparable documentation to become a Guarantor, a joinder agreement to
the Intercompany Subordination Agreement, and a joinder agreement to the
applicable Security Agreement, substantially in the form annexed thereto or, in
the case of a Foreign Subsidiary, if reasonably requested in writing by the
Administrative Agent, to execute a security agreement compatible with the laws
of such Foreign Subsidiary’s jurisdiction in form and substance reasonably
satisfactory to the Administrative Agent, and (B) to take all actions necessary
or advisable in the opinion of the Administrative Agent to cause the Lien
created by the applicable Security Agreement to be duly perfected to the extent
required by such agreement in accordance with all applicable Laws, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent. Notwithstanding the foregoing, (1) the
Equity Interests required to be delivered to the Administrative Agent pursuant
to clause (i) of this Section 7.12(b) shall not include any Equity Interests of
a Foreign Subsidiary created or acquired after the Closing Date and (2) no
Foreign Subsidiary shall be required to take the actions specified in
clause (ii) of this Section 7.12(b), provided, that (x) these exceptions shall
not apply to (A) voting stock of any Subsidiary which is a first-tier controlled
foreign corporation (as defined in Section 957(a) of the Code) representing less
than 66% of the total voting power of all outstanding voting stock of such
Subsidiary and (B) 100% of the Equity Interests not constituting voting stock of
any such Subsidiary, except that any such Equity Interests constituting “stock
entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as voting stock for purposes of this
Section 7.12(b) and (y) if, as a result of any change in the tax laws of the
United States after the date of this Agreement, the actions to be taken pursuant
to clauses (i) and (ii) of the first sentence of this Section 7.12(b) would not,
in and of themselves, result in an increase in the aggregate net consolidated
tax liabilities of the Borrower and its Subsidiaries, as reasonably determined
by the Borrower, then, promptly after such determination by the Borrower, the
actions referred to in clauses (i) and (ii) of the first sentence of this
Section 7.12(b) shall be taken promptly.

(c) Promptly, in the case of any Loan Party, grant to the Administrative Agent,
within 60 days after the acquisition thereof (or such longer period of time as
the Administrative Agent may agree), a security interest in and Mortgage on each
parcel of Real Estate owned in fee by such Loan Party and located in the United
States as is acquired or constructed by such Loan Party after the Closing Date
and that, together with any improvements thereon, individually has a fair market
value of at least $2,500,000. Such Mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the
Administrative Agent and shall constitute valid and enforceable perfected Liens
subject only to Liens permitted by Section 8.01 or other Liens acceptable to the
Administrative Agent. The Mortgages or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect the Liens in favor of the
Administrative Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such

 

91



--------------------------------------------------------------------------------

actions and execute and/or deliver to the Administrative Agent such documents as
the Administrative Agent shall require to confirm the validity, perfection and
priority of the Lien of any existing Mortgage or new Mortgage against such
after-acquired Real Estate (including a customary title policy, survey and local
counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent) in respect of such Mortgage).

7.13 Further Assurances.

(a) Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, and, in each case subject to the exceptions and
limitations contained in the Loan Documents, do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, conveyances, pledge agreements, mortgages, deeds of trust,
trust deeds, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) to the fullest extent permitted by applicable Law, subject any Loan
Party’s or any of its Subsidiaries’ properties, assets, rights or interests to
the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (ii) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iii) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

(b) Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office, (iii) in any Loan Party’s
organizational structure, (iv) in any Loan Party’s organizational identification
number, if any, or (v) in any Loan Party’s jurisdiction of organization (in each
case, including by merging with or into any other entity, reorganizing or
organizing in any other jurisdiction), until it shall have given the
Administrative Agent not less than 10 days’ prior written notice (in the form of
a certificate of a Responsible Officer), or such lesser notice period agreed to
by the Administrative Agent, of its intention so to do, describing in reasonable
detail such change and providing such other information in connection therewith
as the Administrative Agent may reasonably request. Each applicable Loan Party
shall take all action reasonably satisfactory to the Administrative Agent to
maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable, subject in all cases to the limitations and exceptions set forth
in the Loan Documents. Each Loan Party agrees to promptly provide the
Administrative Agent with certified Organization Documents reflecting any of the
changes described in the first sentence of this clause (b). Each Loan Party also
agrees to promptly notify the Administrative Agent of any change in the location
of any office in which it maintains books or records relating to Collateral
owned by it.

7.14 Reserved.

7.15 Environmental Matters; Preparation of Environmental Reports.

(a) Without limiting the generality of anything contained in this Agreement,
(i) conduct its operations and keep and maintain its Real Estate in compliance
with all Environmental Laws other than noncompliance that could not reasonably
be expected to have a Material Adverse Effect and (ii) promptly forward to the
Administrative Agent a copy of any order, notice, request for information or any
communication or report received by any Loan Party in connection with any
violation of Environmental Laws or release of any Hazardous Material or any
other matter relating to any Environmental Laws that could reasonably be
expected to result in a Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

(b) If the Administrative Agent reasonably believes that there is or is
reasonably likely to be a violation of an Environmental Law by the Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect and requests in writing a report thereof, provide to the Administrative
Agent (who shall provide to the Lenders) within 60 days after such request, at
the expense of the Borrower, a report pertaining to such alleged violation for
any of its or its Subsidiaries’ properties described in such request, prepared
by an environmental consulting firm reasonably acceptable to the Administrative
Agent, assessing such alleged violation and the estimated cost of any action
required under applicable Environmental Laws to bring such matter into
compliance with applicable Environmental Laws; without limiting the generality
of the foregoing, if the Borrower does not provide to the Administrative Agent
within the 60-day period the requested report and the alleged violation could
reasonably be likely to result in a Material Adverse Effect, the Administrative
Agent may retain an environmental consulting firm to prepare such report at the
expense of the Borrower, and the Borrower hereby grants and agrees to cause any
Subsidiary that owns any property described in such request to grant at the time
of such request to the Administrative Agent, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment upon reasonable advance notice to the Borrower.

7.16 Reserved.

7.17 Hedging.

(a) Within 90 days after the Closing Date (or such longer period as the
Administrative Agent may agree), the Borrower shall obtain and thereafter
maintain interest rate Swap Contracts with Persons reasonably acceptable to the
Administrative Agent that result in not less than 50% of the sum of all
Indebtedness for borrowed money outstanding (other than Revolving Credit
Outstandings) being effectively subject to a fixed rate of interest reasonably
acceptable to the Administrative Agent for a duration of at least two years
after the Closing Date.

(b) Maintain at all times foreign currency Swap Contracts reasonably acceptable
to the Administrative Agent and covering no less than the six month period
following any date of determination, which Swap Contracts are designed to hedge
against fluctuations in foreign exchange rates and cover at least 40% (or such
lower percentage as the Administrative Agent and the Borrower may mutually
agree) of the pre-tax income denominated in euros and yen of the Borrower and
its Subsidiaries.

7.18 Material Contractual Obligations.

Perform and observe each material Contractual Obligation except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.

7.19 ERISA Compliance.

Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Pension Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state law; (b) cause each Pension Plan that is qualified under Section 401(a) of
the Internal Revenue Code to maintain such qualification; and (c) make all
required contributions to any Pension Plan or any Multiemployer Plan in
accordance with Section 412 of the Code and ERISA.

 

93



--------------------------------------------------------------------------------

7.20 Post-Closing Matters.

(a) Within 90 days after the Closing Date, or such later date to which upon
request of the Borrower this delivery requirement may be extended by the
Administrative Agent in its reasonable discretion, (i) deliver documentation
reasonably satisfactory to the Administrative Agent pursuant to which the
Borrower shall pledge to the Administrative Agent for the benefit of the Secured
Parties 66% of the Equity Interests entitled to vote and 100% of the Equity
Interests not entitled to vote in AMO Japan K.K. and (ii) deliver a favorable
written opinion of Japanese legal counsel reasonably acceptable to the
Administrative Agent covering such customary matters relating to the
documentation set forth in subparagraph (i) of this Section 7.20(a) as the
Administrative Agent shall reasonably request.

(b) Within 30 days after the Closing Date, or such later date to which upon
request of the Borrower this delivery requirement may be extended by the
Administrative Agent in its reasonable discretion, (i) deliver schedules to the
IP Security Agreement in form and substance reasonably satisfactory to the
Administrative Agent and (ii) have taken such actions with respect to the
intellectual property of the Borrower and the Loan Parties as are reasonably
satisfactory to the Administrative Agent to effectuate the purposes of the IP
Security Agreement.

ARTICLE VIII.

NEGATIVE COVENANTS

Other than as set forth in Section 8.11, so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder (other than
Obligations under Secured Swap Contracts, Secured Treasury Management Contracts
or contingent indemnification obligations) shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding, no Loan Party shall, nor shall
it permit any Subsidiary to, directly or indirectly:

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals, refinancings or extensions thereof, provided that the property covered
thereby is not changed and any renewal, refinancing or extension of the
obligations secured or benefited thereby is permitted by Section 8.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

94



--------------------------------------------------------------------------------

(e) pledges or deposits in the ordinary course of business in connection with
utilities, workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of utilities obligations, bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
do not secure Indebtedness, and which do not in any case individually or in the
aggregate materially detract from the value of the property subject thereto or
individually or in the aggregate materially interfere with the ordinary conduct
of the business of the applicable Person;

(h) Liens on goods the purchase price of which is financed by a documentary
letter of credit permitted hereunder issued for the account of the Borrower or
any of its Subsidiaries;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments;

(j) Liens securing Indebtedness permitted under Section 8.03(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; provided that such Indebtedness may be
incurred within 180 days after the acquisition of any such property;

(k) Liens on property of a Person existing at the time such Person becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any Subsidiary of the Borrower in accordance with Section 8.02(i) or 8.02(j),
provided that such Liens were not created in contemplation of such merger,
consolidation or investments and do not extend to any assets other than those of
the Person merged into or consolidated with the Borrower or such Subsidiary or
acquired by the Borrower or such Subsidiary;

(l) any interest or title of a lessor or secured by a lessor’s interest under
any lease permitted by this Agreement and any Liens arising from any financing
statement filed in connection with such lease;

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(n) leases or subleases granted to others not interfering in any material
respect with the ordinary conduct of the business of the Borrower and its
Subsidiaries;

(o) Liens securing Indebtedness permitted under Section 8.03(d); provided that
such Liens do not at any time encumber any property of the Borrower or any
Guarantor;

(p) other Liens securing Indebtedness permitted hereunder and other obligations
not prohibited hereunder in an aggregate amount outstanding not exceeding
$30,000,000 at any time;

 

95



--------------------------------------------------------------------------------

(q) Liens on Securitization Assets sold or transferred or purported to be sold
or transferred to a Securitization Subsidiary in connection with a Permitted
Securitization;

(r) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;
and

(s) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 8.02 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 8.05, in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien.

8.02 Investments.

Make or hold any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents;

(b) advances or loans to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) other loans and advances to employees for the purchase of capital stock of
the Borrower in an aggregate amount not to exceed $2,000,000 in any Fiscal Year
and not to exceed $5,000,000 at any time outstanding;

(d) Investments by the Borrower or any Guarantor in the Borrower or any other
Guarantor, Investments by any Subsidiary that is not a Guarantor in the Borrower
or any Guarantor and Investments by any Subsidiary that is not a Guarantor in
any other Subsidiary that is not a Guarantor;

(e) Investments, including intercompany loans, by the Borrower or any Guarantor
in any Foreign Subsidiary; provided, however, that any such Investments,
including intercompany loans, made after the Closing Date by the Borrower and
the Guarantors shall not exceed $100,000,000 in the aggregate at any one time
outstanding;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(g) Contingent Obligations permitted by Section 8.03;

(h) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business;

 

96



--------------------------------------------------------------------------------

(i) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the assets of, any Person (including as result of a
merger or consolidation) in an aggregate amount of Acquisition Consideration for
all of such Investments not to exceed $400,000,000 (provided that such amount
may be increased by the Additional Basket Amount); provided that with respect to
Investments made under this clause (i): (1) immediately before and after giving
effect thereto, no Default shall have occurred and be continuing or would result
therefrom; (2) after giving pro forma effect to any such Investment, the
Borrower will be in compliance with the Debt Ratio Conditions, (3) any company,
business or assets acquired pursuant to this clause (i) shall be in
substantially the same line of business as the business of the Borrower or any
of its Subsidiaries; (4) immediately before and after giving effect to the
acquisition of a company or business pursuant to this clause (i), the Borrower
shall be in pro forma compliance with the covenants contained in Section 8.11
(to the extent such covenants are applicable), calculated based on the financial
statements most recently delivered to the Lenders pursuant to Section 7.01 and
as though such Investment had occurred at the beginning of the four-quarter
period covered thereby, as evidenced by a certificate of a Responsible Officer
of the Borrower delivered to the Lenders demonstrating such compliance; and
(5) with respect to any such Investment that the Borrower has deemed, in its
discretion, material enough to necessitate a filing on Form 8-K with the SEC,
the Borrower shall have provided forecasts of the entity that is the subject of
such Investment or the Borrower after giving effect to such Investment as may be
reasonably requested by the Administrative Agent; provided further however that
notwithstanding anything to the contrary in this Section 8.02(i), the aggregate
amount of Acquisition Consideration for Investments permitted hereunder in
assets that do not become Collateral or in entities that do not become
Guarantors shall be subject to the limitations set forth in Section 8.02(e);

(j) other Investments in an aggregate amount invested not to exceed (i) if, at
the time of such Investment and after giving pro forma effect thereto, the
Consolidated Total Leverage Ratio is 3.50:1.00 or greater, $75,000,000, and
(ii) if, at the time of such Investment and after giving pro forma effect
thereto, the Consolidated Total Leverage Ratio is less than 3.50:1.00,
$125,000,000; provided that (i) the amounts set forth in this Section 8.02(j)
may be increased by the Additional Basket Amount and (ii) immediately before and
after giving effect thereto, no Default shall have occurred and be continuing or
would result therefrom;

(k) Investments existing on the date hereof and listed on Schedule 8.02;

(l) Investments in the form of an intercompany loan by a Foreign Subsidiary to
the Borrower or another Loan Party, the proceeds of which intercompany loan are
immediately used by the Borrower or such Loan Party to make an intercompany loan
to a Foreign Subsidiary, which intercompany loan may later be forgiven by the
Borrower or such Loan Party in exchange for Equity Interests in such Foreign
Subsidiary;

(m) Investments by the Borrower in Swap Contracts permitted under Section 8.03;

(n) the IntraLase Acquisition;

(o) Investments in respect of the IntraLase IP Transaction; and

(p) Investments in a Securitization Subsidiary made in connection with a
Permitted Securitization.

8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

 

97



--------------------------------------------------------------------------------

(b) the Existing Debt, and any Indebtedness extending the maturity of, or
refunding or refinancing, in whole or in part, any Existing Debt, provided that
the terms of any such extending, refunding or refinancing Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are otherwise permitted by the Loan Documents, provided further that the
principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing (other than to pay reasonable fees, costs, premiums and
expenses incurred in connection with such extension, refunding or refinancing),
and the direct and contingent obligors therefor shall not be changed, as a
result of or in connection with such extension, refunding or refinancing,
provided still further that the final maturity and the average life of such
extending, refunding or refinancing Indebtedness shall not end earlier than the
final maturity or be shorter than the average life of any Existing Debt being
extended, refunded or refinanced and provided still further that other material
terms, taken as a whole, of any such extending, refunding or refinancing
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Existing Debt being extended, refunded or refinanced and the interest rate
applicable to any such extending, refunding or refinancing Indebtedness does not
exceed the then applicable market interest rate (as determined in good faith by
the Borrower);

(c) Contingent Obligations of any Loan Party in respect of Indebtedness
otherwise permitted under this Section 8.03 (provided that (i) any guarantees in
respect of the Indebtedness under any Additional Subordinated Indebtedness shall
be similarly subordinated and (ii) the Subsidiaries of the Borrower shall not
provide any guarantee of (x) the Indebtedness under the 2004 Convertible Senior
Subordinated Notes Documents, (y) the Indebtedness under the 2005 Convertible
Senior Subordinated Notes Documents or (z) the Indebtedness under the 2006
Convertible Senior Subordinated Notes Documents);

(d) Indebtedness (whether secured or unsecured) of any Foreign Subsidiaries in
an aggregate principal amount of no more than $100,000,000, provided, however,
that (i) such Foreign Subsidiaries may incur additional Indebtedness (whether
secured or unsecured) to the extent that on the date of the incurrence of such
Indebtedness and after giving effect thereto and the application of the proceeds
therefrom, the Consolidated Total Leverage Ratio does not exceed 3.50:1.00, and
any Contingent Obligation of any Loan Party of any Indebtedness permitted by
this clause (d)(i), so long as such Contingent Obligation is unsecured and
(ii) such Foreign Subsidiaries may incur additional Indebtedness (whether
secured or unsecured) so long as 100% of the Net Cash Proceeds from the issuance
of such Indebtedness is used to immediately prepay the Term Loans (and no
additional Indebtedness under this clause (d)(ii) shall be permitted after the
Term Loans are paid in full);

(e) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided, that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view” and if such Swap Contracts
relate to interest rates, such obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents;

(f) Indebtedness (i) in respect of capital leases and purchase money obligations
for fixed or capital assets within the limitations set forth in Section 8.01(j)
and (ii) secured by Liens on fixed or capital assets and assumed in connection
with the acquisition of such fixed or capital assets; provided, however, that
the aggregate amount of all such Indebtedness at any one time outstanding shall
not exceed $40,000,000;

 

98



--------------------------------------------------------------------------------

(g) Indebtedness secured by Liens permitted by Section 8.01(k); provided that
such aggregate principal amount shall not exceed $30,000,000;

(h) Reserved;

(i) Indebtedness of the Borrower or any Subsidiary that is permitted as an
Investment pursuant to Section 8.02;

(j) indorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(k) Indebtedness in respect of any bankers’ acceptance, letter of credit
(excluding Letters of Credit issued under this Agreement), warehouse receipt or
similar facilities entered into in the ordinary course of business, provided
that, at any time, (x) the amount available to be drawn on all such bankers’
acceptances, letters of credit warehouse receipts or similar facilities to be
drawn within any jurisdiction does not exceed $5,000,000 at such time, and
(y) the aggregate amount available to be drawn on all such bankers’ acceptances,
letters of credit warehouse receipts or similar facilities does not exceed
$10,000,000 at such time;

(l) Permitted Senior Unsecured Indebtedness and Additional Subordinated
Indebtedness; provided that immediately before and after giving effect to the
incurrence of any Permitted Senior Unsecured Indebtedness and the use of the Net
Cash Proceeds thereof and/or the incurrence of any Additional Subordinated
Indebtedness and the use of the Net Cash Proceeds thereof, the Borrower shall be
in pro forma compliance with the Debt Ratio Conditions as well as the covenants
contained in Section 8.11 (to the extent such covenants are applicable), in each
case calculated based on the financial statements most recently delivered to the
Lenders pursuant to Section 7.01;

(m)(i) the 2007 Senior Subordinated Notes issued on the Closing Date and any
guarantees of the 2007 Senior Subordinated Notes (including any notes and
guarantees issued in exchange therefor in accordance with the registration
rights document entered into in connection with the issuance of the 2007 Senior
Subordinated Notes and related guarantees) and (ii) refinancings thereof;
provided that the terms of any such refinancing Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
otherwise permitted by the Loan Documents, provided further that the principal
amount of the 2007 Senior Subordinated Notes shall not be increased above the
principal amount thereof outstanding immediately prior to such refinancing
(other than to pay reasonable fees, premiums, costs and expenses incurred in
connection with such refinancing), and the direct and contingent obligors
therefor shall not be changed, as a result of or in connection with such
refinancing, provided still further that the final maturity and the average life
of such refinancing Indebtedness shall not end earlier than the final maturity
and the average life of the 2007 Senior Subordinated Notes and provided still
further that other material terms, taken as a whole, of any such refinancing
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the 2007 Senior Subordinated Notes and the interest rate applicable to any such
extending, refunding or refinancing Indebtedness does not exceed the then
applicable market interest rate (as determined in good faith by the Borrower);

(n) Indebtedness of the Borrower or any Subsidiary in respect of cash management
or similar agreements entered into with any Lender;

 

99



--------------------------------------------------------------------------------

(o) Indebtedness representing deferred or equity compensation to employees of
the Borrower or any of its Subsidiaries incurred in the ordinary course of
business;

(p) so long as no Default has occurred and is continuing or would result
therefrom, other Indebtedness incurred in the ordinary course of business in an
aggregate principal amount not to exceed $30,000,000 at any time outstanding;
and

(q) Indebtedness of a Securitization Subsidiary incurred pursuant to a Permitted
Securitization.

8.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

(a) any Subsidiary may merge or consolidate with or dissolve or liquidate into
(i) the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, provided that when
any Guarantor is merging with another Subsidiary, the Guarantor shall be the
continuing or surviving Person or the continuing or surviving Person shall
become a Guarantor pursuant to the terms of the Guarantee;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Borrower or a Guarantor;

(c) the Borrower or any Subsidiary may merge with any Person in a transaction
that would be an acquisition or Investment that is permitted under this
Agreement; provided that (i) if the Borrower is a party to such merger, it shall
be the continuing or surviving Person, or (ii) if any Guarantor is a party to
such merger, such Guarantor shall be the continuing or surviving Person or the
continuing or surviving Person shall become a Guarantor pursuant to the terms of
the Guarantee;

(d) any Immaterial Subsidiary may liquidate, wind up or dissolve itself; and

(e) the Transactions as contemplated by the Transaction Documents shall be
permitted.

8.05 Dispositions.

Make any Disposition, except:

(a) Dispositions of obsolete or worn out property or property no longer used or
useful in the business of the Borrower and its Subsidiaries, whether now owned
or hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory and cash and Cash Equivalents in the ordinary
course of business;

 

100



--------------------------------------------------------------------------------

(c) Dispositions of property by (i) any Subsidiary to the Borrower or to another
Subsidiary; provided that if the transferor of such property is a Guarantor, the
transferee thereof must either be the Borrower or a Guarantor or (ii) the
Borrower to any Guarantor;

(d) Dispositions permitted by Section 8.04;

(e) licenses of IP Rights in the ordinary course of business, substantially
consistent with past practices and on commercially reasonable terms;

(f) the sale of Securitization Assets to one or more Securitization Subsidiaries
in connection with a Permitted Securitization;

(g) Investments pursuant to Section 8.02;

(h) Dispositions in connection with the IntraLase IP Transaction;

(i) so long as no Default shall have occurred and be continuing, Dispositions
not otherwise permitted by this Section 8.05 so long as after giving effect to
such Disposition, the book value for all property Disposed of in reliance on
this clause (i) does not exceed $50,000,000 in any fiscal year or $100,000,000
in the aggregate for all such Dispositions;

(j) any Subsidiary (other than a Domestic Subsidiary) may make limited recourse
sales of accounts receivable in connection with the securitization thereof,
which sales are non-recourse to the extent customary in securitizations; and

(k) Dispositions at a discount of accounts receivable of Foreign Subsidiaries
for cash consideration or consideration in the form of promissory notes;
provided, that the value of the accounts receivable sold pursuant to this clause
(k) shall not exceed $15,000,000 in any Fiscal Year

provided, however, that any Disposition pursuant to clauses (i) and (j) shall be
for fair market value; provided further that in the case of Dispositions of
assets pursuant to clauses (f), (i) and (j), the Borrower shall apply the Net
Cash Proceeds from such sale to the prepayment of the Term Loans in accordance
with the terms of Section 2.06, subject in the case of clauses (i) and (j) to
the reinvestment provisions contained in such Section 2.06.

8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may make Restricted Payments to the Borrower and to any
Subsidiaries; provided that if the Subsidiary is a Guarantor, any Restricted
Payments made by such Subsidiary must be made to the Borrower or another
Guarantor (and, in the case of a Restricted Payment by a non-wholly-owned
Subsidiary, to the Borrower and any Subsidiary and to each other owner of
capital stock or other equity interests of such Subsidiary on a pro rata basis
based on their relative ownership interests);

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Qualified Capital Stock of such
Person;

 

101



--------------------------------------------------------------------------------

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Qualified Capital Stock or warrants or options to acquire Qualified Capital
Stock with the proceeds received from the substantially concurrent issue of new
shares of Qualified Capital Stock;

(d) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower or any Foreign Subsidiary may acquire common stock of
the Borrower for the purpose of selling such stock to an employee or employees
of the Borrower or its Subsidiaries pursuant to employee stock purchase or other
similar plans; provided that the amount expended in such purchases (net of
amounts received from employees in selling such stock) shall not exceed
$20,000,000 in any Fiscal Year;

(e) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower may purchase, redeem, retire or otherwise acquire,
directly or indirectly, its own Equity Interests pursuant to the buy-back
provisions of any restricted stock or other equity incentive compensation
agreements to which it is a party; provided that the aggregate principal amount
expended in connection therewith shall not exceed $15,000,000 in any Fiscal
Year;

(f) the Borrower may purchase, redeem, retire or otherwise acquire, directly or
indirectly, its own Equity Interests, so long as:

(i) after giving effect to any such purchase, redemption, retirement or
acquisition, the Borrower shall have at least $100,000,000 of availability under
the Revolving Credit Facility;

(ii) immediately before and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom; and

(iii) any of (A) after giving effect to any such purchase, redemption,
retirement or acquisition on a Pro Forma Basis, the Consolidated Total Leverage
Ratio does not exceed 2.50 to 1.00 or (B) after giving effect to any such
purchase, redemption, retirement or acquisition on a Pro Forma Basis, if the
Consolidated Total Leverage Ratio is greater than 2.50 to 1.00, the sum of
(1) the total amount paid by the Borrower for all Equity Interests purchased,
redeemed, retired or acquired pursuant to Section 8.06(f) plus (2) the total
amount of Indebtedness subordinated to the Obligations that has been prepaid,
redeemed, purchased, defeased or otherwise satisfied prior to the scheduled
maturity thereof pursuant to Section 8.16(a)(i) shall not exceed $750,000,000 in
the aggregate subsequent to the Closing Date; and

(g) after the Borrower has purchased, redeemed, retired or otherwise acquired
its Equity Interests and/or prepaid, redeemed, purchased, defeased or otherwise
satisfied Indebtedness subordinated to the Obligations in an amount up to
$750,000,000 in the aggregate pursuant to Section 8.06(f) and
Section 8.16(a)(i), the Borrower may purchase, redeem, retire or otherwise
acquire, directly or indirectly, its own Equity Interests so long as:

(i) no Revolving Credit Loan or Swing Line Loan is outstanding hereunder (or
will be outstanding immediately after giving effect thereto);

(ii) immediately before and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom; and

 

102



--------------------------------------------------------------------------------

(iii) after giving effect to any such purchase, redemption, retirement or
acquisition, the sum of (A) the total amount paid by the Borrower for all Equity
Interests purchased, redeemed, retired or acquired pursuant to this
Section 8.06(g) plus (B) the total amount of Indebtedness subordinated to the
Obligations that has been prepaid, redeemed, purchased, defeased or otherwise
satisfied prior to the scheduled maturity thereof pursuant to
Section 8.16(a)(ii) shall not exceed $500,000,000 in the aggregate, subject to
the increases permitted by Section 8.16(a)(ii).

8.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business reasonably related or incidental thereto.

8.08 Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of the Borrower (other
than transactions among Loan Parties and any Subsidiaries otherwise permitted
hereunder), whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially as favorable to the Borrower or such
Loan Party (if the Borrower or a Loan Party is party thereto) as would be
obtainable by the Borrower or such Loan Party at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, except for the
agreements set forth on Schedule 8.08.

8.09 Burdensome Agreements.

Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that limits the ability (i) of any Subsidiary to make Restricted
Payments to the Borrower or any Subsidiary, pay any Indebtedness owed to the
Borrower or any Subsidiary, or to otherwise transfer property to the Borrower or
any Subsidiary or (ii) of any Loan Party to pledge its property pursuant to the
terms of the Loan Documents; provided, however, that this Section 8.09 shall not
prohibit (A) any negative pledge incurred or provided (x) in favor of any holder
of Indebtedness permitted under Section 8.03(f) solely to the extent any such
negative pledge relates only to the property financed by or the subject of such
Indebtedness; (y) in favor of any holder of Indebtedness permitted under
Section 8.03(d) solely to the extent any such negative pledge relates to the
property of the Foreign Subsidiary incurring any such Indebtedness; and
(z) customary restrictions in subordinated debt documents requiring equal and
ratable liens if other subordinated debt is secured; provided, further, however,
this Section 8.09 shall not prohibit (I) the matters referred to above contained
in the 2004 Convertible Senior Subordinated Notes Documents, the 2005
Convertible Senior Subordinated Notes Documents, the 2006 Convertible Senior
Subordinated Notes Documents or the 2007 Senior Subordinated Notes Documents or
any documentation governing any Indebtedness permitted under Section 8.03(l) or
any documentation governing any refinancing permitted under this Agreement of
any Indebtedness referred to in this proviso, (II) agreements containing
customary provisions restricting subletting or assignment of any lease, sublease
or license governing a leasehold, subleasehold or license interest of the
Borrower or any of its Subsidiaries entered into in the ordinary course of
business, (III) contracts containing customary provisions restricting assignment
of such contract entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business, (IV) agreements containing any restriction or
encumbrance with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into for the sale or disposition of all or substantially all of
the Equity Interests or assets of such Subsidiary provided that such sale or
disposition is permitted under this Agreement, (V) agreements containing
restrictions on the transfer of any asset pending the close of the sale of such
asset provided that such sale or transfer is permitted under this Agreement and
(VI) customary provisions in joint venture arrangements.

 

103



--------------------------------------------------------------------------------

8.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

8.11 Financial Covenants.

(a) Maximum Consolidated Total Leverage Ratio. For so long as any Lender shall
have any Revolving Credit Commitments or Revolving Credit Loans outstanding,
permit the Consolidated Total Leverage Ratio as of the last date of any
four-fiscal quarter period of the Borrower ending on the date set forth below to
be more than the ratio set forth opposite the last date of such four-fiscal
quarter period below:

 

Four-Fiscal Quarter

Period Ending

   Ratio

September 30, 2007

   5.50:1.00

December 31, 2007

   5.25:1.00

March 31, 2008

   5.00:1.00

June 30, 2008

   4.75:1.00

September 30, 2008

   4.50:1.00

December 31, 2008

   4.25:1.00

March 31, 2009

   4.00:1.00

June 30, 2009

   4.00:1.00

September 30, 2009

   4.00:1.00

December 31, 2009

   4.00:1.00

March 31, 2010 and thereafter

   3.50:1.00

(b) Minimum Consolidated Interest Coverage Ratio. For so long as any Lender
shall have any Revolving Credit Commitments or Revolving Credit Loans
outstanding, permit the Consolidated Interest Coverage Ratio as of the last date
of any four-fiscal quarter period of the Borrower ending on the date set forth
below to be less than the ratio set forth opposite the last date of such
four-fiscal quarter period below:

 

Four-Fiscal Quarter

Period Ending

   Ratio

September 30, 2007

   2.50:1.00

December 31, 2007

   2.50:1.00

March 31, 2008

   2.50:1.00

June 30, 2008

   2.50:1.00

September 30, 2008

   2.50:1.00

December 31, 2008

   2.50:1.00

March 31, 2009 and thereafter

   2.75:1.00

 

104



--------------------------------------------------------------------------------

8.12 Capital Expenditures.

Make any expenditure in respect of the purchase or other acquisition of any
fixed or capital asset (excluding normal replacements and maintenance which are
properly charged to current operations), except for capital expenditures not
exceeding, in the aggregate for the Borrower and it Subsidiaries during each
period set forth below, the amount set forth opposite such fiscal year:

 

Fiscal Year

   Amount

Fiscal Year 2007

   $ 70,000,000

Fiscal Year 2008 and each fiscal year thereafter

   $ 75,000,000

provided, however, that (i) for purposes of this Section 8.12, capital
expenditures made with the proceeds of asset sales that are not subject to
Section 2.06 or are permitted to be reinvested pursuant to Section 2.06 shall
not be considered in determining compliance with this covenant and (ii) (x) if
any amount of capital expenditures is not expended in the Fiscal Year for which
it is permitted above (before giving effect to any carryover), such amount may
be carried over for expenditure in the immediately succeeding (but not any
other) Fiscal Year and (y) any amount so carried over shall be deemed to have
been used first in making capital expenditures in such next following Fiscal
Year for purposes of calculating compliance with this Section 8.12.

8.13 Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transactions unless (i) the sale of such
property is permitted by Section 8.05 and (ii) any Liens arising in connection
with its use of such property are permitted by Section 8.01.

8.14 Reserved.

8.15 Accounting Changes; Fiscal Year.

Make or permit any change in (a) accounting policies or reporting practices,
except as required by GAAP, or (b) its Fiscal Year.

8.16 Prepayments, Etc., of Subordinated Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Indebtedness subordinated to the Obligations,
unless:

(i)(A) after giving effect to any such prepayment, redemption, purchase,
defeasance or other satisfaction, the Borrower shall have at least $100,000,000
of availability under the Revolving Credit Facility;

 

105



--------------------------------------------------------------------------------

(B) immediately before and after giving effect thereto, no Default or Event of
Default shall have occurred or be continuing or would result therefrom; and

(C) any of (1) after giving effect to any such prepayment, redemption, purchase,
defeasance or other satisfaction on a Pro Forma Basis, the Consolidated Total
Leverage Ratio does not exceed 2.50 to 1.00 or (2) after giving effect to any
such prepayment, redemption, purchase, defeasance or other satisfaction on a Pro
Forma Basis, if the Consolidated Total Leverage Ratio is greater than 2.50 to
1.00, the sum of (x) the total amount paid by the Borrower for all Equity
Interests purchased, redeemed, retired or acquired pursuant to Section 8.06(f)
plus (y) the total amount of such Indebtedness that has been prepaid, redeemed,
purchased, defeased or otherwise satisfied prior to the scheduled maturity
thereof pursuant to Section 8.16(a)(i) shall not exceed $750,000,000 in the
aggregate subsequent to the Closing Date; and

(ii) after the Borrower has prepaid, redeemed, purchased, defeased or otherwise
satisfied Indebtedness subordinated to the Obligations and/or purchased,
redeemed, retired or otherwise acquired its Equity Interests in an amount up to
$750,000,000 in the aggregate pursuant to Section 8.16(a)(i) and
Section 8.06(f), the prepayment, redemption, purchase, defeasance or other
satisfaction prior to the scheduled maturity thereof of any Indebtedness
subordinated to the Obligations so long as:

(A) no Revolving Credit Loan or Swing Line Loan is outstanding hereunder (or
will be outstanding immediately after giving effect thereto);

(B) immediately before and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom; and

(C) after giving effect to any such prepayment, redemption, purchase, defeasance
or satisfaction, the sum of (1) the total amount paid by the Borrower for all
Equity Interests purchased, redeemed, retired or acquired pursuant to
Section 8.06(g) plus (2) the total amount of such Indebtedness that has been
prepaid, redeemed, purchased, defeased or otherwise satisfied pursuant to this
Section 8.16(a)(ii) shall not exceed $500,000,000 in the aggregate; provided
that (i) the amounts set forth in this Section 8.16(a)(ii) permitted to be
expended may be increased by the Additional Basket Amount to the extent that
after giving effect to any such increase and the use of proceeds therefrom, the
Borrower will be in compliance with the covenants set forth in Section 8.11.

(b) Amend, modify or change in any manner that would be materially adverse to
the Lenders any term or condition of (i) the 2004 Convertible Senior
Subordinated Notes Documents, (ii) the 2005 Convertible Senior Subordinated
Notes Documents, (iii) the 2006 Convertible Senior Subordinated Notes Documents,
(v) the 2007 Senior Subordinated Notes Documents, (vi) any documentation
governing the Additional Subordinated Indebtedness, or (vii) any other material
Indebtedness subordinated to any Obligations, or permit any of its Subsidiaries
to do any of the foregoing, without the consent of the Required Lenders other
than to prepay any Indebtedness payable to any Loan Party; provided that no
consent shall be required for any prepayments or refinancings (to the extent
such refinancings do not accelerate any regularly scheduled or required
repayment or redemptions) otherwise permitted under this Article VIII.

 

106



--------------------------------------------------------------------------------

8.17 Reserved.

8.18 Speculative Transactions.

Except for Swap Contracts permitted hereunder, engage in any transaction
involving commodity options or futures contracts or any similar speculative
transactions.

8.19 Reserved.

8.20 Reserved.

8.21 Designated Senior Indebtedness.

Incur or permit to exist any Indebtedness (other than Indebtedness under the
Loan Documents) if the instrument governing such Indebtedness states, or the
Borrower otherwise purports to designate, that such Indebtedness is “Designated
Senior Indebtedness” or “Senior Indebtedness” (or other comparable term) as such
term is defined in the 2004 Convertible Senior Subordinated Notes Documents, the
2005 Convertible Senior Subordinated Notes Documents, the 2006 Convertible
Senior Subordinated Notes Documents, the 2007 Senior Subordinated Notes
Documents or in any documentation governing any Additional Subordinated
Indebtedness.

8.22 Reserved.

8.23 Anti-Terrorism Law; Anti-Money Laundering.

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 6.23, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 8.23).

(b) Cause or knowingly permit any of the funds of such Loan Party that are used
to repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any Law.

8.24 Embargoed Person.

Cause or knowingly permit (a) any of the funds or properties of the Loan Parties
that are used to repay the Loans to constitute property of, or be beneficially
owned directly or indirectly by, any person subject to sanctions or trade
restrictions under United States law (“Embargoed Person” or “Embargoed Persons”)
that is identified on (1) the “List of Specially Designated Nationals and
Blocked Persons” maintained by OFAC and/or on any other similar list maintained
by OFAC pursuant to any authorizing statute including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or
Requirement of Law promulgated thereunder, with the result that the investment
in the Loan Parties (whether directly or indirectly) is prohibited by any
applicable Laws, or the Loans made by the Lenders would be in violation of any
applicable Laws, or (2) Executive Order No. 13224 on Terrorist Financing,

 

107



--------------------------------------------------------------------------------

effective September 24, 2001, any related enabling legislation or any other
similar executive orders or (b) any Embargoed Person to have any direct or
indirect interest of any nature whatsoever in the Loan Parties, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by any applicable Laws or the Loans are in violation of any
applicable Laws.

ARTICLE IX.

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default.

Any of the following shall constitute an Event of Default (each, an “Event of
Default”):

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or (ii) within five days after the same becomes due, any interest on
any Loan or on any L/C Obligation, any commitment or other fee due hereunder, or
any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 7.03, 7.05(a) (as to the Loan
Parties), 7.11 or Article VIII; provided that any Event of Default under
Section 8.11 shall not constitute an Event of Default with respect to the Term
Loans or any Incremental Term Loans until the earlier of (i) the date that is 30
days after the date such Event of Default arises and is continuing with respect
to the Revolving Credit Loans and/or Revolving Credit Commitments and (ii) the
date on which the Administrative Agent or the Revolving Credit Lenders exercise
any remedies with respect to the Revolving Credit Loans and/or Revolving Credit
Commitments and provided further that any Event of Default under Section 8.11
may be waived, amended or otherwise modified from time to time pursuant to
Section 11.01(a)(xiii); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in this Agreement or in any other Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of the date on
which (i) a Responsible Officer becomes aware of such failure or (ii) written
notice thereof shall have been given to the Borrower by the Administrative Agent
or any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Contingent
Obligation (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform (beyond the applicable grace period) any other
agreement or condition relating to any such Indebtedness or Contingent
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Contingent Obligation (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid,

 

108



--------------------------------------------------------------------------------

defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Contingent Obligation to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which the Borrower or any Subsidiary is an Affected Party (as defined in such
Swap Contract) and, in either event, the Swap Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

(f) Involuntary Bankruptcy. An involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(i) relief in respect of the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries), or of a substantial part of the property of the
Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries), under
any Debtor Relief Law; (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) or for a substantial part of
the property of the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries); or (iii) the winding-up or liquidation of the Borrower or any of
its Subsidiaries (other than Immaterial Subsidiaries); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; or

(g) Voluntary Bankruptcy. The Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) shall (i) voluntarily commence any proceeding or file
any petition seeking relief under any Debtor Relief Law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) or for a substantial part of
the property of the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries); (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding; (v) make a general assignment
for the benefit of creditors; (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due; (vii) take any action for
the purpose of effecting any of the foregoing; or (viii) wind up or liquidate;
or

(h) Judgments. There is entered against the Borrower or any Subsidiary any one
or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) which
final judgment remains unpaid, undischarged and unstayed for a period of more
than 45 days after such judgment becomes final, or in the event such judgment is
covered by insurance, an enforcement proceeding has been commenced by any
creditor upon such judgment or decree which is not promptly stayed; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or any ERISA Affiliate under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) any Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j) Invalidity of Loan Documents or Guarantees. Any Loan Document or any
material provision of any Loan Document, including without limitation the
Guarantees hereunder, at any time after

 

109



--------------------------------------------------------------------------------

its execution and delivery and for any reason other than as permitted hereunder
or thereunder or satisfaction in full of all the Obligations, ceases to be in
full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document or any material
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control with respect to the
Borrower; or

(l) Invalidity of Collateral Documents. Any Collateral Document, as amended
after delivery thereof pursuant to the terms of the Loan Documents, shall for
any reason (other than satisfaction in full of all the Obligations or pursuant
to the terms thereof or the failure of the Administrative Agent to act in
accordance with the terms thereof) cease to create a valid and perfected
(subject to the exceptions and limitations set forth in such Collateral
Documents) first priority (subject to the Liens permitted hereunder) lien on and
security interest in $25,000,000 or more of the Collateral purported to be
covered thereby.

9.02 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions (it being understood that during any
period during which an Event of Default under Section 8.11 exists, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Revolving Credit Lenders holding more than fifty percent (50%) of the Revolving
Credit Commitments take any of the following actions solely as they relate to
Revolving Credit Loans and/or the Revolving Credit Commitments):

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

110



--------------------------------------------------------------------------------

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Article III) payable to the Administrative Agent
hereunder in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the Lenders and amounts payable under Article III) hereunder, ratably among
them in proportion to the amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, ratably, in proportion to the respective amounts described in these
subclauses (i), (ii), (iii) and (iv) to this clause Fourth held by them: (i) to
payment of that portion of the Obligations constituting unpaid principal of the
Loans and L/C Borrowings, ratably among the Lenders in proportion to the
respective amounts described in this subclause (i) to this clause Fourth held by
them, (ii) to payment of that portion of the Obligations constituting amounts
owing under or in respect of Secured Swap Contracts, ratably among the Swap
Banks in proportion to the respective amounts described in this subclause (ii)
to this clause Fourth held by them, (iii) to payment of that portion of the
Obligations constituting amounts owing under or in respect of Secured Treasury
Management Contracts, ratably among the Treasury Management Banks in proportion
to the respective amounts described in this subclause (iii) to this clause
Fourth held by them and (iv) to the Administrative Agent for the account of the
L/C Issuer, to Cash Collateralize that portion of L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

111



--------------------------------------------------------------------------------

ARTICLE X.

ADMINISTRATIVE AGENT

10.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Swap Bank and potential Treasury Management
Bank) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender (in its capacities as a
Lender, Swing Line Lender (if applicable), potential Swap Bank and potential
Treasury Management Bank) and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 10.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article X and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by

 

112



--------------------------------------------------------------------------------

the other Loan Documents that the Administrative Agent is required to exercise
as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.01 and 10.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

113



--------------------------------------------------------------------------------

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

10.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

114



--------------------------------------------------------------------------------

10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Lenders, UBSS, BAS,
GSCP or Bank of America shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Swing Line Lender, a Lender or the L/C
Issuer hereunder.

10.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(i) and
(j), 2.09 and 11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.08 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

115



--------------------------------------------------------------------------------

10.10 Collateral and Guarantee Matters.

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion, and the Administrative Agent agrees:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document, or (iii) subject to Section 11.01, if
approved, authorized or ratified in writing by the Required Lenders; and

(b) to release any Guarantor from its obligations under the Guarantee if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

So long as the Borrower shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably
request, the Administrative Agent shall take such actions as are necessary to
evidence each release described in this Section 10.10 in accordance with the
relevant provisions of the Collateral Documents. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guarantee pursuant to this Section 10.10.

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or the Administrative Agent with the consent of the Required Lenders)
and the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 5.02 or of any Default or Event of Default or a mandatory
reduction in Commitments is not considered an extension or increase in
Commitments of any Lender);

(ii) postpone any date scheduled for any payment of principal under
Section 2.08, any date scheduled for payment of principal of any Incremental
Term Loans, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

 

116



--------------------------------------------------------------------------------

(iii) forgive or reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (v) of the second
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

(iv) change Section 2.13, Section 2.14 or Section 9.03 in a manner that would
alter the pro rata sharing of payments or the order of application of payments
required thereby or any provision requiring ratable funding without the written
consent of each Lender directed affected thereby;

(v) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender, other than to increase such number or percentage or to give any
additional Lender or group of Lenders such right to waive, amend or modify or
make any such determination or grant any such consent (it being understood that,
pursuant to Section 2.16 or Section 2.17 or with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of Required Lenders);

(vi) release all or substantially all the Guarantors from their Guarantee
(except as expressly provided in Article IV, in which case such release may be
made by the Administrative Agent acting alone), or limit their liability in
respect of such Guarantee, without the written consent of each Lender;

(vii) release all or a substantial portion of the Collateral from the Liens of
the Collateral Documents (except as expressly provided in Section 10.10) without
the written consent of each Lender;

(viii) amend the definition of “Foreign Currency” without the consent of each
Revolving Credit Lender, or amend the definition of “Interest Period” to permit
any Interest Period with a duration of longer than six months without the
consent of each Lender affected thereby;

(ix) permit the assignment or delegation by Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;

(x) without the consent of the Revolving Credit Lenders holding more than fifty
percent (50%) of the Revolving Credit Commitments (other than Defaulting
Lenders), (i) waive any condition set forth in Section 5.02 for purposes of any
Borrowing of a Revolving Credit Loan or L/C Credit Extension and (ii) amend,
change, waive, discharge or terminate Section 2.01(a), 2.02, or 2.03;

(xi) Reserved;

(xii) change or waive any provision of Article X as the same applies to any
agent, or any other provision hereof as the same applies to the rights or
obligations of any agent, in each case without the written consent of such
agent; or

 

117



--------------------------------------------------------------------------------

(xiii) amend, waive or otherwise modify any of the terms and provisions (other
than related definitions, which for the avoidance of doubt shall require the
vote of the Required Lenders) of Section 8.11 (even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder), any of the terms and provisions of the
provisos set forth in Section 9.01(b) or the provision set forth in the first
set of parentheses of the first paragraph of Section 9.02, without the consent
of the Revolving Credit Lenders holding more than fifty percent (50%) of the
Revolving Credit Commitments (other than Defaulting Lenders) (it being
understood and agreed that any amendments, waivers or modifications referred to
in this Section 11.01(a)(xiii), other than the definitions related to
Section 8.11 as set forth above, shall not require the affirmative vote of the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders) but rather only the vote of Revolving Credit Lenders holding more than
fifty percent (50%) of the Revolving Credit Commitments (other than Defaulting
Lenders) to become effective);

provided, further, that

(i) any waiver, amendment or modification prior to the completion of the primary
syndication of the Commitments and Loans (as determined by the Bookmanagers) may
not be effected without the written consent of the Bookmanagers; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the L/C
Issuer in addition to the Lenders required above, affect the rights or duties of
the L/C Issuer under this Agreement or any Letter of Credit Application relating
to any Letter of Credit issued or to be issued by it; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Swing Line Lender in
addition to the Lenders required above, affect the rights or duties of the Swing
Line Lender under this Agreement; (iv) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document; and (v) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

(b) Without the consent of any other person, the applicable Loan Party or
Parties and the Administrative Agent may (in its or their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable Laws.

(c) Notwithstanding any other provision of this Section 11.01, solely for
purposes of this Section 11.01, references to any Loan Document in this
Section 11.01 shall be deemed not to include any Secured Swap Contract or any
Secured Treasury Management Contract.

11.02 Notices; Effectiveness; Electronic Communication.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight

 

118



--------------------------------------------------------------------------------

courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail to the extent provided in subsection (b) as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Loan Party, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims,

 

119



--------------------------------------------------------------------------------

damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Loan Party, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the L/C Issuer and
any of the Bookmanagers and their respective Affiliates (including but not
limited to (1) the reasonable fees, charges and disbursements of one primary
counsel for all of such parties, and (x) to the extent necessary, one local
counsel in each relevant jurisdiction and (y) any additional counsel retained as
a result of actual or

 

120



--------------------------------------------------------------------------------

perceived conflicts of interest between any of the Administrative Agent, the L/C
Issuer and any of the Bookmanagers and their respective Affiliates and
(2) expenses incurred in connection with due diligence and travel, courier,
reproduction, printing and delivery expenses), in connection with the
syndication of the credit facilities provided for herein (including the
obtaining and maintaining of CUSIP numbers for the Loans), the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendment, amendment and restatement, modification
or waiver of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including in connection
with post-closing searches to confirm that security filings and recordations
have been properly made, (ii) all reasonable out-of-pocket expenses incurred by
the L/C Issuer in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit and (iv) all
documentary and similar taxes and charges in respect of the Loan Documents.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, or any amendment, amendment and restatement, modification or waiver of
the provisions hereof or thereof, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release or
threatened Release of Hazardous Materials on, at, under or from any property
owned, leased or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability of the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted primarily from the gross negligence, bad faith or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 11.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the

 

121



--------------------------------------------------------------------------------

time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity; provided that to the extent the L/C
Issuer is entitled to indemnification pursuant to this subsection solely in its
capacity and role as L/C Issuer, only the Revolving Credit Lenders shall be
required to indemnify the L/C Issuer in accordance with this subsection (c) and
provided further that no Lender shall be liable for the payment to the
Administrative Agent, the L/C Issuer or any Related Party for any portion of the
liability required to be reimbursed pursuant to this subsection, to the extent
determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Person’s own gross negligence or willful
misconduct. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.13(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
3 Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

122



--------------------------------------------------------------------------------

11.06 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, in the case of any assignment in respect of the Revolving Credit
Facility, or $1,000,000, in the case of any assignment in respect of the Term
Loans, unless the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower, otherwise consents (each such consent
not to be unreasonably withheld or delayed) (provided however that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been
met); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or Commitment assigned, except that this
clause (ii) shall not (x) apply to rights in respect of Swing Line Loans and
(y) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate tranches on a non-pro rata basis; and (iii) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided, that (1) no such fee shall accrue or be payable by any of the
Bookmanagers or their Affiliates for assignments made by them prior to the
completion of primary syndication (as determined by the Bookmanagers), (2) the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and (3) the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this

 

123



--------------------------------------------------------------------------------

Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swing Line Lender or the L/C Issuer,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the L/C Issuer and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (a)(i) through (a)(vii) of the first proviso to
Section 11.01 that directly affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.12 as though it were
a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute

 

124



--------------------------------------------------------------------------------

any such pledgee or assignee for such Lender as a party hereto. In the case of
any Lender that is a fund that invests in bank loans, such Lender may, without
the consent of Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, collaterally assign or pledge all or any portion of its rights
under this Agreement, including the Loans and Notes or any other instrument
evidencing its rights as a Lender under this Agreement, to any holder of,
trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or securities.

(g) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(h) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders (subject to such successor accepting such appointment) a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(a)(iii). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

11.07 Confidentiality.

The Administrative Agent, the L/C Issuer and each of the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, trustees, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to provisions substantially the same as those of this Section, to
(i) any Eligible Assignee of or Participant in, or any

 

125



--------------------------------------------------------------------------------

prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee invited to be a Lender
pursuant to Section 2.16 or Section 2.17, (ii) any pledgee referred to in
Section 11.06(f) or (iii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative or treasury
services transaction relating to obligations of any of the Loan Parties;
(g) with the consent of the Borrower; (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or a party that has
provided such information in violation of this Section 11.07 (if the
Administrative Agent, the L/C Issuer or such Lender, as applicable, knows that
such information has been provided in violation of this Section 11.07); (i) to
any state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating or purporting to regulate any Lender; or (j) to any rating agency
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to the Loan Parties received by it from such Lender). In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions. For purposes of this Section, “Information” means all
information received from any Loan Party or any Subsidiary thereof relating to
any Loan Party or any Subsidiary thereof or their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by any
Loan Party or any Subsidiary thereof, provided that, in the case of information
received from a Loan Party or any such Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

11.08 Set-off.

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
the L/C Issuer is authorized at any time and from time to time, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party), after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by, such Lender, the L/C Issuer or their
respective Affiliates to or for the credit or the account of the respective Loan
Parties against any and all Obligations of the Borrower and its Subsidiaries
owing to such Lender, the L/C Issuer or their respective Affiliates hereunder or
under any other Loan Document, now or hereafter existing, irrespective of
whether or not the Administrative Agent, such Lender, the L/C Issuer or any of
their respective Affiliates shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
indebtedness or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and the L/C Issuer under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or the L/C Issuer may have. Each Lender and the L/C Issuer
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

 

126



--------------------------------------------------------------------------------

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

11.11 Integration.

This Agreement, together with (i) the other Loan Documents, (ii) the provisions
of the Commitment Letter set forth under the headings “Syndication” and “Clear
Market” therein and (iii) the Fee Letter, comprises the complete and integrated
agreement of the parties on the subject matter hereof and thereof and supersedes
all prior agreements, written or oral, on such subject matter. In the event of
any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control, provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Except as provided in Section 5.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Each Loan Document was drafted with the joint participation of the respective
parties thereto and shall be construed neither against nor in favor of any
party, but rather in accordance with the fair meaning thereof.

11.12 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.13 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions

 

127



--------------------------------------------------------------------------------

the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

11.14 Tax Forms.

(a)(i) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to the
Administrative Agent and the Borrower, prior to or upon becoming a party to this
Agreement (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Lender
by the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or such other evidence satisfactory to the
Borrower and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, U.S. withholding tax, including any exemption
pursuant to Section 881(c) of the Code, and in the case of a Foreign Lender
claiming such exemption under Section 881(c) of the Code, a certificate that
establishes in writing to the Administrative Agent that such Foreign Lender is
not (x) a “bank” within the meaning of Section 88l(c)(3)(A) of the Code, (y) a
10 percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (z) a controlled foreign corporation
related to the Borrower within the meaning of Section 864(d) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States Governmental
Authority) as may then be available under then current United States laws and
regulations, or such evidence as is satisfactory to the Borrower and the
Administrative Agent, to claim any available exemption from or reduction of,
United States withholding taxes in respect of all payments to be made to such
Foreign Lender by the Borrower pursuant to this Agreement, (B) promptly notify
the Borrower and the Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Foreign Lender, and as may be reasonably necessary (including
the re-designation of its Lending Office) to avoid any requirement of applicable
Laws that the Borrower make any deduction or withholding for taxes from amounts
payable to such Foreign Lender. Subject to Section 11.14(a)(iii), if the forms
provided by a Foreign Lender at any time indicate a U.S. interest withholding
rate in excess of zero, withholding tax at such rate shall be considered
excluded from Taxes for periods governed by such forms; provided, however, that,
if at the date of the Assignment and Assumption pursuant to which a Foreign
Lender becomes a party to this Agreement, the Foreign Lender assignor was
entitled to payments under subsection (a) of Section 3.01 in respect of U.S.
withholding tax with respect to interest paid at such date, then, to such
extent, Taxes shall include (in addition to withholding tax that may be imposed
in the future or other amounts otherwise includible in Taxes) U.S. withholding
tax, if any, applicable with respect to the Foreign Lender assignor on such
date. If any form or document referred to in this subsection (a) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by IRS Forms W-8BEN or
W-8ECI, that the Foreign Lender reasonably considers to be confidential, the
Foreign Lender shall give notice thereof to the Borrower and shall not be
obligated to include in such form or document such confidential information
unless arrangements satisfactory to such Foreign Lender have been made to
preserve the confidential nature of such information.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall deliver to the Borrower and
the Administrative Agent on the date when such

 

128



--------------------------------------------------------------------------------

Foreign Lender ceases to act for its own account with respect to any portion of
any such sums paid or payable, and at such other times as may be necessary in
the determination of the Administrative Agent (in the reasonable exercise of its
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Foreign Lender as set forth above in
Section 11.14(a)(i), to establish the portion of any such sums paid or payable
with respect to which such Foreign Lender acts for its own account that is not
subject to U.S. withholding tax, and (B) two duly signed completed copies of IRS
Form W-8IMY (or any successor thereto), together with any information such
Foreign Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Foreign
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Foreign Lender. Any Foreign Lender who provides forms or
statements pursuant to Section 11.14(a)(ii)(A) shall be subject to
Section 11.14(a)(i) to the extent of the portion of the sums paid or payable
with respect to which such Foreign Lender acts for its own account.

(iii) The Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 3.01, (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Foreign Lender transmits with an IRS Form W-8IMY pursuant to
this Section 11.14(a) or (B) if such Foreign Lender shall have failed to satisfy
the foregoing provisions of this Section 11.14(a); provided that if such Foreign
Lender shall have satisfied the requirement of this Section 11.14(a) on the date
such Foreign Lender became a Lender or ceased to act for its own account with
respect to any payment under any of the Loan Documents, nothing in this
Section 11.14(a) shall relieve the Borrower of its obligation to pay any amounts
pursuant to Section 3.01 in the event that, solely as a result of any Change in
Law, such Foreign Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Foreign Lender or other Person for the account of which such Foreign Lender
receives any sums payable under any of the Loan Documents is not subject to
withholding or is subject to withholding at a reduced rate; provided, further,
that should a Foreign Lender become subject to Taxes because of its failure to
satisfy the foregoing provisions of this Section 11.14(a), the Borrower shall
take such steps as such Foreign Lender shall reasonably request to assist such
Foreign Lender in recovering such Taxes.

(iv) The Borrower or the Administrative Agent may, without reduction, withhold
any taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which the Borrower is not required to pay
additional amounts under Section 3.01 or this Section 11.14(a).

(b) Upon the request of the Borrower or the Administrative Agent, each Lender
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Code shall deliver to the Borrower and the Administrative Agent two duly
signed completed copies of IRS Form W-9. If such Lender fails to deliver such
forms, then the Borrower or the Administrative Agent may withhold from any
interest payment to such Lender an amount equivalent to the applicable backup
withholding tax imposed by the Code, without reduction.

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any Tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any Taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

 

129



--------------------------------------------------------------------------------

11.15 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING IN THOSE COURTS
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. THE BORROWER, THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE GUARANTORS, THE ADMINISTRATIVE AGENT
AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

11.16 Waiver of Right to Trial by Jury.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

130



--------------------------------------------------------------------------------

11.17 Reserved.

11.18 Judgment Currency.

The Obligations of the Borrower in respect of any sum due to any Lender, the L/C
Issuer, the Swing Line Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
Dollars, be discharged only to the extent that on the Business Day following
receipt by such Lender, the L/C Issuer, the Swing Line Lender or the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
such Lender, the L/C Issuer, the Swing Line Lender or the Administrative Agent,
in accordance with normal banking procedures, purchases Dollars with the
Judgment Currency. If the amount of Dollars so purchased is less than the sum
originally due to such Lender, the L/C Issuer, the Swing Line Lender or the
Administrative Agent, the Borrower agrees as a separate obligation and
notwithstanding any such judgment to indemnify each Lender, the L/C Issuer, the
Swing Line Lender and the Administrative Agent, as the case may be, against such
loss.

11.19 Replacements of Lenders Under Certain Circumstances.

The Borrower and, in the case of clause (c) below, the L/C Issuer and the Swing
Line Lender shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 3.01, or (b) is affected in
the manner described in Section 3.02 and as a result thereof any of the actions
described in such Section is required to be taken, or (c) becomes a Defaulting
Lender, or (d) becomes a non-consenting Lender as provided below, with a
replacement bank or other financial institution, provided that (i) such
replacement does not conflict with any Laws, (ii) except in the case of clause
(d) above, no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all or, at the option of the Borrower, in
the case of any proposed amendment, waiver, discharge or termination which
pursuant to the terms of Section 11.01 requires the consent of all of the
Lenders affected, any applicable portion of, Loans and other amounts (other than
any reasonably disputed amounts), pursuant to Section 3.01 and 3.04, as the case
may be, owing to such replaced Lender prior to the date of replacement, (iv) the
replacement bank or institution, if not already a Lender, shall be an Eligible
Assignee, (v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 11.06 (provided that the Borrower
shall be obligated to pay the registration and processing fee referred to
therein) and (vi) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

If in connection with any proposed change, waiver, discharge or termination to
any of the provisions of this Agreement as contemplated by clauses (i) through
(xii), inclusive, of the first proviso of Section 11.01(a), the consent of the
Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower shall have
the right to replace all, but not less than all, of each such non-consenting
Lender or Lenders (or, at the option of the Borrower, in the case of any
proposed amendment, waiver, discharge or termination which pursuant to the terms
of Section 11.01 requires the consent of all of the Lenders affected, any
applicable portion of the Loans of such non-consenting Lender or Lenders are
repaid in the manner set forth in the immediately preceding paragraph) (so long
as all non-consenting Lenders are so replaced or treated) with one or more
replacement banks or financial institutions pursuant to this Section 11.19 so
long as at the time of replacement, each such replacement bank or financial
institution consents to the proposed change, waiver, discharge or termination;
provided that, the failure by such non-consenting Lender to execute and deliver
an Assignment and Assumption shall not impair the validity of the removal of
such non-consenting

 

131



--------------------------------------------------------------------------------

Lender and the mandatory assignment of such non-consenting Lender’s Commitments
and outstanding Loans and participations in L/C Obligations and Swing Line Loans
pursuant to this Section 11.19 shall nevertheless be effective without the
execution by such non-consenting Lender of an Assignment and Assumption.

11.20 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Bookmanagers are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent and the Bookmanagers, on the other hand,
(B) the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate, and (C) each Loan Party
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Bookmanager is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Loan Party or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any Bookmanager has
any obligation to any Loan Party or its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Bookmanagers and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and neither the Administrative Agent
nor any Bookmanager has any obligation to disclose any of such interests to any
Loan Party or any of its Affiliates. To the fullest extent permitted by law,
each Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent, any Bookmanager or any of such parties’ respective
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

11.21 USA PATRIOT Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the Act. This notice is given in accordance with the requirements of the
Act and is effective as to the Lenders and the Administrative Agent.

11.22 Certain Undertakings with respect to Securitization Subsidiaries.

(a) The Administrative Agent and the Lenders agree that, prior to the date that
is one year and one day after the payment in full of all the obligations of the
Securitization Subsidiary in connection with and under a Permitted
Securitization, (i) the Administrative Agent and the other Secured Parties shall
not be entitled, whether before or after the occurrence of any Event of Default,
to (A) institute against, or join any other Person in instituting against, any
Securitization Subsidiary any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under the laws of the United States or any
State thereof, (B) transfer and register the capital stock of any Securitization
Subsidiary or any other instrument evidencing any Seller’s Retained Interest in
the name of the Administrative Agent or a Secured Party or any designee or
nominee thereof, (C) foreclose such security interest regardless of the
bankruptcy or

 

132



--------------------------------------------------------------------------------

insolvency of the Borrower or any other Subsidiary, (D) exercise any voting
rights granted or appurtenant to such Equity Interests of any Securitization
Subsidiary or any other instrument evidencing any Seller’s Retained Interest or
(E) enforce any right that the holder of any such Equity Interests of any
Securitization Subsidiary or any other instrument evidencing any Seller’s
Retained Interest might otherwise have to liquidate, consolidate, combine,
collapse or disregard the entity status of such Securitization Subsidiary and
(ii) the Administrative Agent and other Secured Parties hereby waive and release
any right to require (A) that any Securitization Subsidiary be in any manner
merged, combined, collapsed or consolidated with or into the Borrower or any
other Subsidiary, including by way of substantive consolidation in a bankruptcy
case or (B) that the status of any Securitization Subsidiary as a separate
entity be in any respect disregarded. The Administrative Agent and each Lender
agree and acknowledge that the agent acting on behalf of the holders of
securitization indebtedness of the Securitization Subsidiary is an express third
party beneficiary with respect to this Section 11.22 and such agent shall have
the right to enforce compliance by the Administrative Agent and the Lenders with
this Section.

(b) Upon the transfer or purported transfer by any Loan Party of Securitization
Assets to a Securitization Subsidiary in a Permitted Securitization, any Liens
with respect to such Securitization Assets arising under this Agreement or any
Collateral Documents shall automatically be released (and the Administrative
Agent is hereby authorized to execute and enter into any such releases and other
documents as the Borrower may reasonably request in order to give effect
thereto).

[signature pages follow]

 

133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     ADVANCED MEDICAL OPTICS, INC.,       a Delaware corporation      
By:   

 

/s/    Richard A. Meier

      Name:   

Richard A. Meier

      Title:   

Chief Operating Officer and Chief Financial Officer

GUARANTORS:       

AMO HOLDINGS, INC.,

a Delaware corporation

   

INTRALASE CORP.,

a Delaware corporation

By:  

/s/    Richard A. Meier

    By:   

/s/    Richard A. Meier

Name:  

Richard A. Meier

    Name:   

Richard A. Meier

Title:  

Vice President and Chief Financial Officer

    Title:   

Vice President and Chief Financial Officer

VISX, INCORPORATED,

a Delaware corporation

   

QUEST VISION TECHNOLOGY, INC.,

a California corporation

By:  

/s/    Richard A. Meier

    By:   

/s/    Richard A. Meier

Name:  

Richard A. Meier

    Name:   

Richard A. Meier

Title:  

Vice President and Chief Financial Officer

    Title:   

Vice President and Chief Financial Officer

WAVEFRONT SCIENCES, INC.,

a New Mexico corporation

   

AMO USA, INC,

a Delaware corporation

By:  

/s/    Richard A. Meier

    By:   

/s/    Richard A. Meier

Name:  

Richard A. Meier

    Name:   

Richard A. Meier

Title:  

Vice President and Chief Financial Officer

    Title:   

Vice President and Chief Financial Officer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as Syndication Agent By:  

/s/ Mary E. Evans

Name:  

Mary E. Evans

Title:  

Associate Director

By:  

/s/ David B. Julie

Name:  

David B. Julie

Title:  

Associate Director

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Mary E. Evans

Name:  

Mary E. Evans

Title:  

Associate Director

By:  

/s/ David B. Julie

Name:  

David B. Julie

Title:  

Associate Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Angela Lau

Name:  

Angela Lau

Title:  

Assistant Vice President

BANK OF AMERICA, N.A., as Swing Line Lender,

L/C Issuer and Lender

By:  

/s/ Richard C. Hardison

Name:  

Richard C. Hardison

Title:  

Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., as Documentation Agent and a Lender By:  

/s/ Walter A. Jackson

Name:  

Walter A. Jackson

Title:  

Authorized Signatory

Signature Page to Credit Agreement